t c memo united_states tax_court anthony teong-chan gaw as transferee of radcliffe investment ltd petitioner v commissioner of internal revenue respondent anthony teong-chan gaw as transferee of bot building corporation petitioner v commissioner of internal revenue respondent docket nos filed date john m youngquist lemoine skinner iii and donald l feurzeig for petitioner mary e wynne and thomas g schleier for respondent table of contents page findings_of_fact i general and background a radcliffe bot b c certain foreign_corporations that pledged cash collateral in the transactions at issue pioneer industries holdings ltd and its subsidiaries multi-credit finance co ltd and mandalay investments ltd traveluck investments inc double wealth co inc forward investments ltd bangkok bank ltd union bank and certain of its affiliates petitioner d e f ii transactions involving bangkok bank ltd bb loan no bb loan no bb loan no a b c iii transactions involving union bank a b c d e f ub dollar_figure pre-date loan and ub dollar_figure renewed loan ub dollar_figure loan ub dollar_figure radcliffe loan ub dollar_figure loan ub dollar_figure loan facts pertaining to all the transactions at issue involving union bank iv transaction involving horbury v income or loss reported by radcliffe and by bot for the years at issue opinion i evidentiary matters a the adverse inference rule-- mme koo's failure to testify evidentiary objection sec_1 petitioner's income_tax returns certain instruments of transfer and stock certificates horbury financial statement annual reports of pioneer and financial statements of multi-credit date newspaper article date memorandum paragraph of the stipulation of facts respondent's motion to compel production of documents b c ii general principles applicable to these cases a b taxation of interest received by foreign corporations--in general substance over form and related doctrines iii positions of the parties with respect to the transactions at issue a bank transactions horbury transaction respondent's position petitioner's position a b petitioner's principal arguments petitioner's alternative arguments respondent's position petitioner's position b iv resolution of certain questions that relate to all or some of the transactions at issue a resolution of certain questions that relate to all the transactions at issue bank transactions horbury transaction relationships among the persons involved in the transactions at issue a b purpose for the form of each of the transactions at issue a whether the form of each of the transactions at issue had a nontax business_purpose bank transactions a b c bangkok bank la branch and union bank radcliffe and bot foreign_corporations pledging collateral summary d horbury transaction whether the interest deductions claimed by radcliffe and by bot indicate a tax_avoidance purpose for any of the transactions at issue horbury transaction bank transactions b b resolution of certain questions that relate only to the bank transaction sec_1 whether the binding_commitment_test of the step_transaction_doctrine applies to any of the bank transactions whether the role of the banks in question in the bank transaction sec_2 may be ignored or recharacterized even though the parties agree on brief that those banks were engaged in commercial banking and that they were not controlled by radcliffe bot or the foreign_corporations pledging collateral v analysis of the transactions at issue a bank transactions bb loan no transaction bb loan no transaction bb loan no transaction ub dollar_figure pre-date loan and ub dollar_figure renewed loan transactions ub dollar_figure loan transaction ub dollar_figure radcliffe loan transaction ub dollar_figure loan transaction ub dollar_figure loan transaction horbury transaction b vi petitioner's constitutional and abuse_of_discretion claims petitioner's constitutional claim a petitioner's claim that he was singled out petitioner's claim that he was singled out based on constitutionally impermissible grounds petitioner's abuse_of_discretion claims petitioner's claim that revrul_87_89 should not be applied retroactively petitioner's claim that respondent did not comply with her duty to enforce the federal tax law consistently b vii additions to tax memorandum findings_of_fact and opinion chiechi judge in a notice of transferee_liability respondent determined that petitioner is liable as a transferee of radcliffe investment ltd radcliffe for the following deficiencies in additions to and penalties on radcliffe's withholding_tax additions to tax or penalties section section section section section section year deficiency a a a a a a b a dollar_figure dollar_figure dollar_figure dollar_figure-- -- dollar_figure big_number big_number big_number -- -- big_number big_number big_number -- -- big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence respondent determined that the entire underpayment was attributable to negligence in a separate notice of transferee_liability respondent determined that petitioner is liable as a transferee of bot building corp bot for the following deficiencies in additions to and penalties on bot's withholding_tax additions to tax or penalties section section section section section section year deficiency a a a a a a b a dollar_figure dollar_figure dollar_figure dollar_figure-- -- dollar_figure big_number big_number big_number -- -- big_number big_number big_number -- -- big_number big_number percent of the interest due on the portion of the underpayment attributable to negligence respondent determined that the entire underpayment was attributable to negligence the following issues remain for decision was the interest_paid by radcliffe and by bot with respect to the loan2 transactions at issue subject_to_withholding tax under sec_1442 we hold that it was to the extent unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the words loan lend interest fund funded se- cure security pledge payment lien guaranteed collateral and similar words are used herein to describe the form of the transactions at issue and do not reflect acceptance by the court that the substance of the transactions follows the form thereof stated herein is petitioner liable as a transferee of radcliffe and of bot for the withholding_tax that we have sustained against them we hold that he is did respondent violate petitioner's right to equal protection of the law under the fifth_amendment to the constitu- tion by making the withholding_tax determinations that we have sustained against radcliffe and bot we hold that she did not did respondent abuse her discretion by making the withholding_tax determinations that we have sustained against radcliffe and bot we hold that she did not are radcliffe and bot liable for the additions to tax for failure_to_file timely required withholding_tax returns we hold that they are to the extent stated herein are radcliffe and bot liable for the additions to tax for negligence or disregard of rules or regulations we hold that they are to the extent stated herein are radcliffe and bot liable for the penalties for failure_to_make_timely_deposits of required withholding_tax we hold that they are to the extent stated herein is petitioner liable as a transferee of radcliffe and of bot for the additions to tax and penalties that we have sustained against them we hold that he is findings of fact3 some of the facts have been stipulated and are so found unless otherwise stated herein at the time the petitions were filed petitioner resided in hong kong british crown colony i general and background a radcliffe radcliffe which was incorporated in liberia around and conducted business in california during the years at issue was organized to invest in new montgomery south center nmsc in san francisco california san francisco as of date radcliffe held a 75-percent interest in nmsc radcliffe acquired an additional 13-percent interest in nmsc for dollar_figure in we found the record in these cases to have been poorly devel- oped inconclusive and or not reliable in many respects includ- ing certain material respects although the gaps in the evidence are substantial in many instances and therefore our findings_of_fact are incomplete in those respects we have not undertaken to note every instance in which the record does not contain reliable evidence that would have enabled us to find all the facts rele- vant to our deciding the issues presented our task in the face of such a record has been further complicated by the parties' failure to reflect fully the facts that are reliably established by the record and their attempt particularly petitioner's attempt to support their respective positions herein by relying on so-called facts that are alleged in their briefs but that are not supported by credible_evidence in the record statements in briefs are not evidence rule b and we have attached no weight to the parties' allegations on brief that are not sup- ported by reliable evidence in the record each party objected to certain stipulations of fact stipul- ations on grounds of relevancy and or hearsay we address those objections below date and the remaining 12-percent interest for dollar_figure in date radcliffe also owned an interest in the meridien hotel in san francisco during relevant periods nmsc was a california general_partnership that was formed to acquire commercial office build- ings located pincite hawthorne street and howard street in san francisco during at least a portion of the years at issue lyman jee mr jee was a partner of radcliffe in nmsc petitioner's father s c gaw wholly owned radcliffe as of the time of his death in date after s c gaw's death pursuant to discussions and an agreement among petitioner his mother and his siblings family property division it was determined that petitioner was to receive the stock of radcliffe that his father had owned and petitioner acquired all of the stock of radcliffe no later than date during relevant periods petitioner was chairman and president of radcliffe and his wife rossana w gaw ms gaw was its secretary and treas- urer during the years at issue the net_worth of radcliffe including all loan liabilities was not less than dollar_figure radcliffe was liquidated on date and all of radcliffe's corporate assets which had a net value in excess of liabilities of at least dollar_figure were transferred to peti- tioner as its sole shareholder b bot bot which was incorporated in california in and conducted business there during the years at issue was organizedto invest in montgomery associates montgomery associates in san francisco in bot acquired an percent interest in montgomery associates that it held during the years at issue during relevant periods montgomery associates was a california general_partnership that owned a commercial office building located pincite montgomery street in san francisco mr jee was bot's partner in montgomery associates during the years at issue when bot was incorporated and throughout the years at issue until date its sole shareholder was pempire invest- ment ltd pempire which was incorporated in liberia on novem- ber prior to the time at which petitioner acquired all the stock of pempire it was wholly owned by merit investment co inc merit which was also incorporated in liberia s c gaw wholly owned the stock of merit as of the time of his death in date pursuant to the family property division with his mother and siblings petitioner acquired all of the stock of pempire and therefore acquired indirectly all of the stock of bot no later than date at least during petitioner was chairman and president of pempire during rele- vant periods petitioner was chairman and president of bot and at least during ms gaw was vice chairman and secretary of bot during the years at issue the net_worth of bot including all loan liabilities was not less than dollar_figure pempire was dissolved on date and its assets including its stock in bot were distributed to petitioner bot was liquidated on date and all of bot's corporate assets which had a net value in excess of liabilities of at least dollar_figure were transferred to petitioner as its sole shareholder c certain foreign_corporations that pledged cash collateral in the transactions at issue pioneer industries holdings ltd and its subsidiaries multi-credit finance co ltd and mandalay investments ltd pioneer industries holdings ltd pioneer was incor- porated in hong kong and its stock was publicly traded on the hong kong stock exchange from until at least the time of the trial of these cases the annual report of pioneer for its fiscal_year ended date indicated that petitioner his wife ms gaw and family trusts of which they and their family were among the beneficiar- ies held an aggregate of big_number shares of pioneer or percent of the big_number shares issued and outstanding at that time as of date an officer of union bank believed that petitioner was a major shareholder of pioneer during at least a portion of the years at issue petitioner's mother and his mother-in-law mme y c koo mme koo owned stock in pioneer throughout the years at issue until at least the time of the trial of these cases petitioner was the managing director and chairman of pioneer petitioner became managing director of pioneer in at the behest of mme koo he became chairman of that company after the death of his father in date ms gaw also was a director of pioneer during the years at issue prior to and during the years at issue pioneer wholly or partially owned a number of corporations including its two wholly owned subsidiaries multi-credit finance co ltd multi- credit which was incorporated in hong kong and mandalay investments ltd mandalay at least prior to the years at issue petitioner was president and secretary of multi-credit prior to those years and at least during and peti- tioner was managing director of multi-credit and at least during ms gaw was one of its directors at least during petitioner was president of mandalay and ms gaw was its execu- tive director and secretary traveluck investments inc traveluck investments inc traveluck was incorporated in liberia and at all relevant periods after date one share of the stock of traveluck was held in the name of mme koo at least during petitioner was a director of traveluck double wealth co inc double wealth co inc double wealth was incorporated in liberia on date and at all relevant periods after date one share of the stock of double wealth was held in the name of mme koo during the years at issue petitioner ms gaw and mme koo were the directors of double wealth at least during petitioner was double wealth's chairman and president and ms gaw was its secretary and treasurer forward investments ltd forward investments ltd forward was incorporated in liberia on date during that month one share of stock of forward was issued in the name of mme koo during the years at issue petitioner ms gaw and mme koo were the directors of forward at least during and ms gaw was the secretary of forward as of date petitioner had given his personal guarantee for dollar_figure to standard chartered bank hong kong standard chartered bank hk an affiliate of union bank as security for credit made available to forward by standard char- tered bank hk d bangkok bank ltd during the years at issue bangkok bank ltd a thai banking corporation was engaged in the banking business in california and hong kong through unincorporated branches located in los angeles bangkok bank la branch or los angeles branch and hong kong bangkok bank hk branch or hong kong branch respectively during those years the interest_income earned by bangkok bank la branch in its lending activity was effectively connected with the conduct of its banking business in california radcliffe began dealing with bangkok bank la branch in date no later than the years at issue certain of the foreign_corporations that pledged cash collateral in one or more of thetransactions at issue in which the los angeles branch and or the hong kong branch of bangkok bank ltd was involved viz intercontinental enterprises corp of liberia intercontinental traveluck and double wealth maintained at least one account with bangkok bank hk branch prior to and during the years at issue pioneer and at least certain of its subsidiaries includ- ing its wholly owned subsidiaries multi-credit and mandalay had banking relationships with bangkok bank ltd prior to and during the years at issue pioneer and at least certain of its sub- sidiaries including mandalay owned stock in bangkok bank ltd the annual reports of pioneer for its fiscal years ended date and date indicated that for each such year pioneer held percent and its subsidiaries held mandalay held dollar_figure percent of the equity of bangkok bank ltd as of date and dollar_figure percent of that equity as of date and date petitioner notes on brief that pioneer's subsidiaries included a subsidiary in which pioneer owned percent of the equity the record does not disclose whether or not that subsidiary owned any stock in bangkok bank ltd percent of the equity of bangkok bank ltd or a total of percent of that equity and the cost of that total equity in- vestment by pioneer and its subsidiaries was in excess of per- cent of pioneer's net assets the annual report of pioneer for its fiscal_year ended date indicated that the ef- fective percentage of the equity of bangkok bank ltd held a by pioneer and b by its subsidiaries and corporations in which it owned to percent of the stock associated corporations was dollar_figure percent and dollar_figure percent respectively or a total of dollar_figure percent and the cost of that total equity_investment a by pioneer and b by its subsidiaries and associated corporations exceeded percent of the net assets of those companies a record of union bank dated date indicated that in petitioner was both a 10-percent_shareholder of bangkok bank ltd and a member of bangkok bank ltd 's advisory board bangkok bank ltd and its los angeles and hong kong branches desired to accommodate and were susceptible to influence by petitioner mme koo radcliffe pioneer and its wholly owned subsidiaries multi-credit and mandalay intercontinental traveluck and double wealth e union bank and certain of its affiliates during the years at issue union bank a wholly owned u s subsidiary of standard chartered bank plc a london-based bank was engaged in the banking business in california during those years standard chartered bank hk and standard chartered bank singapore were affiliates of union bank that were engaged in the banking business in hong kong and singapore respectively petitioner radcliffe and bot began dealing with union bank and or its branches or predecessors in san francisco in s c gaw began dealing with union bank and or its branches or predecessors in san francisco no later than prior to the years at issue s c gaw and prior to and during those years petitioner were valued clients of standard chartered bank hk during relevant periods pioneer and at least certain of its subsidiaries including its wholly owned subsidiaries multi- credit and mandalay were valued clients of standard chartered bank plc and certain of its subsidiary banks including standard chartered bank hk no later than the years at issue certain of the foreign_corporations that pledged cash collateral in one or more of the transactions at issue in which union bank and its affiliates standard chartered bank hk and or standard chartered bank singapore were involved viz merit forward and pempire maintained at least one account with one or more of those banks union bank and its affiliates standard chartered bank hk and standard chartered bank singapore desired to accommodate and although not altogether clear from the record it appears that prior to the years at issue standard chartered bank plc and or a predecessor had been known as the chartered bank were susceptible to influence by petitioner mme koo radcliffe bot pioneer and its wholly owned subsidiaries multi- credit and mandalay merit forward and pempire f petitioner petitioner was a u s citizen during the years at issue prior to and during those years petitioner and mme koo had close and amicable business and family relationships thus for example petitioner was able to borrow from and give guarantees for more than he was worth to banks in hong kong because those banks knew that mme koo would honor his obligations if the need arose at the time of the transactions at issue petitioner was familiar with the u s withholding_tax requirements applicable to interest from a u s source that was paid to foreign_corporations ii transactions involving bangkok bank ltd a bb loan no by letter dated date date letter peti- tioner requested on behalf of radcliffe that the hong kong branch of bangkok bank ltd arrange for the los angeles branch of that bank to fund a loan of dollar_figure to radcliffe bangkok bank hk branch complied with that request and bangkok bank la branch funded a dollar_figure loan to radcliffe on or about date original bb loan no that loan was due on date the proceeds of the original bb loan no were used to reimburse bangkok bank hk branch for settling a claim by hong kong and shanghai banking corp of san francisco against radcliffe under a standby_letter_of_credit issued by that branch with respect to radcliffe that reimbursement was effected by having the loan proceeds credited to an account of bangkok bank hk branch that was maintained with bangkok bank la branch to document the original bb loan no petitioner signed on behalf of radcliffe a promissory note that was made payable to bangkok bank la branch and that was in the same amount as that loan a continuing unlimited unconditional promise contin- uing unlimited unconditional promise by radcliffe to bangkok bank la branch that stated that radcliffe agreed to perform its obligations under that loan and an agreement general secu- rity agreement that stated that bangkok bank la branch had a se- curity interest in all of radcliffe's personal_property and in all of its real_property pledged to or in the possession of that branch petitioner also requested on behalf of radcliffe in the date letter that bangkok bank hk branch issue to bangkok bank la branch a standby_letter_of_credit for dollar_figure with respect to radcliffe bangkok bank hk branch complied with that request by issuing on date the date on or about which the original bb loan no was funded a dollar_figure standby_letter_of_credit with respect to radcliffe dollar_figure standby letter of the continuing unlimited unconditional promise and the general security_agreement applied to all other loans and exten- sions of credit by bangkok bank la branch to radcliffe credit that letter_of_credit guaranteed the original bb loan no was in the same amount as that loan and expired on date the same date on which the original bb loan no was due radcliffe promised in the date letter to indemnify bangkok bank hk branch for any losses whatsoever that it might incur with respect to the dollar_figure standby_letter_of_credit in addition to signing the date letter on behalf of radcliffe petitioner signed it in his individual capacity stating that he join ed in the above guarantee to bangkok bank hk branch reflected in that letter a deposit of dollar_figure in the name of intercontinental intercontinental dollar_figure deposit in bangkok bank hk branch was pledged as security for the dollar_figure standby_letter_of_credit the interest rate on the original bb loan no was initial- ly set pincite percent above bangkok bank la branch's prime rate but was subsequently reduced effective date to dollar_figure the parties stipulated that the dollar_figure standby_letter_of_credit was issued with respect to petitioner however the records of the los angeles and hong kong branches of bangkok bank ltd unequivocally indicate that the dollar_figure standby_letter_of_credit was issued with respect to radcliffe although we do not lightly disregard facts stipulated by the parties we will do so where justice requires it if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record 93_tc_181 we find the parties' stipulation that the dollar_figure standby_letter_of_credit was issued with respect to petitioner to be clearly contrary to the facts disclosed in the record therefore we will not accept that stipulation percent above that bank's prime rate the interest on that loan was payable by radcliffe on the last day of each month the following actual interest rate percentages were ap- plicable to the original bb loan no for the following periods actual interest period rate percentage date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure interest on the original bb loan no was paid on the following dates date date date date date date date date date date date date date10 bangkok bank la branch renewed the original bb loan no bb loan no first renewal when it became due on date and that renewed loan was due on date to document that loan renewal petitioner signed on behalf of radcliffe a promis- the date interest payment also included interest_paid on the first renewal of the original bb loan no sory note that was made payable to bangkok bank la branch and that was in the same amount as that loan the interest rate on the bb loan no first renewal was set at dollar_figure percent above bangkok bank la branch's prime rate the interest on that re- newed loan was payable by radcliffe on the first day of each month by telex dated date bangkok bank hk branch amended its dollar_figure standby_letter_of_credit in order to renew it to date one day after the due_date of the bb loan no first renewal the following actual interest rate percentages were applica- ble to the bb loan no first renewal for the following periods actual interest period rate percentage date until date dollar_figure date until date dollar_figure date until date dollar_figure date until date dollar_figure interest on the bb loan no first renewal was paid on the following dates date date date date date date date date date date date date date11 on date radcliffe reduced the principal_amount of the bb loan no first renewal to dollar_figure by paying dollar_figure to bangkok bank la branch by letter dated date petitioner requested on behalf of radcliffe that bangkok bank hk branch reduce its dollar_figure standby_letter_of_credit to dollar_figure and renew it for another year bangkok bank hk branch complied with that request by amending the dollar_figure standby_letter_of_credit to reduce it to dollar_figure and renewing the amended dollar_figure letter_of_credit to date on date pursuant to instructions from intercon- tinental the hong kong branch of bangkok bank ltd telexed the following instructions to the los angeles branch of that bank the los angeles branch was to debit the account it maintained for the hong kong branch by dollar_figure and that money was to be applied in partial repayment of the then outstanding dollar_figure loan balance on date that balance was reduced to dollar_figure by the payment of dollar_figure the date interest payment also included interest_paid for the period following the due_date of the bb loan no first renewal petitioner admits on brief and respondent does not dispute that on date the intercontinental dollar_figure deposit was applied to reduce the dollar_figure outstanding balance of that loan continued on or about date bangkok bank la branch renewed its outstanding dollar_figure loan to radcliffe and that renewed loan was due on june dollar_figure by letter dated date peti- tioner requested on behalf of radcliffe that bangkok bank hk branch reduce its then outstanding standby_letter_of_credit to dollar_figure and renew it to date bangkok bank hk branch complied with that request by amending its standby_letter_of_credit to reduce it to dollar_figure and renewing the amended dollar_figure letter_of_credit to date on date the outstanding dollar_figure loan balance was repaid on or about date bangkok bank hk branch canceled its outstanding dollar_figure standby_letter_of_credit with respect to that loan for the period that commenced on date the date on which the bb loan no first renewal was due until date the date on which the then outstanding dollar_figure loan balance was repaid interest on the then outstanding balance of continued to dollar_figure we accept the parties' agreement on this point for purposes of our opinion even though the record does not estab- lish whether bangkok bank hk branch applied dollar_figure of its then outstanding standby_letter_of_credit to reduce the then out- standing dollar_figure loan balance to dollar_figure and immediately there- after reimbursed itself with the intercontinental dollar_figure depos- it or the intercontinental dollar_figure deposit was directly applied to reduce the then outstanding balance of that loan to dollar_figure the record does not disclose the terms of any renewal after the bb loan no first renewal became due on date and before it was renewed in a reduced principal_amount on or about date that loan was set at a rate that was dollar_figure percent above bangkok bank la branch's prime rate and interest was payable on the first day of each month during the period date until date the following actual interest rate percentages were applicable to the bangkok bank los angeles branch loan to radcliffe for the follow- ing periods actual interest period rate percentage date until date dollar_figure date until date dollar_figure interest on that loan was paid on the following dates date date date date date date date date date hereinafter the original bb loan no and the renewals of that loan will be referred to collectively as bb loan no b bb loan no by letter dated date petitioner requested on behalf of radcliffe that the hong kong branch of bangkok bank ltd arrange for the los angeles branch of that bank to fund a loan of dollar_figure to radcliffe bb dollar_figure loan no bangkok bank hk branch complied with that request and bangkok bank la branch funded a dollar_figure loan to radcliffe on date that loan was due on date the proceeds of bb dollar_figure loan no were credited to the account of bangkok bank hk branch with bangkok bank la branchdollar_figure to document bb dollar_figure loan no petitioner signed on behalf of radcliffe a promissory note that was made payable to bangkok bank la branch and that was in the same amount as that loan the continuing unlimited unconditional promise and the general security_agreement signed by petitioner on behalf of radcliffe as part of the bb loan no transaction applied to bb dollar_figure loan no as well as to the increase in that loan and the renewal of that increased loan bb dollar_figure loan no was secured_by a dollar_figure cer- tificate of deposit issued by bangkok bank la branch in the name of traveluck traveluck dollar_figure cd that certificate of deposit was issued on date the same date on which bb dollar_figure loan no was funded and was to mature on date the same date on which bb dollar_figure loan no was due throughout the period date until date bangkok bank la branch blocked the deposit represented by the traveluck dollar_figure cd so that it could not be withdrawn by traveluck the interest rate on bb dollar_figure loan no was set at a financial statement of radcliffe dated date and signed by petitioner indicated that a dollar_figure loan was outstanding from intercontinental to radcliffe and that that loan was to be replaced with a loan from bangkok bank la branch the deposit in the name of traveluck that was used to pur- chase the traveluck dollar_figure cd was made in bangkok bank la branch on date the same date on which bb dollar_figure loan no was funded percent above the interest rate on the traveluck dollar_figure cd the interest rate on bb dollar_figure loan no was dollar_figure percent and the interest rate on the traveluck dollar_figure cd was dollar_figure percent at the special request of radcliffe the interest on bb dollar_figure loan no was made payable on a monthly basis on the 11th of each month and at the special request of traveluck the interest on the traveluck dollar_figure cd was made payable on a monthly basis on the 11th of each month on date bangkok bank hk branch forwarded to bangkok bank la branch instructions from traveluck date instructions that the deposit in bangkok bank la branch that was represented by the traveluck dollar_figure cd was to be transferred to an account in the name of double wealth the date instructions from traveluck also directed bangkok bank la branch to remit the interest payable on the traveluck dollar_figure cd for the one-month period date until date to traveluck's account with bangkok bank hk branch pursuant to the date instructions on or about date the deposit in bangkok bank la branch that was represented by the traveluck dollar_figure cd was transferred from the account in the name of traveluck to an account in the name of double wealth bangkok bank la branch issued to double wealth a certificate of deposit double wealth dollar_figure cd that was in the same amount for which the traveluck dollar_figure cd had been issued and that matured on date and pursuant to a decision of the board_of directors of double wealth viz petitioner ms gaw and mme koo the dollar_figure certificate of deposit in the name of double wealth and the renewals of that certificate of deposit were pledged as security for bb dollar_figure loan no and the renewal of that loandollar_figure when the double wealth dollar_figure cd matured on date bangkok bank la branch issued a second certificate of deposit to double wealth in the amount of dollar_figure that matured on date from date until that second certificate of deposit matured the interest rate on bb dollar_figure loan no was set pincite percent which was percent above the percent interest rate on both of the dollar_figure certificates of deposit issued to double wealth when the second dollar_figure certificate of deposit issued to double wealth matured on date bangkok bank la branch issued a third certificate of deposit to double wealth in the amount of dollar_figure that matured on date the same date on which bb dollar_figure loan no was due during the period date until date the interest rate on that third certificate of deposit was set at percent below the decision of double wealth's board_of directors was docu- mented by minutes of a meeting of that board signed by mme koo as chairman of that meeting the pledge of the dollar_figure certificate of deposit in the name of double wealth was docu- mented by a pledge executed by ms gaw and witnessed by mme koo the interest rate on bb dollar_figure loan no dollar_figure during that period the interest rate on bb dollar_figure loan no was dollar_figure percent and the interest rate on the third double wealth certifi- cate of deposit was dollar_figure percent interest on that loan was paid on the following dates date date date date date date date date date date date throughout the period date until date during which the three certificates of deposit in the name of double wealth served as security for bb dollar_figure loan no bangkok bank la branch blocked the deposit represented thereby so that it could not be withdrawn by double wealth pursuant to instructions of petitioner and ms gaw on behalf of double wealth bangkok bank la branch credited monthly to double wealth's account with bangkok bank hk branch the interest payable for the period date through date on the cer- by telex dated date bangkok bank hk branch informed bangkok bank la branch that radcliffe preferred that the interest rate on bb dollar_figure loan no be set at dollar_figure percent until that loan became due on date that telex further stated that we bangkok bank hk branch understand setting the interest rate on bb dollar_figure loan no at dollar_figure percent means the deposit interest rate will also be fixed at dollar_figure percent until jun bangkok bank la branch acceded to radcliffe's wishes tificates of deposit in the name of double wealth interest on the certificates of deposit in the name of double wealth was paid on the following dates date date date date date date date date date date on date bb dollar_figure loan no was increased by dollar_figure to dollar_figure bb dollar_figure loan no the increase in the loan amount was secured_by a dollar_figure certificate of de- posit double wealth dollar_figure cd in bangkok bank la branch in the name of double wealthdollar_figure the double wealth dollar_figure cd matured on date the same date on which bb dollar_figure loan no was due and the same date on which the third dollar_figure certificate of deposit in the name of double wealth that also served as security for that loan matured from the time the double wealth dollar_figure cd was issued on date until it matured on date bangkok bank la branch blocked the deposit represented thereby so that it could not be withdrawn by double wealth the dollar_figure deposit in the name of double wealth that was used to purchase the double wealth dollar_figure cd was made in bangkok bank la branch on date the dollar_figure increase in the loan amount bore interest at a rate that was set at percent above the interest rate on the double wealth dollar_figure cd the interest rate on the increase in the loan amount was dollar_figure percent and the interest rate on the double wealth dollar_figure cd was dollar_figure percent interest on bb dollar_figure loan no was paid on date and date on date bangkok bank la branch credited to double wealth's account with bangkok bank hk branch the interest payable on the double wealth dollar_figure cd on date and on date ms gaw and petitioner respectively sent instructions to bangkok bank la branch on behalf of double wealth date and date instructions to remit on a monthly basis the interest payable on the double wealth dollar_figure and dollar_figure certificates of deposit through standard chartered bank new york to the account of vidda investment ltd vidda that was maintained in standard chartered bank hk on date bangkok bank la branch followed those instructions and remitted to that account of vidda the date interest payable on those certificates of deposit when bb dollar_figure loan no became due on date it was renewed and the renewed loan was due on date when the double wealth dollar_figure and dollar_figure certifi- cates of deposit matured on date they were combined into one certificate of deposit in the amount of dollar_figure double wealth dollar_figure cd that was issued in the name of double wealth and that matured on date the same date on which bb dollar_figure loan no as renewed was due during the period date until date the interest rate on bb dollar_figure loan no was set at percent above the interest rate on the double wealth dollar_figure cd the interest rate on bb dollar_figure loan no as renewed was percent and the interest rate on the double wealth dollar_figure cd was percent interest on that loan was paid on date date and date from the time the double wealth dollar_figure cd was issued on date until date when its proceeds were used to repay bb dollar_figure loan no as renewed bangkok bank la branch blocked the deposit represented thereby so that it could not be withdrawn by double wealth pursuant to the date and date instructions on date and date bangkok bank la branch remitted the interest payable on the double wealth dollar_figure cd to the account of vidda in standard chartered bank hk pursuant to the instructions of ms gaw on date bb dollar_figure loan no as renewed was repaid with the proceeds represented by the double wealth dollar_figure cd ms gaw directed that the interest payable on that certificate of deposit as of date be transferred to bangkok bank hk branch for the account of double wealth interest on that cer- tificate of deposit was paid on date herein- after bb dollar_figure loan no the dollar_figure increase in that loan and bb dollar_figure loan no as renewed will be referred to collectively as bb loan no c bb loan no petitioner requested on behalf of radcliffe that the hong kong branch of bangkok bank ltd arrange for the los angeles branch of that bank to fund a loan of dollar_figure to radcliffe bb loan no bangkok bank hk branch complied with that request and bangkok bank la branch funded a dollar_figure loan to radcliffe on date that loan was due on date the proceeds of bb loan no were credited to the account of bangkok bank hk branch with bangkok bank la branch to document that loan petitioner signed on behalf of radcliffe a promissory note that was made payable to bangkok bank la branch and that was in the same amount as that loan the continuing unlimited unconditional promise and the general security_agreement signed by petitioner on behalf of radcliffe as part of the bb loan no transaction applied to bb loan no pursuant to a decision on date of the board_of directors of double wealth viz petitioner ms gaw and mme koo a dollar_figure certificate of deposit issued by bangkok bank la branch in the name of double wealth double wealth dollar_figure cd was pledged as security for bb loan no dollar_figure that certifi- cate of deposit was issued on date the same date on which bb loan no was funded and matured on date the same date on which bb loan no was duedollar_figure from the time the double wealth dollar_figure cd was issued on date until its proceeds were used on date to repay bb loan no bangkok bank la branch blocked the deposit represent- ed thereby so that it could not be withdrawn by double wealth the interest rate on bb loan no was set at percent above the interest rate on the double wealth dollar_figure cd the interest rate on bb loan no was dollar_figure percent and the interest rate on that certificate of deposit was dollar_figure percent the inter- est on bb loan no was made payable on a monthly basis on the 12th of each month and the interest on the double wealth dollar_figure cd was made payable on a monthly basis on the 11th of the decision of double wealth's board_of directors was docu- mented by minutes of a meeting of that board signed by mme koo as chairman of that meeting mme koo and ms gaw signed on behalf of double wealth an application dated date for a time deposit in the amount of dollar_figure in addition mme koo signed on behalf of double wealth a form_w-8 certificate of foreign status dated date that was furnished to bangkok bank la branch in connection with the double wealth dollar_figure cd the deposit in the name of double wealth that was used to purchase the double wealth dollar_figure cd was made in bangkok bank la branch on or about date the date on which bb loan no was funded each month interest on that loan was paid on the following dates date date date date date date date date date date pursuant to the instructions of petitioner on behalf of double wealth bangkok bank la branch credited monthly to double wealth's account with that branch the interest payable on the double wealth dollar_figure cd for the period date through date interest on that certificate of deposit was paid on the following dates date date date date date date in the date and date instructions ms gaw and petitioner respectively instructed bangkok bank la branch on behalf of double wealth to remit on a monthly basis the interest payable on the double wealth dollar_figure cd through standard chartered bank new york to the account of vidda that was maintained in standard chartered bank hk pursuant to those instructions on date date and date bangkok bank la branch remitted the interest payable on that certificate of deposit to that account pursuant to the instructions of ms gaw bb loan no was repaid on date with the proceeds represented by the double wealth dollar_figure cd ms gaw directed that the interest payable on that certificate of deposit as of date be transferred to bangkok bank hk branch for the account of double wealth interest on that certificate of deposit was paid on date iii transactions involving union bank a ub dollar_figure pre-date loan and ub dollar_figure renewed loan in or about date union bank funded a loan of dollar_figure to bot ub dollar_figure pre-date loan the ub dollar_figure pre-date loan was periodically renewed and was still outstanding in date from the time it was funded in until date the ub dollar_figure pre-date loan was secured_by dollar_figure of a eurodollar deposit in the name of merit merit dollar_figure deposit in standard chartered bank hkdollar_figure although the parties do not make it altogether clear that the interest_paid by bot to union bank during with respect to the ub dollar_figure pre-date loan while it was secured_by the merit dollar_figure deposit is at issue in these cases it appears and we assume that that interest was included in respondent's determinations the parties make general and sweeping conten- tions with respect to the transactions at issue involving union bank and the foreign_corporations that pledged cash collateral in those transactions and we construe their contentions to include the ub dollar_figure pre-date loan and merit unless they refer to a specific transaction or foreign_corporation other than continued throughout the period in during which the ub dollar_figure pre-march loan was outstanding it bore interest at union bank's london_interbank_offered_rate libor plu sec_1 percent or its prime rate plu sec_1 percent during the interest on the ub dollar_figure pre-date loan was payable at the maturity of any period during which a libor-based interest rate was in effect for no more than days or monthly for any period during which a prime rate-based interest rate was in effect interest on the ub dollar_figure pre-date loan was paid in january february and march dollar_figure in date the ub dollar_figure pre-date loan was renewed by union bank original ub dollar_figure renewed loan and a dollar_figure asian dollar deposit in the name of forward forward dollar_figure deposit was made in standard chartered bank singapore was substituted for the merit dollar_figure deposit and was pledged as security for that loandollar_figure interest on that loan was paid continued merit the date interest payment with respect to the union bank dollar_figure loan to bot does not appear to be broken down between the interest that was paid on that loan for the portion of that month during which it was secured_by the merit dollar_figure deposit and the interest that was paid on it for the portion of that month during which it was secured_by the dollar_figure deposit in the name of forward the parties stipulated that the ub dollar_figure pre-date loan was renewed in date however the record contains no union bank documents that indicate that a renewal of that loan continued monthly to union bank pursuant to a decision on date of the board_of directors of forward viz petitioner ms gaw and mme koo the forward dollar_figure deposit was pledged as security for the dollar_figure loan to bot that union bank had fundeddollar_figure throughout the period date until date during which the forward dollar_figure deposit served as security for that loan and the renewals thereof union bank maintained a lien on that deposit union bank renewed the original ub dollar_figure renewed loan on four additional occasions for periods that ended on the following dates date ub dollar_figure renewed loan first renewal date ub dollar_figure renewed loan second renewal date ub dollar_figure renewed loan third renewal and date ub dollar_figure renewed loan final renewal to document each of the first three additional renewals petitioner signed on continued occurred in that month the documents in the record indicate that the ub dollar_figure pre-date loan was renewed in july or date and that it was due on date the next renewal of the union bank dollar_figure loan to bot concerning which documents are in the record occurred in july or date it is possible that a renewal of the ub dollar_figure pre-date loan could have occurred in connection with the replacement of the merit dollar_figure deposit as its security that occurred in date accordingly we do not find the parties' stipulation that the ub dollar_figure pre-date loan was renewed in date to be clearly contrary to the facts disclosed in the record conse- quently we will accept that stipulation under the test of cal- maine foods inc v commissioner t c pincite the pledge of the forward dollar_figure deposit was documented by a security_agreement signed by mme koo on behalf of forward behalf of bot a promissory note that was made payable to union bank and that was in the same amount as that loan the interest rate on the ub dollar_figure renewed loan first renewal was set at union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent the interest rate on the ub dollar_figure renewed loan second and third renewals was set at union bank's libor plu sec_1 percent or its reference rate25 plu sec_1 percent the interest rate on the ub dollar_figure renewed loan final renewal was set at union bank's reference rate plu sec_1 percent the first three renewals of the ub dollar_figure renewed loan were to bear interest at union bank's libor plu sec_1 percent if in general bot informed union bank that it wished to pay inter- est at that rate and specified the period for which that rate was to be in effect that period could have been between one and six months for the ub dollar_figure renewed loan first and third renewals and one and three months for the ub dollar_figure renewed loan second renewal if bot did not so advise union bank the ub dollar_figure renewed loan was to bear interest at the prime rate plu sec_1 percent in the case of the ub dollar_figure renewed loan first renewal and the reference rate plu sec_1 percent in the case of the ub dollar_figure renewed loan second and third renewals the record does not make clear the difference if any be- tween union bank's prime rate and its reference rate certain union bank documents suggest that union bank personnel may have used the terms interchangeably the promissory note petitioner signed on behalf of bot to document the ub dollar_figure renewed loan first renewal provided that the interest rate on that loan was not to be less than percent more than the annualized effective_interest_rate on the bank deposit pledged to secure that loan that note also provided that the interest on that loan was payable by bot semiannually if the ub dollar_figure renewed loan first renewal bore interest at union bank's libor plu sec_1 percent and monthly if that loan bore interest at the prime rate plu sec_1 percent the promissory note documenting the ub dollar_figure renewed loan second renewal provided that the interest on that loan was payable by bot on the first of each month the promissory note documenting the ub dollar_figure renewed loan third renewal provided that the interest on that renewal was payable by bot on the 10th of each month the interest on the ub dollar_figure renewed loan final renewal was also payable by bot on the 10th of each month the actual interest rate percentages percentage interest rates that were derived from union bank's libor prime or reference rates as the case may be and that were applicable to the ub dollar_figure renewed loan third renewal were percent as of date and percent as of date and that were applicable to the ub dollar_figure renewed loan final renewal were percent initially and percent as of date where the percentage interest rate remained for the balance of the period during which that renewal was outstanding except for date september and date and date interest on the ub dollar_figure renewed loan first through final renewals was paid monthlydollar_figure on date the ub dollar_figure renewed loan final renewal was repaid with funds wired to union bank from standard chartered bank hk and union bank released its lien on the forward dollar_figure deposit hereinafter the original ub dollar_figure renewed loan and the renewals of that loan will be referred to collectively as the ub dollar_figure renewed loan b ub dollar_figure loan in date union bank funded a loan of dollar_figure to radcliffe original ub dollar_figure loan that was due on date the original ub dollar_figure loan was used to reduce to dollar_figure a loan in the amount of dollar_figure that had been made to nmsc by union bank or one of its branches or predecessors in san francisco and that was secured_by a second deed_of_trust on nmsc's buildings to document the original ub dollar_figure loan petitioner signed on behalf of radcliffe a promissory note that was made payable to union bank and that was in the same amount as that loan after date interest on the ub dollar_figure renewed loan third renewal was paid on or about date date date and date interest on the ub dollar_figure renewed loan final renewal was paid on or about date date and date pursuant to a decision on date of the board_of directors of forward viz petitioner ms gaw and mme koo a dollar_figure fixed deposit in the name of forward forward dollar_figure deposit was pledged as security for the original ub dollar_figure loan and all renewals of that loandollar_figure that deposit was in the same amount as that loan and was maintained in standard chartered bank hkdollar_figure throughout the period date until date during which the forward dollar_figure deposit served as security for the original ub dollar_figure loan and the renewals of that loan union bank maintained a lien on that deposit the interest rate on the original ub dollar_figure loan was set at union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent the original ub dollar_figure loan was to bear interest at union bank's libor plu sec_1 percent if radcliffe selected that rate in a manner essentially the same as that described above the pledge of the forward dollar_figure deposit was documented by a security_agreement signed by mme koo on behalf of forward the parties stipulated that the forward dollar_figure deposit was maintained in standard chartered bank hk certain records of union bank indicate that that deposit was placed with standard chartered bank singapore through standard chartered bank hk other records of union bank concerning that loan do not indicate the affiliate of union bank in which that deposit was maintained we find the meaning of those union bank records unclear and accordingly we do not find the parties' stipulation that the forward dollar_figure deposit was maintained in standard chartered bank hk to be clearly contrary to the facts disclosed in the record consequently we will accept that stipulation under the test of cal-maine foods inc v commissioner t c pincite- with respect to the ub dollar_figure renewed loan first through third renewals the period for which that rate was to be in effect could have been between one and six months if radcliffe did not select the libor-based rate the ub original dollar_figure loan was to bear interest at union bank's prime rate plu sec_1 percent the promissory note documenting that loan provided that the interest on that loan was payable by radcliffe at the maturity of any period during which a libor-based interest rate was in effect for no more than six months and monthly on the 15th day of each month for any period during which a prime rate-based rate was in effect union bank renewed the original ub dollar_figure loan on two occasions for periods that ended on the following dates date ub dollar_figure loan first renewal and date ub dollar_figure loan final renewal to document the ub dollar_figure loan first renewal petitioner signed on behalf of radcliffe a promis- sory note that was made payable to union bank and that was in the same amount as that loan the interest rate on the ub dollar_figure loan first renewal was set at union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent that renewal was to bear interest at the libor-based rate if that rate were selected by radcliffe in a manner essen- tially the same as that described above with respect to the ub dollar_figure renewed loan first through third renewals if radcliffe did not select the libor-based interest rate the ub dollar_figure loan first renewal was to bear interest at union bank's prime rate plu sec_1 percent the promissory note documenting the ub dollar_figure loan first renewal provided that the interest due on that renewal was payable by radcliffe on the 10th of each month the following percentage interest rates were applicable for the following periods with respect to the ub dollar_figure loan first renewal percentage period interest rate date until date date until date date until date date until date interest on the ub dollar_figure loan first renewal was paid on or about the following dates date date date date date date date date date date date date29 the interest rate on the ub dollar_figure loan final renewal was set at union bank's reference rate plu sec_1 percent and was payable the date interest payment also included interest_paid on the ub dollar_figure loan final renewal by radcliffe on the 10th of each month the percentage interest rate applicable to the ub dollar_figure loan final renewal was ini- tially percent and as of date it was percent where it remained for the balance of the period during which that renewal was outstanding interest on the ub dollar_figure loan final renewal was paid on or about the following dates date date and date the ub dollar_figure loan final renewal was repaid on date using funds wired to union bank from standard chartered bank hk and union bank released its lien on the forward dollar_figure deposit hereinafter the original ub dollar_figure loan and the re- newals of that loan will be referred to collectively as the ub dollar_figure loan c ub dollar_figure radcliffe loan on or about date at the request of petitioner radcliffe assumed a loan of dollar_figure original ub dollar_figure radcliffe loan the loan assumed by radcliffe had been made to nmsc by union bank or one of its branches or predecessors in san francisco ub dollar_figure nmsc loan sometime prior to the years at issue and had been secured_by a fixed deposit in the same amount as that loan that was maintained in standard chartered bank hk in the name of multi-creditdollar_figure the original ub dollar_figure radcliffe in pursuant to a request made on behalf of the gaw family union bank released its lien on the multi-credit fixed continued loan was due on date to document that loan peti- tioner signed on behalf of radcliffe a promissory note that was made payable to union bank and that was in the same amount as that loan pursuant to a decision on date of the board_of directors of multi-credit of which petitioner was managing director an dollar_figure fixed deposit in the name of multi-credit in standard chartered bank hk and all renewals of that deposit multi-credit dollar_figure deposit were pledged as security for the original ub dollar_figure radcliffe loan and the renewal of that loan the multi-credit dollar_figure deposit was in the same amount as that loan and was maintained in standard chartered bank hk until date when that deposit was transferred to stan- dard chartered bank singaporedollar_figure throughout the period from on or about date until date during which the multi-credit dollar_figure deposit served as security for the original continued deposit that was securing the ub dollar_figure nmsc loan during multi- credit's two-week financial reporting_period the dollar_figure deposit in the name of multi-credit had been made in that bank prior to the time it was pledged to secure the original ub dollar_figure radcliffe loan petitioner as managing director of multi-credit signed on behalf of multi-credit a security_agreement dated date pledging the multi-credit dollar_figure deposit in standard chartered bank singapore as security for the payment and performance of radcliffe's obligations to union bank irrespective of the manner in which or the time at which those obligations arose or would arise ub dollar_figure radcliffe loan and the renewal of that loan union bank maintained a lien on that deposit the interest rate on the original ub dollar_figure radcliffe loan was set at union bank's libor plu sec_1 percent or its reference rate plu sec_1 percent that loan was to bear interest at union bank's libor plu sec_1 percent if radcliffe selected that rate in a manner essentially the same as that described above with respect to the ub dollar_figure renewed loan first through third renewals the period for which that rate was to be in effect could have been between one and six months if radcliffe did not select the libor-based rate the ub dollar_figure radcliffe loan was to bear interest at union bank's reference rate plu sec_1 percent the promissory note documenting that loan provided that interest was payable by radcliffe on the 10th of each month the per- centage interest rate on the original ub dollar_figure radcliffe loan was initially dollar_figure percent and as of date it was dollar_figure percent where it remained until that loan became due interest on that loan was paid on or about date during the period in which the multi-credit dollar_figure deposit was in standard chartered bank hk it was used to purchase fixed time deposits in that bank as follows interest rate term of fixed time deposits on fixed time deposits date until date dollar_figure date until date date until date dollar_figure date until date dollar_figure date until date date until date dollar_figure date until date date until date dollar_figure interest rate not disclosed by the record the interest on each of the foregoing fixed time deposits was payable on its maturity_date the interest payable on each of those deposits was included in the amount used to purchase the succeeding fixed time deposit in the case of three such deposits was ultimately credited to an account in the name of pioneer in the case of all but two such deposits and was disposed of in a manner not disclosed by the record in the case of those two depositsdollar_figure the original ub dollar_figure radcliffe loan was renewed in ub dollar_figure radcliffe renewed loan that renewed loan was due on date although it was not repaid until date the parties agree on brief that the interest payable in and on all the fixed time deposits purchased with the multi- credit dollar_figure deposit was deposited into an account in the name of multi-credit in standard chartered bank hk the parties' agreement is contrary to the record in the case of six of the fixed time deposits purchased with the multi-credit dollar_figure deposit from date until date in the case of two of those deposits the record does not disclose whether or not the parties' agreement is correct the interest rate on the ub dollar_figure radcliffe renewed loan was set at union bank's libor plu sec_1 percent and was payable by radcliffe on the 10th of each month the percentage interest rate on the ub dollar_figure radcliffe renewed loan was dollar_figure percent interest on that loan was paid on or about date and date during the period in which the multi-credit dollar_figure deposit was in standard chartered bank singapore it was used to pur- chase fixed time deposits in that bank as follows interest rate term of fixed time deposits on fixed time deposits date until date date until date to date until date date until date on date the multi-credit dollar_figure deposit was main- tained in a call deposit account with respect to which dollar_figure of interest was paid the interest on each of the foregoing dollar_figure fixed time deposits was payable on its maturity_date none of the interest payable on any of those fixed time deposits was included in the amount used to purchase the succeeding fixed time deposit the interest payable on one of those fixed time deposits was credited to an account in the name of pioneer on date approximately two weeks after it was due the renewal of the ub dollar_figure radcliffe loan was repaid with dollar_figure that had been wired to union bank from standard chartered bank hk on or about date and dollar_figure that had been wired to union bank from bangkok bank ltddollar_figure on or about date when that loan was repaid union bank released its lien on the multi-credit dollar_figure deposit in stan- dard chartered bank singapore hereinafter the original ub dollar_figure radcliffe loan and the renewal of that loan will be referred to collectively as the ub dollar_figure radcliffe loan d ub dollar_figure loan on date union bank funded a dollar_figure loan to radcliffe original ub dollar_figure loan that was due on date to document the original ub dollar_figure loan petitioner and ms gaw signed on behalf of radcliffe a promissory note that was made payable to union bank and that was in the same amount as that loan pursuant to instructions dated date from petitioner and ms gaw on behalf of radcliffe the proceeds of the original ub dollar_figure loan were used to acquire from union bank on date a certificate of deposit that was issued in the name of pioneer pioneer dollar_figure cd pursuant to a decision on date of the board_of directors of pioneer of which petitioner was managing director and chairman and ms gaw was a director the pioneer dollar_figure cd was pledged as security for the original ub dollar_figure loan that certificate of deposit was issued on date the the record is not clear as to whether those funds were wired from bangkok bank ltd headquarters the hong kong branch of that bank or another branch of that bank same date on which the original ub dollar_figure loan was funded and matured on date the same date on which that loan was due throughout the period date until date during which the pioneer dollar_figure cd served as security for the original ub dollar_figure loan union bank maintained a lien on the deposit represented by that certificate of deposit by letter dated date date pioneer letter petitioner and ms gaw instructed union bank on behalf of pioneer to transfer the deposit represented by the pioneer dollar_figure cd on the date on which that certificate of deposit matured viz date into the name of mandalay a wholly owned sub- sidiary of pioneer that letter also instructed union bank that the dollar_figure certificate of deposit in the name of mandalay original mandalay dollar_figure cd was to be pledged to secure the original ub dollar_figure loan in accordance with that letter and pursuant to a decision on date of the board_of directors of mandalay of which petitioner was president and ms gaw was executive director and secretary the original mandalay dollar_figure cd and the renewals thereof were pledged as security for the renewals of the original ub dollar_figure loan throughout the period date until date during which the original mandalay dollar_figure cd and the renewals of that certifi- cate of deposit served as security for the renewals of that loan union bank maintained a lien on the deposit represented thereby the interest rate on the original ub dollar_figure loan was set at dollar_figure percent above the interest rate on the pioneer dollar_figure cd the interest rate on the original ub dollar_figure loan wa sec_11 percent and the interest payable on the pioneer dollar_figure cd was dollar_figure percent the promissory note documenting that loan provided that the interest on it was payable by radcliffe month- ly union bank renewed the original ub dollar_figure loan on three occasions for periods that ended on the following dates date date and date to document each of the first two renewals of the original ub dollar_figure loan peti- tioner and ms gaw signed on behalf of radcliffe a promissory note that was payable to union bank and that was in the same amount as that loan the interest rates on all three renewals of the original ub dollar_figure loan were set at dollar_figure percent above the interest rate on the original mandalay dollar_figure cd and the renewals of that certificate of deposit which ranged between and dollar_figure per- cent interest on all three renewals of the original ub dollar_figure loan was payable by radcliffe monthly when the original mandalay dollar_figure cd matured on date it was renewed times for successive periods con- sisting of one three-month renewal and one-month renewals interest on the original mandalay dollar_figure cd was paid on date and date the 19th and final renewal of that certificate matured on date the same date on which the final renewal of the origi- nal ub dollar_figure loan was due the dates on which the other two renewals of the original ub dollar_figure loan were due coincided with the dates on which two of the one-month renewals of the original mandalay dollar_figure cd matured viz date and date throughout the period during which the original mandalay dollar_figure cd and the renewals thereof were outstanding the interest on those certificates was payable by union bank monthly the interest on each of the one-month renewals of the original mandalay dollar_figure cd was payable by union bank on its maturity_date which occurred at approximately mid-month in the date pioneer letter petitioner and ms gaw instructed union bank on behalf of mandalay that the interest on the original mandalay dollar_figure cd and the renewals thereof was to be credited monthly to an account maintained in the name of pioneer at union bank on date the final renewal of the original ub dollar_figure loan was repaid with the proceeds represented by the final renewal of the original mandalay dollar_figure cd herein- after the original ub dollar_figure loan and the renewals of that loan will be referred to collectively as the ub dollar_figure loan and the original mandalay dollar_figure cd and the renewals of that certificate of deposit will be referred to collectively as the mandalay dollar_figure cd e ub dollar_figure loan in date union bank funded a dollar_figure loan to bot original ub dollar_figure loan that was due on date pursuant to instructions of petitioner on behalf of bot the proceeds of that loan were used to acquire from union bank a dollar_figure certificate of deposit that was issued in the name of pempire original pempire dollar_figure cd to document the origi- nal ub dollar_figure loan petitioner signed on behalf of bot a promissory note that was made payable to union bank and that was in the same amount as that loan pursuant to a decision on date of the board_of directors of pempire of which petitioner was chairman and presi- dent the original pempire dollar_figure cd and the renewals thereof were pledged as security for the original ub dollar_figure loan and the renewals of that loan that certificate of deposit was issued on date and matured on date the same date on which the original ub dollar_figure loan was due through- out the period date until date during which the original pempire dollar_figure cd and the renewals thereof served as security for the original ub dollar_figure loan and the renewals of that loan union bank maintained a lien on the deposit represent- ed thereby the interest rate on the original ub dollar_figure loan was set at dollar_figure percent above the interest rate on the original pempire dollar_figure cd the interest rate on the original ub dollar_figure loan was dollar_figure percent and the interest rate on the original pempire dollar_figure cd wa sec_11 percent the promissory note documenting the original ub dollar_figure loan provided that the interest on that loan was payable by bot semiannually union bank renewed the original ub dollar_figure loan on three occasions for periods that ended on the following dates date ub dollar_figure loan first renewal date ub dollar_figure loan second renewal and date ub dollar_figure loan final renewal to document each of the first two renewals of the original ub dollar_figure loan petitioner signed on behalf of bot a promissory note that was made payable to union bank and that was in the same amount as that loan the interest rate on all three renewals of the original ub dollar_figure loan was set at dollar_figure percent above the interest rate on the renewals of the original pempire dollar_figure cd which ranged between and percent the interest on the ub dollar_figure loan first renewal was payable by bot at that loan's maturity the interest on the ub dollar_figure loan second and final renewals was payable by bot monthly when the original pempire dollar_figure cd matured on date it was renewed times for successive periods consisting of three one-month renewals one three-month renewal and six one-month renewals the 10th and final renewal of that certifi- cate matured on date the same date on which the final renewal of the original ub dollar_figure loan was due the dates on which the other two renewals of the original ub dollar_figure loan were due either coincided with or were close to the dates on which two of the one-month renewals of the original pempire dollar_figure cd matured viz date and date dollar_figure union bank made six interest payments on or shortly after the maturity dates of certain of the renewals of the original pempire dollar_figure cd on date union bank repaid the ub dollar_figure loan final renewal with the proceeds represented by the final renewal of the original pempire dollar_figure cd hereinafter the origi- nal ub dollar_figure loan and the renewals of that loan will be referred to collectively as the ub dollar_figure loan and the original pempire dollar_figure cd and the renewals of that certifi-- cate of deposit will be referred to collectively as the pempire dollar_figure cd f facts pertaining to all the transactions at issue involving union bank at least as early as date union bank became con- cerned that the cash deposits that had been pledged by the foreign_corporations in question as security for the loans it had funded to radcliffe and to bot that are at issue herein might six payments of interest were made at or shortly after the maturity dates of certain renewals of the original pempire dollar_figure cd three payments of interest were credited to pempire's account with union bank and two payments of interest were credited to pempire's account without indicating the bank in which that account was maintained constitute fraudulent_conveyances under california law in which event union bank believed that it might be deprived of an en- forceable security_interest in those deposits in order to address that concern union bank sought from petitioner inter alia financial information relating to the foreign_corporations that pledged cash collateral for those loans and statements that those corporations owned radcliffe and or bot union bank did not receive the information it requested from petitioner consequently it requested its affiliate standard chartered bank hk to guarantee its loans to radcliffe and to bot that are at issue herein that guarantee was to be secured_by the cash deposits that had been pledged as security for those loans despite union bank's concerns about possible fraudulent convey- ances under california law and although standard chartered bank hk did not provide the guarantee requested by union bank union bank renewed on one or more occasions the loans it had funded to radcliffe and to bot as they became due during the years at issue in date petitioner requested union bank to consid- er making a new loan to radcliffe and or bot in the amount of dollar_figure an amount that was approximately equal to the then outstanding balances of the loans at issue that had been funded by bangkok bank la branch and by union bank to radcliffe and bot that new loan was to be secured_by the buildings owned by nmsc and montgomery associates a letter dated date date letter from henry yung an officer of union bank to patrick kwok of standard chartered bank hk an affiliate of union bank indicated that when union bank's weighted average interest rate on the loans it had outstanding to radcliffe and to bot viz the ub dollar_figure renewed loan the ub dollar_figure loan the ub dollar_figure radcliffe loan the ub dollar_figure loan and the ub dollar_figure loan was compared to its weighted average cost of funds and overhead costs it was losing money on those loans the date letter further indicated that union bank was losing money on those loans even when earnings from deposits that were not connected with such loans were taken into account mr yung also stated in that letter that union bank nonetheless was willing to renew the loans it had funded to radcliffe and to bot on terms that would allow it to break even on them in this regard the the date letter was prompted by petitioner's request that the loans that union bank had funded to radcliffe and to bot and that are at issue herein be renewed at interest rates that were to be set pincite percentage_point in excess of the interest rates on the various deposits that secured those loans it appears to us that in early petitioner was pursuing at least two alternative possible courses of action for restructur- ing the loans at issue involving union bank replacing them along with the bangkok bank la branch loans with a new loan secured_by the buildings of nmsc and montgomery associates see discussion above and altering the manner in which the interest rates on the then outstanding union bank loans were to be determined date letter indicated that union bank was pleased to have the opportunity to accommodate this valued group customer petitioner and will entertain all reasonable requests the loans to radcliffe and to bot by union bank that are at issue in these cases did not provide that bank with an opportuni- ty to make a profit iv transaction involving horbury during relevant periods horbury holdings b v horbury which was incorporated in the netherlands in was a sub- sidiary of asselwell mondial n v asselwell and asselwell which was incorporated in the netherlands antilles was a sub- sidiary of a foreign_subsidiary of pioneer bot claimed a deduction of dollar_figure for interest_paid to horbury in its federal_income_tax return v income or loss reported by radcliffe and by bot for the years at issue in their federal_income_tax returns income_tax returns for the years at issue radcliffe and bot reported the following amounts of taxable_income or loss_year radcliffe bot dollar_figure dollar_figure big_number big_number big_number big_number the foregoing results reported by radcliffe and by bot were generated in part by deductions for interest_paid that they claimed in their respective income_tax returns for the years at issue specifically in its income_tax returns for the years at issue radcliffe claimed the following deductions for interest_paid to bangkok bank la branch year amount dollar_figure big_number big_number in its income_tax returns for the years at issue radcliffe claimed the following deductions for interest_paid to union bank year amount dollar_figure big_number big_number in its income_tax returns for the years at issue bot claimed the following deductions for interest_paid to union bank year amount dollar_figure big_number big_number opinion in determining that petitioner is liable for the deficien- cies in additions to and penalties on withholding_tax that she determined with respect to radcliffe and bot respondent relies on the transferee_liability provisions of sec_6901 peti- tioner does not dispute that he would be liable as a transferee of each of those taxpayers under sec_6901 for those deficien- cies in additions to and penalties on tax in the event the court were to sustain respondent's determinations with respect to radcliffe and botdollar_figure consequently in the event we were to sustain respondent's determinations with respect to radcliffe and bot respondent would have satisfied her burden under sec_6902 of proving that petitioner is liable as a transferee of each of those corporations the principal dispute in these cases is whether the deter- minations with respect to radcliffe and bot should be sustained petitioner bears the burden of demonstrating that those deter- minations are erroneous see sec_6902 rule a 290_us_111 731_f2d_1417 9th cir affg 79_tc_714 before turning to the various issues presented in these cases we note that we have given due consideration to all of the parties' arguments and contentions with respect to those issues even though we do not attempt to address each of them herein i evidentiary matters petitioner has attempted to satisfy his burden_of_proof through testimonial and documentary_evidence petitioner was the principal witness on his behalf we found him to be glib and pincite radcliffe and bot each distributed property with a net value of not less than dollar_figure to petitioner as sole shareholder the net value of the property so distributed by radcliffe and by bot exceeds the respective amounts of the deficiencies additions to tax and penalties that respondent determined against peti- tioner as a transferee of radcliffe and of bot times vague evasive inconsistent and conclusory in his tes- timony in addition based on our observation of petitioner's demeanor at trial we generally did not find him to be credible in these circumstances we are not required to and we generally do not accept petitioner's self-serving and uncorroborated testimony see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 we generally found the other witnesses who testified to be credible a the adverse inference rule-- mme koo's failure to testify mme koo petitioner's mother-in-law did not testify petitioner claims on brief that she owned certain of the corpora- tions viz intercontinental double wealth traveluck forward and pioneer that pledged cash deposits as security for a number of the loans at issuedollar_figure citing 6_tc_1158 affd 162_f2d_513 10th cir respondent urges us to apply the so-called adverse inference rule and to infer from petitioner's failure to call mme koo that her testimony would have been unfavorable to petitioner relying principally on wynn v united_states petitioner also claims that during the years at issue mme koo and or her family owned vidda a corporation to whose account in standard chartered bank hk certain interest due on certain of the cash deposits that secured bb loan nos and was credited f 2d d c cir petitioner contends that since mme koo an alleged resident of hong kong could not have been subpoenaed to appear at the trial of these cases an adverse inference should not be drawn from her failure to testify we disagree with petitioner's reading of the wynn casedollar_figure the burden_of_proof is on petitioner with respect to respon- dent's determinations against radcliffe and bot and we cannot assume that missing evidence would be favorable to him see 56_tc_847 affd we also disagree with petitioner's reading of the other authorities to which he cites viz 440_f2d_226 d c cir robinson j concurring 471_f2d_536 2d cir in re stader bankr n bankr d conn and wigmore on evidence sec pincite chadbourn rev judge robinson began his concurring opinion in the burgess case with a discussion of the adverse inference rule and his assumption that the missing witness in that case was amenable to subpoena however that judge robinson made that assumption does not mean to us that it is his view or more importantly the view of the u s court_of_appeals for the district of columbia circuit that a witness must in all events be amenable to subpoena before being considered within a party's power to produce for purposes of the adverse inference rule burgess v united_states supra pincite both the savard and stader cases indicate that evidence must be within a party's control before a negative inference will be drawn from that party's failure to produce that evidence however as will be discussed below for purposes of the adverse inference rule evidence may be within a party's control even if it is not subject_to production by subpoena see 696_f2d_49 6th cir similarly the statement in wigmore on evidence sec pincite relied on by petitioner viz the lack of power to produce may be due to the person's absence from the jurisdic- tion does not indicate to us that such an absence necessarily means that for purposes of the adverse inference rule a party is considered to be powerless to produce the witness f 2d 1st cir 47_tc_92 affd 392_f2d_409 5th cir indeed the usual inference is that such evidence would be unfavorable see pollack v commissioner supra see also wigmore on evidence sec pincite chadbourn rev where a party fails to call a witness peculiarly within the power of that party to produce and the testimony of that witness would elucidate the matters at issue it generally is permissible under the adverse inference rule to infer that the witness' testimony would have been unfavorable see 150_us_118 862_f2d_1282 7th cir see also mccormick on evidence sec_264 pincite 4th ed in wynn v united_states supra the u s court_of_appeals for the district of columbia circuit to which an appeal in these cases would normally lie considered on its own initiative the question of whether an adverse inference could be drawn against a criminal defendant for failing to present certain witnesses he claimed would support his alibi defense the court_of_appeals stated that the record did not disclose whether any of those uncalled witnesses was within the power much less peculiarly within the power of that defendant to produce in a footnote the court gave what it described as a partial enumeration of the circumstances relevant to resolving that question that were not disclosed by the record in that case including the physical amenability to subpoena of those witnesses id pincite n thus wynn merely indicates that physical amenability to subpoena is simply one of a number of different factors to be considered in determining whether an uncalled witness is within a party's power to produce for purposes of the adverse inference rule it does not stand for the proposition that such a witness is always beyond the power of a party to produce for purposes of that rule when that witness is not subject_to subpoena petitioner has not cited and our research has not dis- closed any case decided by the court_of_appeals for the district of columbia circuit involving the adverse inference rule where that court has considered a situation in which an uncalled witness was beyond the subpoena power of the courtdollar_figure however we note that in 215_fsupp_324 d d c the u s district_court for the district of columbia the court in accordance with whose rules of evidence we conduct our trials rule a found that a jury was permitted to draw a negative inference from a defendant's failure to call a former employee who was apparently living in florida at the time of trial that court found that the jury could infer that that witness was peculiarly available to the defendant because of the witness' past employment relationship with the defendant the defendant's apparent knowledge of where the witness could be reached and the lack of a satisfactory explanation for his absence id we note that at the time the harry case was decided fed r civ p e provided that a subpoena for attendance at trial generally could be served within the district where trial was held or within miles of that place fed r civ p e u s c app pincite accordingly it seems that the missing witness in harry v safeway stores inc supra was beyond the subpoena power of the continued other u s courts of appeals have addressed situations where uncalled witnesses were beyond their subpoena power and have concluded that an adverse inference may be drawn against a party from the failure to present a witness even where that witness may not be subpoenaed by that party see 696_f2d_49 6th cir 613_f2d_130 5th cir see also 798_f2d_1392 n fed cir for example in martin the court_of_appeals for the sixth circuit concluded that the friendship with one of the parties of certain uncalled witnesses who lived in canada rendered those witnesses within the power of that party to produce notwithstanding that those witnesses were beyond the subpoena power of the federal courtsdollar_figure united_states v martin supra we have found based on the record in these cases that petitioner and mme koo had close and amicable business and continued district_court for the district of columbia for purposes of applying the adverse inference rule other courts have concluded that the question whether a witness is within the power of a party to produce is generally to be deter- mined by taking account of various factors including the wit- ness' accessibility to the service of a subpoena upon him and the relationship of the witness to that party see 467_f2d_804 1st cir 230_f2d_919 5th cir family relationships prior to and during the years at issuedollar_figure mme koo is and was during and preceding the years at issue petitioner's mother-in-law thus she would ordinarily be expected to favor him in fact the record discloses that she did favor him with respect to various business transactionsdollar_figure the failure of a party to call as a witness a relative who would ordinarily be expected to favor that party suggests that that relative's testimony would be unfavorable see 350_f2d_217 7th cir affg tcmemo_1963_128 208_f2d_903 3d cir affg a memorandum opinion of this court dated date on the present record we find that mme koo was within petitioner's power to produce for purposes of the adverse in- petitioner's relationships with his mother-in-law mme koo contrast sharply with his relationships with his mother and siblings which both he and his brother henry gaw testified were hostile union bank records also indicate that that bank understood that there was disunity among members of s c gaw's family following his death and that each member of that family was responsible for his or her own activities by way of illustration petitioner testified that he became managing director of pioneer in at mme koo's behest and that he was able to borrow from and give guarantees for more than what he was worth to banks in hong kong because those banks knew that mme koo would honor his obligations if the need arose documentary_evidence in the record shows mme koo's involvement in transactions with respect to the pledges of cash deposits by double wealth and forward for certain of the loans at issue eg her signature on documents of double wealth and forward connected with the pledge of those corporations' deposits as security for those loans ference rule notwithstanding her alleged residence in hong kongdollar_figure we turn now to the requirement of the adverse inference rule that an uncalled witness not only must be within a party's power to produce but also must be peculiarly within that party's power to produce before such an inference may be drawn against that party see united_states v rollins f 2d pincite8 if a witness is equally available to both parties and neither calls that witness at trial no adverse inference is warranted see 469_f2d_1183 9th cir affg in part revg in part 51_tc_337 for this purpose an uncalled witness is not equally available to the party requesting that the inference be drawn against the other party and thus is peculiarly within the other party's power to produce where that witness' relationship to that other party is such that the witness is likely to favor that other party see id 230_f2d_919 5th cir in addition to petitioner's close and amicable business and family relationships with mme koo it is noteworthy that al- though petitioner did not attempt to depose mme koo prior to trial on date well after these cases were submitted and after the parties had filed their briefs petitioner filed a motion to reopen the record that the court denied by order dated date and lodged an application to take the deposi- tion of mme koo in hong kong thus mme koo was willing to be deposed for purposes of these cases after the trial herein and after respondent's opening brief advancing the adverse inference rule with respect to mme koo had been served on petitioner on the instant record we find that mme koo's business and family relationships with petitioner are such that she would likely favor petitioner and therefore she was not equally available to respondent for purposes of the adverse inference rule we further find that mme koo was peculiarly within petitioner's power to produce for purposes of that rule before applying the adverse inference rule another require- ment must be satisfied that is to say the testimony of the missing witness must elucidate the matters at issue and not be merely cumulative see united_states v rollins supra mccormick on evidence sec_264 pincite on the instant record we find that mme koo's testimony would have elucidated the transactions at issue and would not have been merely cumulative during the years at issue petitioner was managing director and chairman of pioneer and a director of forward during he was a director of traveluck and a director and officer of double wealth while petitioner might arguably have been in as good a position as mme koo to know of certain circumstances relevant to these cases there are disputed matters such as the ownership of pioneer and the other foreign_corporations petitioner claims mme koo owned which her testimony would have elucidated mme koo also would have been in a better position than petitioner to testify concerning the intentions and actions of the corporations that petitioner claims she owned with respect to the loan trans- actions at issue and she may have been able to supply informa- tion concerning matters as to which petitioner claimed ignorance such as the source of the deposits made by forward that were used as collateral we also note that the failure of a party to call available witnesses to corroborate that party's testimony can justify drawing an adverse inference from their absence see 925_f2d_180 7th cir affg tcmemo_1989_393 see also stoumen v commissioner supra peti- tioner's testimony was at times vague evasive and conclusory his credibility was challenged by respondent on cross-examina- tion and based on our observation of his demeanor at trial we generally did not find him to be credible the testimony of a corroborating witness such as mme koo would not have been merely cumulative in order to avoid having an adverse inference drawn from the failure to present a witness a party may attempt as petitioner does here to explain the reason that witness was not called see 329_f2d_936 2d cir 216_f2d_780 8th cir if the failure to present a witness is not satis- factorily explained we may draw an adverse inference from that witness' absence see pollack v commissioner t c pincite on brief petitioner alleges and asks us to infer from the record that mme koo's age the length of the journey from hong kong where she allegedly resided to san francisco where at the request of petitioner trial was held and the scheduling of the trial herein prevented her attendance at trialdollar_figure when the we note first that petitioner could have requested but did not request that trial be held in hawaii which might have ame- liorated the alleged difficulty of mme koo's traveling to san francisco where the trial was held we also note that petition- er's contentions appear to be inconsistent if mme koo's ina- bility to attend trial was due to her age and the distance that she may have had to travel to san francisco those circumstances could not have been ameliorated by the scheduling of the trial petitioner also suggests on brief that mme koo made travel plans in reliance on the court's indication in a telephonic con- ference call with counsel for the parties prior to the start of the trial session on which these cases were calendared that it would try to schedule the trial of these cases in the second week of its session petitioner in his application to take mme koo's deposition that was lodged with the court on date well after the record in these cases was closed further alleges that mme koo planned to travel to the united_states on date petitioner's suggestion that mme koo made travel plans in reliance on the court's comment in a telephonic conference with counsel for the parties and his representation in his application to take her deposition well after trial indicate that mme koo was able to travel which undercuts petitioner's contention that mme koo did not testify because of the difficulty of traveling from hong kong to san francisco petitioner's contention that mme koo's failure to testify was attributable to the scheduling of the trial in these cases is contrary to the record herein while the court did indicate dur- ing a telephonic conference with counsel for the parties prior to the calendar call that it would attempt to schedule the trial in these cases during the second week of its trial session in san francisco it emphasized that it could not assure petitioner that it could accommodate him by scheduling the trial during that continued court asked petitioner at the call of these cases from the calen- dar and before it had scheduled the time and date of the trial herein to name the witnesses he intended to call at trial he did not include mme koo among those witnesses and did not explain that omission nor did petitioner ask the court at that time toconsider mme koo's availability to testify in scheduling the trial object to the trial date set by the court on the grounds that mme koo was not available at that time or offer an expla- nation at trial for her absence petitioner's trial memorandum that was submitted approximately two weeks before the call of these cases from the calendar simply stated that mme koo's abil- ity to testify was uncertain due to her age and residence in hong kong not that those circumstances prevented her from testi- continued week the court also indicated to the parties at the call of these cases from the calendar and before scheduling the trial that it might not be able to accommodate their scheduling prefer- ences when the court asked the parties at the call of these cases from the calendar to estimate trial time and name the wit- nesses they intended to call at trial petitioner's counsel did not name mme koo as one of the witnesses he would call at trial and did not ask the court to schedule the trial to take place at a time when she would be available the only ground on which petitioner's counsel sought at that time to delay the commence- ment of the trial was petitioner's absence from the calendar call and his expected arrival in san francisco the following night the court scheduled trial to begin on the first day of its trial session in san francisco because a witness named mr catterton who was subpoenaed by petitioner only three business days prior to the call of these cases from the calendar was available to testify only on that day and would not have been available again until after the court ended its trial session in san francisco fying we conclude that mme koo did not testify at trial be- cause petitioner did not intend to call mme koo as a witness rather than for any of the reasons advanced by petitioner on brief based on our review of the entire record in these cases we will draw an adverse inference from petitioner's failure to call mme koo as a witnessdollar_figure b evidentiary objections we now deal with the admissibility of certain exhibits to which the parties stipulated but as to which one of the parties preserved an evidentiary objection in their stipulationsdollar_figure at trial we admitted those exhibits into evidence conditionally subject_to our ruling on their admissibility petitioner's income_tax returns petitioner objected in the stipulations on grounds of relevance to the admission of his individual federal_income_tax even if we were not to draw such an adverse inference our findings and holdings in these cases would not change the parties' stipulation of facts was received by the court at the call of these cases from the calendar on date and was filed with the court at the beginning of the trial later that day the court did not rule on the evidentiary objections stated in the stipulations because it did not have sufficient time prior to trial to consider them or the parties' voluminous stipulations and the exhibits attached thereto that was because of the time constraints placed on the court attributable to other court business that had previously been scheduled to take place on date and the need to schedule the trial in these cases on that same day in order to accommodate a witness subpoenaed by petitioner only three business days prior to the first day of the trial session see supra note returns for and on brief he does not restate that objection or advance any argument relating to it we therefore presume that petitioner has abandoned his evidentiary objection to the admission into evidence of his individual federal_income_tax returns for and see 91_tc_524 ndollar_figure consequently we unconditionally admit those returns into evidence and make them a part of the record in these cases certain instruments of transfer and stock certificates respondent objected in the stipulations on grounds of hearsay to the admission of certain instruments of transfer with respect to traveluck double wealth and forward and certain stock certificates with respect to traveluck and forward on brief respondent restates those objections to counter respondent's hearsay objections petitioner appears to argue that the documents in question are not excludi- ble hearsay under rule of the federal rules of evidence because he is not offering them for the truth of the matters asserted therein but to show that the persons signing those documents believed that mme koo was a shareholder of those corporations rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted rule a of the federal rules of evidence defines a statement as an oral or written assertion or nonverbal conduct of a person if it is intended by the person as an assertion the notes of the advisory committee on the federal rules of evidence discuss the effect of the foregoing definitions as follows the effect of the definition of statement is to exclude from the operation of the hearsay rule all evidence of conduct verbal or nonverbal not intended as an assertion the key to the definition is that nothing is an assertion unless intended to be one nonverbal conduct not intended as an assertion may be offered as evidence that the person acted as he did because of his belief in the existence of the condition sought to be proved from which belief the existence of the condition may be inferred notes of the advisory committee on the federal rules of evidence u s c app pincite assertions falling within the hearsay rule may be express or implied see 715_f2d_99 3d cir the court_of_appeals for the district of columbia circuit has concluded that whether an assertion is express or implied the critical distinction for purposes of deciding wheth- er conduct constitutes a statement as defined in rule a of the federal rules of evidence is whether that conduct constitutes an intentional or unintentional message with respect to the matter sought to be proven see 905_f2d_1572 d c cir where the conduct in question constitutes an unintentional message that conduct is not hear- say see id the instrument of transfer with respect to traveluck dated date stated inter alia that ms gaw was transfer- ring the one share of the stock of traveluck held in her name to mme koo subject_to the same conditions under which ms gaw held that share there are two instruments of transfer with respect to double wealth in one such instrument entitled transfer of subscription and dated date s b goweh inter alia stated that he was transferring to mme koo all his interest as a subscriber to the stock of double wealth to the extent of one share of the common_stock of that corporation requested double wealth to issue a certificate in her name for that one share and directed double wealth to register that transfer on its books effective date a second instrument of transfer with respect to double wealth dated date stated inter alia that mme koo was transferring the one share of the stock of that corporation held in her name to pioneer subject_to the same conditions under which mme koo held that share in the instrument of transfer with respect to forward entitled transfer of subscription and dated date s b goweh inter alia stated that he was transferring to mme koo all his interest as a subscriber to the stock of forward to the extent of one share of the common_stock of that corpora- tion requested forward to issue a certificate in her name for that one share and directed forward to register that transfer on its books effective date based on the assertions in and the nature of the instru- ments of transfer with respect to traveluck double wealth and forward we conclude that the persons signing those documents intended to assert expressly that one share of the stock of each of those corporations was or was to be held in the name of mme koodollar_figure accordingly those documents fall within the definition of hearsay in rule c of the federal rules of evidence and pursuant to rule of those rules we will not admit them into evidence the respective stock certificates of traveluck and of for- ward to which respondent objected certified that mme koo was the owner of one share of the stock of each of those corporations and further stated inter alia that each corporation had caused its respective officers to sign the respective certifi- cates in witness of that certification obviously by having signed the respective stock certificates as officers of traveluck and forward the persons signing those certificates intended to assert that mme koo owned one share of the stock of traveluck and forward respectively accordingly those stock certificates fall within the definition of hearsay in rule c of the federal rules of evidence and pursuant to rule of those we note that none of those instruments of transfer estab- lishes whether or not mme koo was the beneficial_owner of the one share of stock of the corporation to which each relates or was holding such stock for some other person rules we will not admit them into evidencedollar_figure horbury financial statement respondent objected in the stipulations on grounds of hear- say to the admission of horbury's balance_sheet and income state- ment for the year ended date on brief respondent does not restate that objection or advance any argument relating to it we therefore presume that respondent has abandoned her evidentiary objection to the admission into evidence of horbury' sec_50 even if we were to conclude that the documents in question were not hearsay as petitioner contends we would not necessarily admit them into evidence this is because those documents appear to be merely cumulative of evidence already in the record see fed r evid the parties stipulated that one share of the stock of traveluck was held in the name of mme koo at all relevant periods after date one share of the stock of double wealth was held in the name of mme koo from date through the remainder of the years at issue and one share of the stock of forward was issued in the name of mme koo in date the beliefs of the persons signing the instru- ments of transfer with respect to traveluck double wealth and forward and the stock certificates of traveluck and forward appear to add nothing to and seem to be merely cumulative of those stipulations moreover even if we were to admit the documents in question into evidence they would not necessarily establish who owned a majority of the stock of or who controlled traveluck double wealth or forward nor would they change our resolution of the issues in these cases each instrument of transfer purports to effect the transfer to or by or the issuance to mme koo of only one share of stock in each of those corporations and the respective stock certificates purport to certify ownership by mme koo of only one share of stock in traveluck and in forward no instrument of transfer indicated the number of issued and outstanding shares of stock of the corporation to which it relates although each stock certificate indicated the number of authorized shares of stock of the corporation to which it re- lates there is no evidence in the record concerning the total number of authorized shares of stock of each corporation that was issued and outstanding during the years at issue balance_sheet and income statement for the year ended date see rybak v commissioner t c pincite n conse- quently we unconditionally admit that document into evidence and make it a part of the record in these cases annual reports of pioneer and financial statements of multi-credit respondent objected in the stipulations on grounds of hear- say to the admission of certain documents that purport to be pioneer's annual reports for the years ended date date date and date and multi- credit's financial statements for the years ended date and date on brief respondent does not restate those objections or advance any argument relating to them we there- fore presume that respondent has abandoned her evidentiary objec- tions to the admission into evidence of the documents that pur- port to be the annual reports of pioneer and the financial statements of multi-credit see rybak v commissioner t c pincite n consequently we unconditionally admit those documents into evidence and make them a part of the record in these casesdollar_figure contrary to the parties' stipulation that exhibit 15-o is pioneer's annual report for the year ended date we find that exhibit to be an incomplete copy of that annual report at a minimum that exhibit lacks certain notes to the financial statements of pioneer and its subsidiaries that are referred to therein we unconditionally admit exhibit 15-o as an incomplete copy continued date newspaper article respondent objected in the stipulations on grounds of rele- vance and hearsay to the admission of an article newspaper arti- cle that appeared in the date edition of the financial timesdollar_figure on brief respondent restates those objections to counter respondent's relevancy objection petitioner appears to contend that the newspaper article is relevant to his claims that respondent violated his constitutional right to equal protection of the law and abused her discretion by relying on revrul_87_89 1987_2_cb_195 situations and obso- leted for payments made after date by revrul_95_56 1995_36_irb_20 in making the withholding_tax determi- nations against radcliffe and bot that are at issue in these cases to counter respondent's hearsay objection petitioner argues that the court should take judicial_notice of the news- paper article as a legislative fact and that the article is admissible under rule sec_803 and sec_803 of the federal rules of evidence even assuming arguendo that the newspaper article were rele- continued of pioneer's annual report for the year ended date the newspaper article included so-called back-to-back_loan structures in a list of commercial activities often carried out from a favorable tax jurisdiction the term back-to-back_loan structures is contained in a table accompanying the newspaper article that attributes the information contained in that table to price waterhouse vant to petitioner's constitutional and abuse_of_discretion claims we disagree with petitioner that the court should take judicial_notice of the newspaper article as a legislative fact or that it is admissible as an exception to the hearsay rule under rule sec_803 and sec_803 of the federal rules of evidence with respect to petitioner's argument that the court should take judicial_notice of the newspaper article as a legislative fact legislative facts generally are those pertinent to legal reasoning that assist a court in deciding questions of law policy and discretion see 597_f2d_577 n 5th cir see also notes of the advisory committee on the federal rules of evidence u s c app pincite weinstein berger weinstein's evidence par pincite to we do not find the newspaper article to be pertinent to the legal reasoning involved in or otherwise of assistance to the court's resolution of the claims to which petitioner contends that article is relevant accordingly we will not admit the newspaper article as a legislative fact with respect to petitioner's reliance on rule sec_803 and sec_803 of the federal rules of evidence we note at the outset that the statement appearing in the newspaper article concerning back-to-back_loan structures was attributed by that article to price waterhouse consequently there are two layers of hearsay that we face viz the statement made by price waterhouse to the declarant in the newspaper article and that declarant's statement in the newspaper article each layer of hearsay must be inde- pendently admissible fed r evid petitioner has not attempted to show that the statement made by price waterhouse to the declarant in the newspaper article is within any exception to the hearsay rule turning to the newspaper article itself rule of the federal rules of evidence on which petitioner relies applies to market quotations or other published compilations generally used or relied upon by the public or persons in particular occupa- tions petitioner has not shown that the newspaper article is the type of compilation contemplated by rule of the federal rules of evidence or that it was relied upon by the public or persons in particular occupations we therefore will not admit the newspaper article under that rule rule of the federal rules of evidence one of the residual exceptions to the hearsay rule on which petitioner also relies allows admission of a statement not expressly within any of the other exceptions to the hearsay rule if the statement has circumstantial guarantees of trustworthiness equivalent to the enumerated hearsay exceptions of rule of the federal rules of evidence the statement is offered as evidence of a mater- ial fact the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts the general purposes of the rules of evidence and the interest of justice will best be served by admis- sion of the statement into evidence and the proponent of the statement has made it known to the adverse_party sufficiently in advance of trial or hearing to provide the adverse_party with a fair opportunity to prepare to meet it 86_tc_1134 fn ref omitted the foregoing residual exception to the hearsay rule is to be used very rarely and only in exceptional circumstances to ensure that it does not emasculate the body of law underlying the rules of evidence id pincite petitioner argues on brief that the admission of the news- paper article is justified because of petitioner's inability to obtain other evidence showing how common back-to-back_loan structures were when revrul_87_89 supra was issued55 and fed r evid also requires the proponent of the statement to furnish the opposing party with the particulars of the statement including the name and address of the declarant during a deposition of henry yung an officer of union bank that was taken by petitioner approximately two weeks prior to the trial of these cases petitioner learned that mr yung was not able to testify that back-to-back_loan structures were popular when revrul_87_89 1987_2_cb_195 situations and obsoleted for payments made after date by revrul_95_56 1995_36_irb_20 was issued at about the same time petitioner subpoenaed thomas d fuller an individual who peti- tioner believed was employed by the internal_revenue_service service and was able to testify that such arrangements had been popular when that ruling was issued petitioner learned approxi- mately five days prior to trial that mr fuller had left the employ of the service and was abroad at the call of these cases from the calendar petitioner attempted to offer the testimony of a witness not listed in his trial memorandum with respect to the popularity of back-to-back_loan structures which the court did continued because petitioner cited that article in his trial memorandum and furnished a copy to respondent approximately two weeks prior to the trial of these cases even assuming arguendo that petitioner were to satisfy the third and fifth conditions set forth above which are imposed by rule of the federal rules of evi- dence and to which petitioner's argument is addressed he has not attempted to show that the other conditions for admissibility of the newspaper article that are imposed by rule of the federal rules of evidence are satisfied for example we are not persuaded that the newspaper article possesses circumstantial guarantees of trustworthiness equivalent to other classes of hearsay governed by rule of the federal rules of evidence the statement in that article concerning back-to-back_loan structures seems to be nothing more than a repetition of what the declarant in the newspaper article was told by price waterhouse which clearly is hearsay and the mere fact of its publication in a newspaper is not in itself suffi- cient to establish its trustworthiness cf 841_f2d_429 1st cir be- cause we find that the newspaper article does not possess cir- cumstantial guarantees of trustworthiness equivalent to other classes of admissible hearsay we need not consider the other requirements of rule of the federal rules of evidence continued not allow because of potential prejudice to respondent on the instant record we conclude that the newspaper article is not admissible under that ruledollar_figure date memorandum respondent objected in the stipulations on grounds of rele- vance and hearsay to the admission of a memorandum dated date date memorandum from thomas d fuller then special assistant to the associate chief_counsel international to the director of public affairs that accompanied copies of revrul_87_89 1987_2_cb_195 for release under the service's advance revenue_ruling procedures on brief respondent restates those objectionsdollar_figure to counter respondent's relevancy objection petitioner appears to contend that the date memorandum is relevant to petitioner's constitutional and abuse_of_discretion claims to counter respondent's hearsay objection petitioner argues that that memorandum is admissible under rule sec_803 and sec_803 of the federal rules of evidence to show that the form of financing analyzed in revrul_87_89 supra was popular at the time the ruling was issued and under rule sec_801 and sec_803 of the federal rules of evidence to show that the service's national_office even if we were to admit the newspaper article into evidence it would not change our resolution of petitioner's constitutional and abuse_of_discretion claims in these cases the date memorandum stated in relevant part that revrul_87_89 supra provides guidance with respect to currently popular international financing structures national_office was aware that it was popular at that time even assuming arguendo that the date memorandum were relevant to petitioner's constitutional and abuse_of_discretion claims we disagree with petitioner that that memorandum is admissible for the purposes for which he has offered it under any of the exceptions to the hearsay rule upon which he relies we consider first whether the date memorandum is admissible under rule sec_803 and sec_803 of the federal rules of evidence to show that the pattern of financing described in revrul_87_89 supra was popular at the time that ruling was is- sued we conclude that the date memorandum is not admis- sible under rule of the federal rules of evidence that rule permits introduction of statements of public agencies set- ting forth inter alia matters observed pursuant to a duty imposed by law as to which there was a duty to report or factual findings resulting from an investigation made pursuant to author- ity granted by law petitioner has made no showing that the statements in the date memorandum were recorded pursuant to a duty to report or that they are factual findings from an investigation made pursuant to legal authority petitioner argues in a conclusory manner on brief that the conditions for admissibility imposed by rule of the federal rules of evidence are satisfied as was true of his evidentiary arguments relating to the newspaper article peti- tioner contends on brief that the admission of the date memorandum is justified because of petitioner's inability to obtain other evidence showing how common back-to-back loanstructures were when revrul_87_89 supra was issued and because petitioner cited that memorandum in his trial memorandum and advised respondent approximately one month prior to the trial of these cases that he would ask the court to take judicial_notice of that memorandum even assuming arguendo that peti- tioner were to satisfy the third and fifth conditions set forth above that are imposed by rule of the federal rules of evidence and to which petitioner's contentions are addressed he has not attempted to establish that the other conditions for admissibility of the date memorandum that are imposed by rule of the federal rules of evidence are satisfied for example petitioner has not attempted to establish that the date memorandum possesses circumstantial guarantees of trustworthiness equivalent to other classes of hearsay governed by rule of the federal rules of evidence such as those of rule on which petitioner also relies nor has petitioner attempted to show the knowledge and qualifications of the declar- ant ie the author of the date memorandum factors to be considered in evaluating the trustworthiness of a statement see 707_f2d_839 5th cir on the instant record we do not consider the date memorandum admissible under rule of the federal rules of evidence we will not admit the date memorandum into evidence under rule or of the federal rules of evidence for the purpose of showing that the pattern of financing described in revrul_87_89 supra was popular at the time that ruling was issueddollar_figure we now consider petitioner's contention that the date memorandum is admissible to show that the national_office was aware that the pattern of financing described in revrul_87_89 supra was popular at the time that ruling was issued as we understand petitioner's argument that memorandum is not exclud- ible hearsay under rule of the federal rules of evidence because either it is not hearsay as defined by rule c of those rules in that it is offered to show circumstantially the national office's state of mind and not for the truth of the matter asserted therein or it is admissible under rule of those rules that provides an exception to the hearsay rule for a statement of the declarant's then existing state of mind emotion sensation or physical condition such as intent plan motive design mental feeling pain and bodily health but not including a statement of memory or belief to prove the fact remembered or be- lieved unless it relates to the execution revocation identification or terms of declarant's will petitioner is not seeking to admit the date memorandum even if we were to admit that memorandum for that purpose it would not change our resolution of petitioner's constitutional and abuse_of_discretion claims in these cases under the foregoing hearsay exception in order to show that the financing structures described in revrul_87_89 1987_2_cb_195 in fact were currently popular at the time the ruling was issued instead petitioner asserts that that document is admis- sible to show that the national_office was aware that those financing structures were currently popular at that time on its face the date memorandum seems to represent only the views or state of mind of its author petitioner has not shown that that memorandum is a statement of the institution- al view or position of the national_office or that its author was in a position that enabled or entitled him to articulate the view or position of the national_office with respect to the current popularity of the financing structures described in revrul_87_ supra petitioner has not established the basis on which we may impute to the national_office the state of mind of the author of the date memorandum that memorandum reflects only its author's state of mind with respect to the popularity of the pattern of financing analyzed in revrul_87_89 supra regard- less whether that state of mind was correct on the instant record we conclude that the date memorandum is not admis- sible to show the state of mind of the national officedollar_figure even if we were to admit the date memorandum into evidence for the purposes advocated by petitioner it would not change our resolution of petitioner's constitutional and abuse of continued paragraph of the stipulation of facts respondent objected in the stipulations on grounds of rele- vance to the admission of paragraph of the parties' stipula- tion of factsdollar_figure on brief respondent restates that objection we conclude that paragraph of the stipulations is rele- vant to petitioner's constitutional and abuse_of_discretion claims consequently we unconditionally admit that paragraph of the stipulations into evidence and make it a part of the record in these cases c respondent's motion to compel production of documents petitioner contends that the court erred in granting respon- dent's motion to compel production of certain documents motion to compel that respondent had sought to discover under rule in response to that motion petitioner denied having possession custody or control of those documents he argues that his denial was sufficient to prevent the court from granting respon- dent's motion to compel and that the court erroneously placed on continued discretion claims in these cases paragraph of the stipulations provides after making reasonable inquiry of the office of as- sociate chief_counsel international the office of the assistant_commissioner international the office of western regional_counsel and the san francisco district_office respon- dent has not discovered any unagreed_case in the examination_division or docketed_case other than these cases and the case of fu investment_company v commissioner docket no in which revrul_87_89 has been applied retroactively him the burden of showing that he lacked possession custody or control of the documents in question petitioner contends that it was respondent's burden to establish those circumstances in order to prevail on her motion to compel petitioner is incorrect in contending that respondent bore the burden of demonstrating that he had possession custody or control of the documents with respect to which the court granted respondent's motion to compel the burden is on the party ob- jecting to show that that party's objections to a request for production of documents should be sustained by the court see 64_tc_191 see also 4a moore's federal practice par pincite 2d ed on motion to compel production under rule of federal rules of civil procedure from which rule is derived see 82_tc_105 the party objecting to discovery must show that production should not be ordered dollar_figure a claim that a party is not in possession custody in fed r civ p was amended to eliminate the re- quirement that a party show good cause eg a showing that the party from whom discovery was sought had possession control or custody of the documents requested in order to obtain discov- ery of documents see 4a moore's federal practice par pincite to 2d ed 8a wright miller federal practice and procedure par pincite 2d ed see also 422_f2d_470 10th cir describing requirements imposed on party seeking discovery under fed r civ p prior to its amendment in rule is derived from fed r civ p as amended in rule like fed r civ p as amended in requires no show- ing of good cause by the party requesting discovery as a prereq- continued or control of documents constitutes an objection to the produc- tion of documents see 131_frd_560 s d ind construing analogous provision of federal rules of civil procedure in telephonic conference calls and written filings with the court after respondent filed her motion to compel petitioner's counsel described efforts being made to produce the documents that were the subject of that motion and claimed that certain documents could not be produced the court was not satisfied that petitioner had demonstrated that he did not have possession custody or control of the documents sought by respondent that he continued uisite to the production of documents see 65_tc_324 the federal rules of civil procedure now expressly impose on the party requesting discovery the burden of showing that re- quested materials are discoverable only with respect to trial preparation materials described in fed r civ p b and b those materials generally consist of documents and tan- gible things prepared in anticipation of litigation and facts known to and opinions of experts not expected to be called at trial the present law regarding the burden_of_proof with respect to requests for discovery of documents under the federal rules of civil procedure may be summarized as follows the good cause requirement was dropped in leav- ing the initiative with the party from whom documents are sought to object or apply to the court for a pro- tective order under fed r civ p c and to show good cause why the documents should not be pro- duced thus the burden of making a showing rests on the party seeking discovery only if seeking documents or tangible things prepared in anticipation of litiga- tion or for trial moore's federal practice par pincite 2d ed fn ref omit- ted did not produce consequently the court ordered an evidentiary hearing concerning those documents that took place on date during the trial of these casesdollar_figure both prior to and at the conclusion of that hearing the court informed petitioner that he had the burden of proving that he did not have possession custody or control of the documents in question at the evidentiary hearing petitioner produced certain documents sought by respondent and respondent was satis- fied with respect to all her requests except for certain records of double wealth with respect to bb loan no horbury with respect to inter alia the loan at issue involving horbury and forward with respect to inter alia the ownership of its stock during the years through and its alleged pledges of cash deposits to secure loans to radcliffe and bot during the years through at the evidentiary hearing on respon- dent's motion to compel petitioner testified that he did not have possession custody or control of the documents in question that had not been produced and about his alleged efforts to locate them on date at the conclusion of the hearing on respondent's motion to compel the court orally ruled that peti- the evidentiary hearing was held on date during the trial of these cases because petitioner without good cause did not make himself available to the court at the call of these cases from the calendar and did not present himself in court until date two days after the trial of these cases had commenced despite petitioner's unjustified absence the court delayed holding that hearing in an effort to accommodate him and interrupted the trial in order to hold it tioner had not carried his burden of proving that he did not have possession custody or control of the documents that had been requested by respondent and that had not been produced by him and that therefore respondent's motion to compel was granted in that those documents must be produced by petitioner in so ruling the court found petitioner's testimony at that eviden- tiary hearing to be contradictory vague evasive nonresponsive and not credible in certain respects the court therefore grant- ed respondent's motion to compel in the court's written order dated date confirming its oral ruling granting re- spondent's motion to compel the court restated those findings and conclusions after considering petitioner's arguments on brief we remain persuaded that petitioner failed to show why he should not have been compelled to produce the documents in ques- tion and we reaffirm our granting of respondent's motion to compel see rosenfeld v commissioner supra pincite after the court orally ruled on respondent's motion to compel respondent apparently assumed that the court intended to impose a sanction on petitioner and inquired whether that sanc- tion was that petitioner was not to be allowed to elicit tes- timony relating to the documents that the court ordered him to produce the court indicated that it was not imposing any sanc- tion at that time during petitioner's testimony at the trial of these cases which resumed after the hearing on respondent's mo- tion to compel respondent requested the court not to allow peti- tioner to testify with respect to the bb loan no transaction as a sanction for his failure to produce records of double wealth concerning that loan the court permitted petitioner to testify about the bb loan no transaction indicating that it would give that testimony whatever weight it considered appropriate on brief respondent renews her request that we exclude petitioner's testimony concerning the bb loan no transaction she also asks the court to exclude petitioner's testimony relat- ing to certain records of horbury and of forward that the court ordered petitioner to produce petitioner counters that the sanctions sought by respondent are inappropriate because peti- tioner did not have an opportunity to comply with the court's order granting respondent's motion to compel which was made on the same day on which the trial of these cases concluded based on our consideration of all of the circumstances surrounding respondent's motion to compel and her request at trial and on brief for sanctions including the simultaneity of the court's granting that motion and the trial of these cases we will not impose sanctions on petitioner ii general principles applicable to these cases before turning to the specific questions that we must re- solve in order to decide whether to sustain respondent's deter- minations against radcliffe and bot and therefore whether to sustain respondent's determinations of petitioner's transferee_liability we set forth the basic legal framework within which we must consider those questions a taxation of interest received by foreign corporations--in general except as provided in sec_881 sec_881 imposes a tax of percent on inter alia amounts received as interest from sources within the united_states by a foreign corporation63 to the extent the interest received is not effectively connected with the conduct_of_a_trade_or_business within the united_states noneffectively connected interest sec_1442 generally requires the payor of interest subject_to the tax imposed by sec_881 to deduct and withhold that tax at the sourcedollar_figure respondent contends and petitioner does not dispute that during the years at issue the interest in question that was received from radcliffe and bot was from sources within the united_states see sec_861 sec_1_861-2 and income_tax regs nor does petitioner dispute respondent's posi- tion that during the years at issue the foreign_corporations that are treated as having received interest from radcliffe and or bot under respondent's theory of these cases viz intercontinental traveluck double wealth merit pempire forward pioneer multi-credit mandalay and horbury were not engaged in any a foreign_corporation is a corporation that is not organ- ized in the united_states or under the law of the united_states or of any state sec_7701 and income effectively connected with the conduct_of_a_trade_or_business within the united_states that is included in the recip- ient's gross_income under sec_882 is not subject_to_withholding sec_1442 sec_1441 trade_or_business_within_the_united_states the parties there- fore agree on brief that in the event we were to sustain respon- dent's theory that the interest that was in form paid to bangkok bank la branch and union bank by radcliffe and or bot was in substance paid to those foreign_corporations that interest would satisfy the general rules for taxation under sec_881 and withholding under sec_1442 unless the portfolio_interest exemption under sec_881 were ap- plicable in that it was from sources and was not effectively connected with the conduct_of_a_trade_or_business within the united_states the parties also agree on brief that in the event we were to sustain respondent's theory that the interest that was in form paid to horbury by bot in does not qualify for exemption from u s tax under the united states-netherlands income_tax treaty in effect for that year convention with re- spect to taxes date u s -neth art viii 62_stat_1757 modified by supplementary convention date art vi u s t u s -netherlands treaty that interest would satisfy the general rules for taxation under sec_881 and withholding under sec_1442 unless the portfolio_interest exemption under sec_881 were appli- cable hereinafter intercontinental traveluck double wealth merit pempire forward pioneer multi-credit and mandalay will be referred to collectively as the foreign_corporations pledging collateral the los angeles and hong kong branches of bangkok bank ltd and union bank and its affiliates standard chartered bank hk and standard chartered bank singapore will be referred to collectively as the banks in question bangkok bank la branch and union bank will be referred to collectively as the u s banks in question the loans at issue that were in form from the u s banks in question to radcliffe and or bot will be referred to collectively as the bank loans the transactions at issue involving the bank loans will be referred to collectively as the bank transactions the loan at issue that was in form from horbury to bot will be referred to as the horbury loan and the transaction at issue involving the horbury loan will be referred to as the horbury transaction certain exemptions from the tax imposed by sec_881 on noneffectively connected interest are provided by the code and we now describe those relevant to these casesdollar_figure as pertinent here sec_861 exempts from that tax noneffectively connected interest received by a foreign_corporation on a deposit with a person resident in the united_states that is carrying on the banking business by treating that interest as not arising from sources within the united_states sec_881 generally exempts from the tax imposed by sec_881 portfolio_interest received by a foreign cor- the tax imposed by sec_881 may also be reduced or elim- inated by treaty sec_894 poration from sources within the united statesdollar_figure portfolio_interest is defined as any interest including original_issue_discount that would be subject_to tax under sec_881 but for sec_881 and that is paid on certain unregistered or registered obligations sec_881 portfolio_interest does not however include interest received by certain types of foreign corporationsdollar_figure specifically portfolio_interest does not include inter alia interest received by a 10-percent for- eign shareholder of the payor corporationdollar_figure sec_881 nor does portfolio_interest include interest received by a con- trolled foreign_corporation cfc as defined in sec_957 sec_66 sec_881 was added by the deficit_reduction_act_of_1984 1984_act publaw_98_369 stat and generally applies to portfolio_interest received after date the date of the enactment of the 1984_act with respect to obligations issued after that date in taxable years ending after that date deficit_reduction_act_of_1984 publaw_98_369 98_stat_652 the general explanation of the tax_reform_act_of_1984 notes congress did not believe it appropriate to repeal the 30-percent tax for interest_paid to related foreign persons because the combination of a u s deduction for that interest and non-inclusion of that interest in u s taxable_income would create an incentive for interest payments that congress did not intend staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print the attribution_rules of sec_318 with certain modifica- tions are used to determine stock ownership for purposes of de- termining whether a recipient of interest is a 10-percent foreign shareholder of the payor corporation sec_881 sec_871 from a related_person as defined in sec_864dollar_figure sec_881 in connection with the 10-percent foreign shareholder rule the conference_report for the deficit_reduction_act_of_1984 stated taxpayers may attempt to circumvent the foreign share- holder rule by entering into back to back loans wherein a foreign_affiliate of a u s taxpayer lends money to an unrelated foreign party that relends that money at discount to the u s taxpay- er the conferees intend that the internal_revenue_service when appropriate use means at its disposal to determine whether back to back loans exist h conf rept pincite c b vol in connection with the enactment of the exemption from u s taxation for portfolio_interest congress provided that interest_paid on a united_states affiliate obligation to an applicable_cfc in existence on or before date is to be treated as paid to a resident of such cfc's country of incorporation see deficit_reduction_act_of_1984 publaw_98_369 stat see also h conf rept pincite 1984_3_cb_192 a united_states affiliate obligation is an obligation issued before date by a u_s_person related to an applicable_cfc within the meaning of sec_482 deficit sec_881 prescribes certain rules in the case of port- folio interest received by a cfc we note that the u s court_of_appeals for the ninth circuit has described a back-to-back_loan as a bank loan col- lateralized with a cash deposit from a third party 46_f3d_1470 n 9th cir affg tcmemo_1992_376 and tcmemo_1991_290 reduction act of publaw_98_369 98_stat_653 an applicable_cfc is in general a cfc that main- tains a debt-to-equity_ratio of not more than five to one and the principal activity of which is the issuing of obligations to foreign persons or the holding of short term obligations and the lending of the proceeds of such obligations to u s persons related to it within the meaning of sec_482 see deficit_reduction_act_of_1984 publaw_98_369 98_stat_653 b substance over form and related doctrines because the parties argue these cases essentially in terms of substance over form and related eg step transaction and sham doctrines we briefly describe those principlesdollar_figure in congress enacted sec_7701 that provision au- thorizes the secretary to prescribe regulations recharacterizing multiple-party financing transactions where the secretary deter- mines that such recharacterization is appropriate to prevent tax_avoidance omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec stat by enacting sec_7701 in congress did not intend any negative inference to be drawn concerning positions taken by respondent under preexisting law s prt pincite comm print h rept pincite 1993_3_cb_167 sec_7701 took effect on date see 107_stat_685 h conf rept no pincite 1993_3_cb_393 on date final regulations were issued under sec_7701 t d fed reg date as pertinent here those regulations apply to payments by financed entities as defined in sec_1 a i income_tax regs made on or after date but do not apply to interest payments covered by sec_127 of the deficit_reduction_act_of_1984 stat or to interest payments with respect to other debt obligations issued prior to date whether or not such debt was issued by a netherlands antilles corporation sec_1_881-3 income_tax regs under the substance_over_form_doctrine although the form of a transaction may literally comply with the provisions of the code that form will not be given effect where it has no business_purpose and operates simply as a device to conceal the true character of that transaction see 293_us_465 to permit the true nature of a trans- action to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 if however the substance of a transaction accords with its form that form will be upheld and given effect for federal tax purposes see 361_f2d_93 5th cir affg 42_tc_1137 the step_transaction_doctrine developed from the substance_over_form_doctrine see 927_f2d_1517 10th cir we have considered step transaction principles on many occasions those principles can be summarized by restating what we said about them in 88_tc_1415 the step_transaction_doctrine is in effect another rule_of substance over form it treats a series of formally separate steps as a single transaction if such steps are in substance integrated interdependent and fo- cused toward a particular result there is no universally accepted test as to when and how the step_transaction_doctrine should be applied to a given set of facts courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine in a particular situation the narrowest alternative is the binding commit- ment test under which a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step see 391_us_83 at the other extreme the most far-reaching alter- native is the end result test under this test the step_transaction_doctrine will be invoked if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the outset to reach the ultimate result see king enters inc v united_states f 2d pincite the third test is the interdependence test which focuses on whether the steps are so interdepen- dent that the legal relations created by one transac- tion would have been fruitless without a completion of the series redding v commissioner f 2d pincite steps that are transitory meaningless or lacking in a non- tax business_purpose may be disregarded for purposes of deter- mining the true nature of a transaction see 302_us_609 a transaction may be treated as a sham where a taxpayer is motivated by no business_purpose other than obtaining tax bene- fits and the transaction has no economic_substance because no reasonable possibility of profit exists see 752_f2d_89 4th cir affg on this issue 81_tc_184 even if a transaction is not a sham it may still be recast in order to reflect its true nature see 85_tc_397 interposition of an intermediary between other persons in- volved in a transaction may be disregarded under substance over form and related principles see commissioner v court holding co supra 368_f2d_125 5th cir affg in part revg in part on another issue tcmemo_1965_72 if a person involved in a transaction func- tions as a conduit or intermediary between the other persons in- volved in that transaction that is to say where the actual ob- ligation whether legal or otherwise runs between those other persons such person will be treated as such for federal tax pur- poses see 90_tc_171 affd without published opinion 886_f2d_1318 7th cir see also 56_tc_925 even if a person involved in a transaction is otherwise engaged in business and is not con- trolled by any of the other persons involved in that transaction the role of that person in the transaction may nonetheless be ignored or recharacterized see 583_f2d_313 7th cir 78_tc_185 64_tc_78 affd without published opinion 538_f2d_317 2d cir 15_tc_544 affd per curiam 193_f2d_178 9th cir a very important consideration in applying substance over form and related principles relates to the presence or the ab- sence of a nontax business_purpose for the form of a transac- tion see eg packard v commissioner supra however an intention to minimize taxes standing alone does not require that the form of a transaction be disregarded see eg 46_tc_140 affd per curiam 377_f2d_557 9th cir substance over form and related doctrines all require a searching analysis of the facts to see whether the true substanceof the transaction is different from its form or whether the form reflects what actually happened 61_tc_770 the issue of whether any of those doctrines should be applied involves an intensely factual inquiry see 85_tc_309 see also 78_tc_55 in this regard we note that the issues presented in the instant cases turn on the particular facts and circumstances established by the record herein and we do not intend to and do not provide herein any resolution of the proper tax treatment of transactions that may appear to be similar to those presented in these cases in deciding whether to apply substance over form and related principles to the transactions at issue we examine the relation- ships among the persons involved in those transactions because those relationships are factors that we may consider in deciding whether those transactions should be ignored or recharacterized see 67_tc_576 aiken indus inc v commissioner t c pincite however those transac- tions will not be ignored or recharacterized for federal tax pur- poses solely because relationships exist among the persons in- volved in them see 74_tc_684 affd without published opinion 673_f2d_1332 7th cir iii positions of the parties with respect to the transactions at issue72 a bank transaction sec_73 respondent's position respondent concedes that loans were in fact made to radcliffe and to bot in the bank transactions and that those corporations paid interest with respect to those loans thus as she acknowledges this controversy involves the identity of the true lender of the funds borrowed by bot and radcliffe and the true recipient of the interest_paid by bot and radcliffe it is respondent's position that in substance one or more of the foreign_corporations pledging collateral and not the u s banks in question made the bank loans at issue to radcliffe and to bot and radcliffe and bot paid interest to those corporations and we set forth what we understand to be the main arguments and contentions that the parties advance in support of their respec- tive positions although the parties' respective positions and the conten- tions supporting those positions are discussed by them principal- ly in terms of the u s banks in question in addressing those positions and contentions we have considered all of the banks in question and their respective roles in the bank transactions accordingly we have when appropriate expanded the parties' contentions to include all of the banks in question not to those banks respondent asserts that the banks in ques- tion were used as mere conduits between the borrower radcliffe or bot and the actual lender one or more of those foreign_corporations and that those banks served no purpose other than to attempt to enable the foreign_corporations pledging collateral to escape tax on the interest that she alleges was in substance paid to them by radcliffe and bot the reason respondent es- pouses for her position is that the foreign_corporations pledging collateral were the ultimate source of the loans to bot and radcliffe to support her position respondent relies on two of the three tests viz the binding_commitment_test and the end result test that courts have applied in determining whether to invoke the step_transaction_doctrine respondent contends that the binding_commitment_test is satisfied because-- petitioner for each of the foreign_corporations pled- ging collateral made a binding commitment to the u s banks in question to make funds available to the banks in question for bot and radcliffe in each case the two separate transactions a loan from the u s bank in question and a deposit in a u s or foreign bank were linked by this binding commitment neither aspect of the transaction would have occurred without the other and the completion of the loan side of the transaction required the simultaneous completion of the other side that is the deposit and pledge in the case of each loan to bot or radcliffe there was a corresponding deposit made under a binding commitment in the same amount to either the u s bank in ques- respondent does not argue that the bank transactions are subject_to recharacterization under the interdependence test we therefore do not consider the application of that test to those transactions tion or its foreign_affiliate fn ref omitted respondent contends that the end result test is satisfied be- cause-- at the time the deposits of the foreign_corporations pledging collateral were made bot and radcliffe intended to obtain loans in amounts equal to the cor- responding deposits with tax_avoidance as the planned outcome of the two steps the foreign_corporations pledging collateral made the deposits intending to make funds of an equal amount available to bot and radcliffe without incurring any u s tax_liabilities bot and radcliffe borrowed the funds intending to incur interest_expense to reduce their respective current and future u s tax_liabilities all the parties intended that bot and radcliffe obtain loans from related off- shore parties and that interest be paid offshore with no tax consequences to the recipients of the interest respondent further argues that in addition to attempting to allow the foreign_corporations pledging collateral to escape tax on the interest that in substance was paid to them by radcliffe or bot the bank transactions attempted to enable radcliffe and bot to shelter their respective income from tax for the years at issue by generating interest deductions presumably because the relationships of the persons involved in a transaction are factors that we may consider in deciding whether the transaction should be recharacterized for federal tax purposes respondent advances certain contentions concerning the relationships of the persons involved in the bank transactions in this connection respondent acknowledges that during the years at issue the banks in question were engaged in commercial banking and therefore were cognizable for federal tax purposes under 319_us_436 and were not controlled by radcliffe bot or the foreign_corporations pledging collateral however respondent asserts that the involvement of those banks does not necessarily insulate the bank transactions from being recharacterized for federal tax purposes especially where according to respondent those banks desired to accommodate and were susceptible to influence by petitioner radcliffe and or bot and the foreign_corporations pledging collateral respondent also contends that during the years at issue petitioner controlled the foreign_corporations pledging collat- eral through his ownership of the stock and or his position as a director and or an officer of those corporations hereinafter that contention will be referred to as respondent's control contention respondent further argues that the bank transac- tions would still be subject_to recharacterization even if the court were not to accept respondent's control contention petitioner's position a petitioner's principal arguments it is petitioner's position that in both form and sub- stance each of the bank transactions was a loan from the u s bank in question to radcliffe or bot as we understand his position petitioner contends that because the u s banks in question satisfied the tests of moline properties inc v com- missioner supra during the years at issue and therefore were cognizable for federal tax purposes their respective roles in the bank transactions in which each was involved cannot be disre- garded although not altogether clear petitioner appears to argue further that the form of each of the bank transactions should be respected because it satisfies the test of 435_us_561 according to peti- tioner each such transaction was a genuine multiple-party transaction with economic_substance which was compelled or encouraged by business or regulatory realities and was not shaped solely by tax-avoidance features that have meaningless labels attached dollar_figure relying on 902_f2d_159 2d cir vacating and remanding tcmemo_1988_547 peti- tioner contends that in order for the form of a transaction to be respected only one person involved in the transaction--a person who need not be the taxpayer--must have a nontax business_purpose for that form petitioner asserts that each party to the bank transactions had a nontax business_purpose for the form of those transactions to counter respondent's argument that the bank transactions attempted to enable radcliffe and bot to shelter their respective income from tax for the years at issue by generating interest we note that petitioner intentionally or inadvertently omitted the additional requirement imposed by the supreme court that the multiple-party transaction be imbued with tax-indepen- dent considerations 435_us_561 deductions petitioner points out that interest deductions at- tributable to the loans at issue provided little benefit to radcliffe and bot for certain years at issue indeed according to petitioner such deductions gave no benefit to radcliffe and bot for other years at issue because those corporations would have reported losses in their income_tax returns for such other years without taking account of the interest deductions claimed with respect to the loans in question as was true of respondent petitioner advances certain contentions concerning the relationships of the persons involved in the bank transactions petitioner contends that during the years at issue the banks in question were commercial banks engaged in the commercial banking activity and independent of radcliffe bot or the foreign_corporations pledging collat- eral in that they were not subsidiaries of or otherwise con- trolled by those companies petitioner further asserts that during those years mme koo owned the foreign_corporations pledg- ing collateral with the exception of merit and pempire imply- ing although never explicitly contending that she controlled those corporations hereinafter that contention will be re- ferred to as petitioner's control contention petitioner seems to contend and respondent does not dispute that after s c gaw's death in date petitioner's mother acquired all of the stock of merit and therefore indirectly acquired all of the stock of merit's wholly owned subsidiary pempire the parties stipulated that petitioner acquired all of the stock of pempire no later than date b petitioner's alternative arguments petitioner advances alternative arguments applicable to certain of the bank transactions viz bb loan no bb loan no bb loan no the ub dollar_figure renewed loan and the ub dollar_figure loan in an effort to establish that the form of those transactions should be respected petitioner argues that in the event bb loan no were recharacterized in the manner sought by respondent that loan should be treated as a loan from a foreign lender to radcliffe only to the extent of the intercontinental dollar_figure deposit petitioner also argues that interest_paid after date with respect to the bank transactions that were in form secured_by deposits in the name of intercontinen- tal traveluck double wealth and forward should not be subject_to tax and withholding because interest payable on indebtedness of radcliffe and of bot to those corporations after that date is or could have been exempt from tax and withholding as portfolio_interest under sec_881dollar_figure b horbury transaction respondent's position while conceding that a loan in fact was made to bot in the petitioner does not otherwise argue and has presented no evidence that assuming arguendo we were to sustain respondent's determinations with respect to the bank transactions a portion of the interest that radcliffe and bot in form paid with respect to the bank loans should not be subject_to tax and withholding because such portion was retained by the u s banks in question as for example a fee for serving as a conduit and was not in substance paid to any of the foreign_corporations pledging collateral consequently we do not consider that question horbury transaction respondent argues that petitioner has not satisfied his burden of proving inter alia that in substance horbury and not pioneer was the lender with respect to that transaction or that the interest_paid in by bot to horbury which was incorporated in the netherlands otherwise was exempt from tax under the u s -netherlands treaty although respondentdoes not expressly argue that petitioner has failed to establish a nontax business_purpose for the form of the horbury transaction she does cite 56_tc_925 where we found that only a tax_avoidance purpose existed for the form of the transaction there involved we thus understand respondent to be arguing that petitioner has not established a nontax business_purpose for the form of the hor- bury transaction petitioner's position petitioner argues that the interest at issue in the horbury transaction is exempt from u s taxation and withholding under the u s -netherlands treaty in this connection he contends that based on inter alia allegations in his testimony concern- ing that transaction the court should create a presumption which respondent should be required to rebut that that interest is exempt from u s taxation iv resolution of certain questions that relate to all or some of the transactions at issue having set forth the positions of the parties with respect to the various matters they believe are important to resolving the issues presented in these cases we first decide a certain questions they raise that relate to all the transactions at issue namely whether the relationships among the persons involved in each of those transactions are such that they are factors we will take into account in deciding whether any of those transac- tions should be recharacterized and a whether the form of each of those transactions had a nontax business_purpose and b whether the interest deductions claimed by radcliffe and bot indicate an intention to minimize tax with respect to any of those transactions and b certain questions they raise that relate only to the bank transactions namely whether the binding_commitment_test of the step_transaction_doctrine applies to any of the bank transactions and whether the role of the banks in question in any of the transactions in which each of those banks was involved may be ignored or recharacterized even though the parties agree on brief that those banks were engaged in commercial banking and that they were not controlled by radcliffe bot or the foreign_corporations pledging collateral after deciding those questions we analyze the transactions at issue to determine whether the form of each of those transactions should be recharacterized as respondent contends or respected as petitioner contends a resolution of certain questions that relate to all the transactions at issue relationships among the persons involved in the transactions at issue a bank transactions respondent contends that petitioner controlled all of the foreign_corporations pledging collateral78 through his ownership of the stock and or his position as a director and or officer one of petitioner's alternative arguments relates to respon- dent's control contention he argues that if respondent believes that he owned a controlling stock interest in the foreign cor- porations pledging collateral she should have determined that those corporations were cfc's as defined in subpart_f of the code and that petitioner is taxable under that subpart on the interest received by those corporations rather than having determined deficiencies in the respective withholding_tax liabilities of radcliffe and bot the short answer to that argument is that respondent is free to make whatever determinations she chooses whether the determinations that respondent makes should be sustained is for the court to decide respondent makes general and sweeping allegations on brief regarding petitioner's stock ownership of the foreign corpora- tions pledging collateral she then concludes from those allega- tions that petitioner controlled those corporations however with respect to merit respondent seems to admit that peti- tioner's mother controlled merit throughout the period during the years at issue in which merit's deposit secured the union bank dollar_figure loan to bot viz from january until date with respect to pioneer and its two wholly owned subsidiaries multi-credit and mandalay respondent contends that during the years at issue petitioner owned an amount of stock that albeit less than all of the stock of pioneer gave him effective_control of that corporation and therefore of those subsidiaries continued of those corporationsdollar_figure she further asserts on brief that the banks in question desired to accommodate and were susceptible to influence by petitioner radcliffe and or bot and the foreign_corporations pledging collateral petitioner contends that mme koo controlled the foreign_corporations pledging collateral except merit and pempire and that the banks in question were commercial banks and were not controlled by radcliffe bot or the foreign_corporations pledging collateral based on our review of the entire record in these cases we find that with the exception of pempire in which the parties stipulated that petitioner owned a controlling stock interest no later than date the evidence in the record is insuffi- cient to enable us to determine whether during the years at issue petitioner or mme koo owned a controlling stock interest in or otherwise controlled any of the foreign_corporations pledging collateraldollar_figure continued with respect to pempire the deposit of which was pledged as collateral for the ub dollar_figure loan made to bot in date as stated supra note the parties stipulated that petitioner acquired all of the stock of pempire no later than date respondent does not point to any portion of the record sup- porting her allegation on brief that and nothing in the record establishes whether or not petitioner was a director and or an officer of intercontinental and merit during the years at issue the parties appear to agree on brief that petitioner's mother controlled merit at all relevant times see supra note and first paragraph note the insufficiency of the record is illustrated by the follow- continued nonetheless we have found as facts from our examination of the entire record in these cases that prior to and during the years at issue petitioner and mme koo had close and amicable business and family relationships we have also found as fact sec_82 continued ing examples to support her control contention with respect to pioneer respondent essentially relies on the testimony of henry gaw petitioner's brother concerning two conversations that he had with petitioner in in the first conversation peti- tioner informed henry gaw that he owned as much stock in pioneer as his father did which henry gaw understood to be between and percent in the second conversation petitioner informed henry gaw that he had purchased from mme koo an additional_amount of stock that combined with the stock he already owned gave him a controlling_interest in pioneer although henry gaw could not recall whether petitioner specified the percentage of pioneer's stock that petitioner informed him he owned while we have no reason to doubt henry gaw's credibility we do not find that that testimony standing alone establishes respondent's allegation that petitioner owned a controlling_interest in pioneer during the years at issue to support his control contention with respect to double wealth and forward petitioner relies on his testimony that mme koo owned those corporations petitioner did not testify that mme koo was the only owner of those corporations or that mme koo owned a controlling_interest in them we found petitioner's testimony about mme koo's ownership of double wealth and forward vague and conclusory and for the reasons discussed above and based on our observation of his demeanor at trial we generally did not find him to be credible petitioner also relies to support his control contention on certain instruments of transfer purporting to effect the issuance or transfer to mme koo of one share of the stock of double wealth and of forward and a stock certificate of forward purporting to certify ownership by her of one share of the stock of that corporation although we have not admitted those documents into evidence because of respondent's hearsay objections even if we had made them part of the record in these cases they would not in any event have been conclusive with respect to petitioner's allegation that mme koo owned a controlling_interest in double wealth and in forward this is because inter alia petitioner has not shown the total number of authorized shares of stock of each such corporation that was issued and outstanding during the years at issue see second paragraph supra note that during the years at issue the banks in question desired to accommodate and were susceptible to influence by petitioner mme koo radcliffe and or bot and the foreign_corporations pledging collateral that were involved in the bank transactions on the record before us we conclude that the relationships during the years at issue of the persons involved in each of the bank transactions were such that they are factors we will take into account in deciding whether the form of each of those trans- actions should be ignored or recharacterizeddollar_figure see wrenn v commissioner t c pincite aiken indus inc v commissioner t c pincite b horbury transaction during all relevant periods horbury was a third-tier subsidiary of pioneer consequently whoever controlled pioneer during those periods also controlled horbury as stated above the evidence in the record is insufficient to enable us to deter- mine whether during the years at issue petitioner or mme koo owned a controlling stock interest in or otherwise controlled pioneer however we have found as facts that prior to and it appears that throughout the period in the years at issue during which merit's deposit secured the dollar_figure loan to bot viz from january until early date merit owned all of the stock of pempire and thus indirectly all of the stock of bot as stated supra note the parties stipulated that peti- tioner acquired all the stock of pempire and thus indirectly all of the stock of bot a wholly owned subsidiary of pempire no later than date we will consider the relationship of merit pempire and bot in deciding whether that loan transaction should be recharacterized during the years at issue close and amicable business and family relationships existed between petitioner and mme koo those relationships are factors we will take into account in deciding whether the form of the horbury transaction should be ignored or recharacterized see wrenn v commissioner t c pincite aiken indus inc v commissioner t c pincite purpose for the form of each of the transactions at issue a whether the form of each of the transactions at issue had a nontax business_purpose bank transactions respondent contends that tax_avoidance was the only purpose for the form of each of the bank transactions petitioner ack- nowledges on brief that the persons involved in those transac- tions structured them as loans to radcliffe and to bot from the u s banks in question rather than as direct loans from the foreign_corporations pledging collateral in order to avoid tax on the interest that would have been paid through withholding by radcliffe and by bot had those transactions been structured as direct loans however relying on newman v commissioner f 2d pincite petitioner contends that only one person involved in a transaction--who need not be the taxpayer--must have a nontax business_purpose for the form of a transaction in order for that form to be respected and that each person involved in each of the transactions at issue had a nontax business_purpose for the form in which it was structured we need not decide whether the proposition for which peti- tioner cites the u s court_of_appeals for the second circuit in newman is a correct interpretation by that court of applicable federal tax lawdollar_figure this is because even assuming arguendo that that court's interpretation were correct petitioner has not established that any of the persons involved in any of the bank transactions had a nontax business_purpose for the form in which those transactions were cast a bangkok bank la branch and union bank petitioner contends that the u s banks in question pre- ferred the form in which the transactions involving them were cast because their participation afforded them an opportunity to earn a profit and they preferred cash deposits as col- lateral for loans over tangible_property located outside the united_states since it would have been difficult for them to protect their security_interest in and foreclose against such property with respect to petitioner's first contention viz the u s banks in question participated in the transactions involving them because they afforded them an opportunity to make a profit petitioner adduced no proof that the rates of interest payable on we note that the instant cases are appealable absent a stipulation by the parties to the contrary to the u s court_of_appeals for the district of columbia circuit and not to the court_of_appeals for the second circuit that decided 902_f2d_159 2d cir vacating and remanding tcmemo_1988_547 sec_7482 the loans by bangkok bank la branch to radcliffe85 afforded that bank an opportunity to earn a profit the record does not dis- close the direct or indirect_costs including overhead incurred by bangkok bank la branch with respect to the loans to radcliffe no representative of bangkok bank la branch or of other branches of bangkok bank ltd testified and none of the documents in the record indicated that the loan transactions at issue involving bangkok bank la branch gave that bank an opportunity to make a profitdollar_figure those rates were initially percent and thereafter dollar_figure percent in excess of bangkok bank la branch's prime rate for bb loan no and percent in excess of the interest rates on the respective certificates of deposit securing bb loan no and bb loan no that the interest rate on bb loan no was determined by reference to bangkok bank la branch's prime rate does not standing alone establish that that loan afforded that bank an opportunity to make a profit in this connection we note that an officer of union bank stated in the date letter that that bank lost money on loans it had funded to radcliffe and to bot that bore interest at rates that were equal to stated percentages in excess of that bank's libor or prime rate respondent suggests on brief that bangkok bank la branch was not making any profit on the spread between the interest rate on bb loan no and on bb loan no and the interest rate on the certificates of deposit that secured those loans to support that suggestion she points to the date letter in which an officer of union bank stated that union bank was losing money on transactions with respect to which there was a dollar_figure percent spread between the interest rates on certain of union bank's loans to radcliffe and bot viz the ub dollar_figure loan and the ub dollar_figure loan and the interest rates on the deposits in union bank that were pledged to secure those loans viz the pioneer dollar_figure cd and the mandalay dollar_figure cd in the case of the ub dollar_figure loan and the pempire dollar_figure cd in the case of the ub dollar_figure loan we are not willing to accept respondent's suggestion that we assume that bangkok bank la branch could not have made a profit on a percent spread continued nor did petitioner adduce any proof that the interest rate on any of the loans at issue to radcliffe and bot that unionbank had funded87 afforded that bank an opportunity to earn a profit to the contrary we have found as a fact that those loan transac- tions did not provide union bank with such an opportunity an officer of union bank henry yung testified generally that that bank tried to make a profit on its loans however he did not testify specifically that union bank was trying to make a profit on its loans to radcliffe and bot in fact he wrote the date letter to patrick kwok of standard chartered bank hk an affiliate of union bank in which he indicated that union bank was losing money on the loans to radcliffe and to bot that it had funded that letter further stated that union bank was losing money on those loans even when earnings from deposits that were not connected with those loans also were taken into account and that union bank nonetheless was willing to renew those loans on terms that would allow it to break even on them it appears to us that union bank's willingness to renew on break-even term sec_86 continued solely because union bank was losing money on a dollar_figure percent spread the rate on the ub dollar_figure pre-date loan the ub dollar_figure renewed loan the ub dollar_figure loan and the ub dollar_figure radcliffe loan wa sec_1 percent in excess of union bank's libor or percent in excess of its prime rate or its reference rate the interest rate on the ub dollar_figure loan and the ub dollar_figure loan was dollar_figure percent in excess of the interest rate on the certificates of deposit that secured those loans the loans at issue to radcliffe and to bot that it had funded was attributable to a desire to accommodate petitioner in this regard the date letter stated that union bank was pleased to have the opportunity to accommodate this valued group customer petitioner and will entertain all reasonable requests based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because those transactions afforded the u s banks in question an opportunity to earn a profitdollar_figure with respect to petitioner's second contention viz the u s banks in question preferred cash as collateral for loans over tangible_property located outside the united_states because it would have been difficult for them to protect their security_interest in and foreclose against such property petitioner respondent contends that it is irrelevant whether the u s banks in question earned or had an opportunity to earn a profit on the bank transactions in view of our finding we need not decide whether respondent is correct we note however that the role of a person in a transaction has been ignored or recharac- terized even where that person was allowed to make a profit with respect to the transaction in which such person was involved see 64_tc_78 affd without published opinion 538_f2d_317 2d cir see also 366_f2d_874 5th cir affg in part revg in part on another issue 43_tc_540 361_f2d_93 5th cir affg 42_tc_1137 it is noteworthy that petitioner's contention appears to be at odds with his assertion on brief that union bank's security_interest in the cash deposits pledged by pioneer and mandalay that secured the ub dollar_figure loan was probably unenforceable because the pledges of those deposits violated hong kong cor- continued does not cite to any and we have found no portion of the record that shows that any such preference on the part of the u s banks in question affected the form of the bank transactions it is also significant that during the years at issue union bank believed that its ability to protect its security_interest in and foreclose against the cash deposits pledged to secure the loans to radcliffe and to bot that it had funded was impaired by the possibility that the pledges of those deposits constituted fraudulent_conveyances under california law under those circumstances union bank could hardly have considered those cash deposits a preferred form of collateral based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because the u s banks in question pre- ferred the use of cash as collateral for the loan transactions at issue in which they were involved we have found on the instant record that petitioner has not established that the bank transactions took the form they did because of any nontax business_purpose of the u s banks in question that petitioner alleges on brief continued porate law see sec 157h companies ordinance of hong kong although petitioner does not include the deposit of multi-credit that was pledged to secure the ub dollar_figure radcliffe loan in his assertion union bank's security_interest in that deposit also was probably unenforceable for the same reason ie petition- er's admission that the pledge of that deposit violated hong kong corporate law see id b radcliffe and bot as we understand petitioner he contends that radcliffe and bot had nontax business purposes for the form of the bank trans- actions because by using cash as collateral for the loans at issue from the u s banks in question radcliffe and bot were able to obtain lower interest rates on such loans than would have been charged had those loans been secured_by second deeds of trust on real_estate and the use of cash collateral obviated the need to obtain the consent of lyman jee the partner of radcliffe and bot in nmsc and in montgomery associates respectively in order to encumber the assets of those partner- ships with respect to petitioner's first contention viz radcliffe and bot had a nontax business_purpose for the form ofthe bank transactions because by using cash as collateral for the loans at issue from the u s banks in question radcliffe and bot were able to obtain lower interest rates on such loans than would have been charged had those loans been secured_by second deeds of trust on real_estate the only evidence on which peti- tioner relies to support his contention is the testimony of mr richard catterton an executive of citibank mr catterton testified generally that a loan secured_by a second mortgage on real_estate would probably bear interest at a higher rate than a loan secured_by a cash depositdollar_figure he did not testify and petitioner's claim on brief based on mr catterton's tes- timony is rejected by the record herein by way of illustration during the period from date until at least date the interest rate terms for certain loans that union bank had out- standing to nmsc and that were secured_by a second deed_of_trust on nmsc's buildings were the same as the interest rate terms for certain loans that that bank had outstanding to nmsc radcliffe and bot respectively viz the ub dollar_figure nmsc loan the ub dollar_figure loan and the ub dollar_figure pre-date loan beginning in date and that were secured_by cash deposits of the foreign_corporations pledging collateral for instance from date until date a loan by union bank to nmsc secured_by a second deed_of_trust on nmsc's buildings and a loan by that bank to nmsc secured_by a cash deposit bore interest at union bank's prime rate plus dollar_figure percent in addition from date until date union bank's terms with respect to the interest on a loan to nmsc that was secured_by a second deed_of_trust on nmsc's buildings and certain loans to nmsc and radcliffe respec- tively that were secured_by cash deposits viz the ub dollar_figure nmsc loan and the ub dollar_figure loan were the same viz union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent in fact in light of the interest rate terms for a union bank loan to bot that was secured_by a cash deposit viz the ub dollar_figure renewed loan first renewal it is possible that during a portion of the time that loan was outstanding viz from date until date it bore a higher interest rate than union bank's loan to nmsc that was secured_by a second deed_of_trust on nmsc's buildings this is because the loan that was secured_by the cash deposit was to bear interest at a rate that was equal to union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent but that was not less than percent more than the annualized effective_interest_rate on the deposit securing that loan while the loan secured_by nmsc's buildings bore interest at union bank's libor plu sec_1 percent or its prime rate plu sec_1 percent we note that after s c gaw's death in date petition- er guaranteed the union bank loan to nmsc that was secured_by the second deed_of_trust on nmsc's buildings but did not guarantee any other loan by union bank to nmsc radcliffe or bot peti- tioner does not suggest and the record does not indicate that the presence or absence of petitioner's guarantee would have affected the interest rate on any of those loans we also note that s c gaw guaranteed union bank's loans to nmsc and bot respectively and that that guarantee had no effect on the continued there is no evidence in the record that the purpose of radcliffe and of bot for using cash as collateral for the bangkok bank la branch and union bank loans at issue was to obtain lower interest rates on any of those loansdollar_figure based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because by using cash as collateral for the loans at issue from the u s banks in question radcliffe and bot were able to obtain lower interest rates on those loans than would have been charged had those loans been secured_by second deeds of trust on real estatedollar_figure continued interest rate on any of those loans this is because to the extent the record shows such interest rates they were the same in fact the record does not indicate that petitioner even investigated whether to place additional encumbrances on the respective real_estate held by nmsc and by montgomery as- sociates before arranging the pledges of cash deposits that in form collateralized the bank loans a further circumstance weighing against that purported pur- pose for the form of those transactions is radcliffe's request that bangkok bank la branch raise the interest rate on bb loan no after the traveluck dollar_figure cd was replaced by the double wealth dollar_figure cd as security for that loan in date bangkok bank la branch issued to double wealth two succes- sive one-month certificates of deposit that matured in august and date respectively and that bore interest at the rate of percent which was percent below the percent interest rate on bb loan no during that time records of bangkok bank la branch indicate that by telex dated date bangkok bank hk branch informed bangkok bank la branch that radcliffe preferred to have the interest rate on bb loan no set at dollar_figure percent until that loan was due on date that cir- cumstance indicates that radcliffe did not seek to minimize the continued with respect to petitioner's second contention viz the use of cash collateral for the loans at issue from the u s banks in question obviated the need to obtain the consent of mr jee in order to encumber those partnerships' assets there is nothing in the record that supports petitioner's contention that that need affected the form of any of the bank transactions during the years at issue radcliffe and bot held a majority interest in nmsc and montgomery associates respectively respondent concedes that mr jee's consent would have been required in order to encumber the assets of those partnerships see cal corp code sec a west but there is no indication that mr jee would have refused to grant it in fact in date apparently in an effort to restructure the existing bank loans that were secured_by cash deposits petitioner requested union bank to consider making a new loan to radcliffe and or bot in the amount of dollar_figure that would have replaced those existing loans and that was to be secured_by the buildings owned by nmsc and montgomery associates this indicates to us that peti- tioner did not consider obtaining mr jee's consent an obstacle to the funding of loans that were to be secured_by those build- ingsdollar_figure furthermore petitioner testified that in order to continued rate of interest on its loans it is not altogether clear whether petitioner knew when he made that request in date that radcliffe was to acquire continued assist mr jee in he allowed him to encumber nmsc's proper- ty with a dollar_figure second deed_of_trust this indicates to us that the relationship between petitioner and mr jee was such that his consent could probably have been obtained had it been requested we have found nothing in the record before us to suggest that radcliffe and bot could not have encumbered the assets of the respective partnerships in which they held a major- ity interest had they desired to do so based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because of the need of radcliffe and of bot to obtain the consent of mr jee before the respective assets of nmsc and montgomery associates could be encumbered we have found on the instant record that petitioner has not established that the bank transactions took the form they did because of any nontax business_purpose of radcliffe and bot that petitioner alleges on briefdollar_figure continued mr jee's remaining interest in nmsc which it did in date petitioner also contends on brief relying in part on his testimony that he did not have the resources to finance the acquisition by radcliffe and by bot of their interests in nmsc and montgomery associates respectively the proceeds of the loans by the u s banks in question to radcliffe and to bot were used for those purposes and radcliffe and bot expected to make a profit on those acquisitions assuming arguendo we were satisfied that the record in these cases established those reasons they would merely provide an overall justification for the decision of radcliffe and of bot to borrow money they would continued c foreign_corporations pledging collateral petitioner acknowledges on brief that the persons involved in the bank transactions structured those transactions as loans to radcliffe and to bot from the u s banks in question rather than as direct loans from the foreign_corporations pledging col- lateral in order to avoid tax on the interest that would have been paid through withholding by radcliffe and by bot had those transactions been structured as direct loansdollar_figure he contends however that the foreign_corporations pledging collateral also continued not provide a nontax business_purpose for the form of the transactions through which that borrowing was accomplished petitioner also suggests on brief that the loans at issue from the u s banks in question were obtained from those banks in order for petitioner radcliffe and bot to establish relation- ships with banks in the united_states he does not cite any evidence in the record showing that establishing relationships with banks in the united_states was a nontax business_purpose for the form of any of the bank transactions indeed the record shows that petitioner sought to take advantage of his existing banking relationships rather than establish new ones in that he relied on his relationships with bangkok bank ltd of which bangkok bank la branch was a branch and standard chartered bank plc and certain of its affiliates including standard chartered bank hk affiliates of union bank in obtaining the loans at issue from the u s banks in question in fact petitioner testified that mme koo did not want any assistance she gave him to cost her anything we take this to mean inter alia that mme koo did not want to incur any_tax liability with respect to any assistance that she and or corpora- tions petitioner alleges she owned provided to petitioner and or corporations he controlled in this regard we note that peti- tioner was familiar with the u s withholding_tax requirements applicable to interest from a u s source that was paid to foreign_corporations had nontax business purposes for the form of those transactions viz they desired to earn interest on their deposits and assist radcliffe and bot with respect to petitioner's first contention viz the foreign_corporations pledging collateral desired to earn interest on their deposits the accomplishment of that alleged objective was in no way dependent upon the completion of the other steps of the bank transactions ie the funding by the u s banks in question of the loans to radcliffe and to bot and the granting by the foreign_corporations pledging collateral to those banks of security interests in those deposits therefore the alleged objective of the foreign_corporations pledging collateral of earning interest on their deposits does not provide a nontax business_purpose for the other steps of the bank transactions based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because the foreign_corporations pledging collateral desired to earn interest on their deposits with respect to petitioner's second contention viz the foreign_corporations pledging collateral wished to assist radcliffe and bot such a desire if true does not by itself provide a nontax business_purpose for the form of any of the bank transactions for instance had those corporations desired to assist radcliffe and bot with the exception of pioneer and its subsidiaries multi-credit and mandalay nothing in the record suggests that those foreign_corporations viz intercontinental traveluck double wealth merit pempire and forward could not have made direct loans to radcliffe and bot indeed the record indicates that one such loan was made by intercontinental to radcliffedollar_figure with respect to pioneer and its subsidiaries multi-credit and mandalay as petitioner admits on brief hong kong corporate law prohibited them from making direct loans to radcliffe sec 157h companies ordinance of hong kong petitioner also concedes on brief that hong kong corporate law prohibited those corporations from pledging collateral for loans to radcliffe by the u s banks in question because either form of assistance to radcliffe by pioneer and its subsidiaries multi-credit and man- dalay was prohibited by hong kong corporate law petitioner cannot and does not argue that the transactions involving those corporations took the form that they did in order to comply with the requirements of hong kong corporate lawdollar_figure a financial statement of radcliffe dated date and signed by petitioner indicated that intercontinental had a loan outstanding in the amount of dollar_figure to radcliffe and that a loan from bangkok bank la branch to radcliffe presumably bb loan no was to be used to replace that loan from intercontinental however petitioner does contend on brief relying in part on his testimony that he replaced a direct loan from pioneer to radcliffe with a loan from union bank viz the ub dollar_figure loan that was secured_by a certificate of deposit in the name of mandalay because he believed that that form created a less obvious conflict with hong kong corporate law and that pioneer and its subsidiaries multi-credit and mandalay also continued based on our review of the entire record in these cases petitioner has failed to persuade us that the bank transactions took the form they did because the foreign_corporations pledging collateral desired to assist radcliffe and bot we have found on the instant record that petitioner has not established that the bank transactions took the form that they did because of any nontax business_purpose of the foreign cor- porations pledging collateral that petitioner alleges on brief d summary we have found on the instant record that petitioner has not established that the bank transactions took the form they did because of any nontax business_purpose on the part of any of the persons involved in those transactions that petitioner alleges on brief the only indication of the purpose for that form is petitioner's acknowledgment on brief that the persons involved in continued preferred the form of the bank transactions involving them for that reason we do not accept petitioner's contention that the form of the transactions at issue involving pioneer and its subsidiaries multi-credit and mandalay made their violation of hong kong corporate law less obvious as just stated hong kong corporate law prohibited not only direct loans to radcliffe by pioneer and its subsidiaries but also the pledging by those corporations of collateral for loans to radcliffe by the u s banks in question furthermore the parties do not dispute on brief that in at the request of petitioner union bank released its lien on the dollar_figure deposit of multi-credit that secured the dollar_figure nmsc loan during multi-credit's financial reporting_period that petitioner found it necessary to have union bank release that lien indicates to us that neither he nor pioneer and its subsidiaries multi-credit and mandalay believed that the form of the loan transactions at issue involving those corporations made their violation of hong kong law less obvious the bank transactions structured them as loans to radcliffe and to bot from the u s banks in question rather than as direct loans from the foreign_corporations pledging collateral in order to avoid tax on the interest that would have been paid through withholding by radcliffe and by bot had those transactions been structured as direct loansdollar_figure horbury transaction although respondent does not expressly argue that petitioner failed to establish a nontax business_purpose for the form of the horbury transaction she does cite 56_tc_925 we held in aiken that based on the facts there involved including the presence of only a tax_avoidance purpose for the form of the transaction at issue in that case the provisions of the applicable u s -honduras income_tax convention did not apply to exempt from tax interest that was in form paid to a honduran corporation id pincite we thus address whether petitioner has shown a nontax business_purpose for the form of the horbury transaction based on our review of the entire record in these cases we we reject petitioner's position that under frank lyon co v united_states u s pincite the form of the bank transac- tions should be respected in frank lyon co the supreme court found that the form of the transaction at issue had a nontax business_purpose here petitioner has failed to establish a nontax business_purpose for the form of any of the bank transac- tions moreover a transaction may pass muster under the test of frank lyon co v united_states u s pincite and still be recharacterized under the substance_over_form_doctrine and related principles see 85_tc_397 find that petitioner has failed to establish any nontax business_purpose for the form of the horbury transaction b whether the interest deductions claimed by radcliffe and by bot indicate a tax_avoidance purpose for any of the transactions at issue bank transactions respondent contends that an additional reason for the bank transactions was to generate interest deductions for radcliffe and for bot for the years at issue that enabled them to avoid federal tax on their respective income petitioner counters that interest deductions attributable to the loans at issue provided little benefit to radcliffe and bot for certain years at issue and no benefit for other years because those corporations would have reported losses in their income_tax returns for such other years without taking account of the interest deductions claimed with respect to those loans he contends that therefore any alleged tax_benefit from the interest deductions claimed by those corporations does not justify recharacterizing the bank transac- tionsdollar_figure petitioner also argues that if it is respondent's position that the bank transactions had no purpose other than tax avoid- ance she should have disallowed the interest deductions claimed by radcliffe and by bot with respect to those transactions as we indicated supra note respondent is free to make whatever determinations she chooses moreover as we understand respon- dent's position she does not question that interest was paid_by radcliffe and bot rather it is her contention that in sub- stance that interest was paid to the foreign_corporations pledging collateral and not to the u s banks in question we reject the contentions of both parties there is no dispute herein that radcliffe and bot borrowed funds or that they paid deductible_interest on those borrowed funds the only dispute relates to the identity of the lenders of those funds and of the payees of that interest with respect to respondent's contention viz an additional reason for the bank transactions was to generate interest deduc- tions for radcliffe and for bot for the years at issue radcliffe and bot are entitled to interest deductions on the funds they borrowed regardless whether we sustain respondent's theory or petitioner's theory of these cases accordingly we conclude that the interest deductions claimed by radcliffe and bot for the years at issue with respect to the bank transactions do not necessarily indicate a tax_avoidance purpose by radcliffe or by bot for those transactions with respect to petitioner's contention viz the bank transactions should not be recharacterized since radcliffe and bot received little benefit from their interest deductions for certain years at issue and no benefit for other years the issue in these cases concerns the respective obligations of radcliffe and bot under sec_1442 to withhold tax on the interest that was in form paid to the u s banks in question and not the federal_income_tax imposed on the respective income of radcliffe and bot if we were to sustain respondent's theory that each of the bank loans at issue was in substance a loan to radcliffe or bot from one or more of the foreign_corporations pledging collateral so that the interest on each such loan was in substance paid to one or more of those corporations we would conclude that the failure of radcliffe and bot to withhold tax on such interest resulted in the avoidance of such withholding regardless whether the interest deductions generated by those transactions reduced the respective federal_income_tax of radcliffe and bot horbury transaction while respondent does not expressly argue that the deduction claimed by bot in its income_tax return for interest_paid to horbury indicates a tax_avoidance purpose with respect to the form of the horbury transaction petitioner includes that deduc- tion in his argument that bot received little benefit from the interest deductions generated by the transactions at issue consequently we address whether bot's claim to a deduction for with respect to the horbury transaction indicates a tax_avoidance purpose by bot for the form of that transaction for the reasons discussed above with respect to the bank transactions we find that the deduction claimed by bot in its income_tax return with respect to the interest it paid to horbury does not necessarily indicate a tax_avoidance purpose for the form of that transaction moreover if we were to sustain respondent's theory that the continued b resolution of certain questions that relate only to the bank transaction sec_1 whether the binding_commitment_test of the step_transaction_doctrine applies to any of the bank transactions respondent relies upon both the binding_commitment_test and the end result test of the step_transaction_doctrine in arguing that each of the bank transactions should be recharacterized as a loan to radcliffe or bot as the case may be that was made by one and in certain instances more than one of the foreign_corporations pledging collateral we now address whether the binding_commitment_test applies to any of the bank transactions in 391_us_83 the supreme court applied the binding_commitment_test with respect to a series of transactions that were implemented over several years in the present cases the various aspects of each of the bank transactions were implemented in one year although the bank loans extended beyond the respective years in which they were funded based on our review of the entire record in these cases we find that the binding_commitment_test the narrowest of the three continued horbury transaction was in substance a loan to bot from a foreign_corporation that was not entitled to the benefits of the u s -netherlands treaty we would conclude that the failure of bot to withhold tax on the interest_paid on such loan resulted in the avoidance of tax regardless of the extent of the income_tax benefit conferred on bot by the interest_deduction generated by that transaction tests formulated by the courts under the step transaction doc- trine is inapplicable here the record does not support a finding that each step in each of the bank transactions was carried out pursuant to a binding commitment to do so see commissioner v gordon supra associated wholesale grocers inc v united_states f 2d pincite3 n 418_f2d_511 consequently we reject respondent's argument with respect to the binding_commitment_test whether the role of the banks in question in the bank transactions may be ignored or recharacterized even though the parties agree on brief that those banks were engaged in commercial banking and that they were not controlled by radcliffe bot or the foreign_corporations pledging collateral petitioner contends that the banks in question were engaged in commercial banking and were not controlled by radcliffe bot or the foreign_corporations pledging collateral respondent does not dispute those facts however each party draws a different conclusion in the face of those facts petitioner concludes that because of those facts the role of the banks in question as one court has observed the binding_commitment_test has seldom been applied since it was first enunciated 927_f2d_1517 n 10th cir the simultaneous funding of each loan and the pledge of the collateral that secured it appears to be typical of commercial loan transactions in the bank transactions at issue may not be disregarded under 319_us_436 respondent concludes that despite those facts and that the banks in question were cognizable for federal tax purposes under moline properties inc v commissioner supra the role of those banks as lenders may be disregarded we agree with respondent that the role of a person involved in a transaction may be ignored or recharacterized even if that person is otherwise engaged in business and therefore is cog- nizable for federal tax purposes under moline properties inc v commissioner supra and is not controlled by any of the other persons involved in that transaction see koehring co v united_states f 2d pincite burns v commissioner t c pincite estate of weiskopf v commissioner t c pincite bank of am natl trust sav association v commissioner t c pincite petitioner appears to advance the same contention under 319_us_436 with respect to the role of horbury in the horbury transaction with respect to petitioner's contention that the role of horbury in the horbury transaction may not be disregarded under the doctrine_of moline properties inc v commissioner supra the record in these cases is insufficient to enable us to con- clude whether or not horbury was formed for a business_purpose or carried on business activity and therefore satisfied one of the tests of moline properties even assuming arguendo that horbury were to satisfy one of those tests as stated above we would nonetheless be able to ignore or recharacterize its role in that transaction v analysis of the transactions at issue we note again that in general the record in these cases is poorly developed inconclusive and or unreliable in many re- spects including certain material respects despite the state of the record in these cases we have been able to find inter alia that the relationships among the persons involved in the transactions at issue viz the close and amicable business and family relationships between petitioner and mme koo and in the case of the bank transactions the desire of the banks in question to accommodate petitioner mme koo radcliffe and or bot and the foreign_corporations pledging collateral that were involved in those transactions and their susceptibility to influence by those persons are factors we will take into ac- count in deciding whether to recharacterize those transactions petitioner failed to establish a nontax business_purpose for the form of any of the transactions at issue and acknowledges on brief a tax_avoidance purpose for that form the record does not support application of the binding_commitment_test of the step_transaction_doctrine to any of the bank transactions and the role of the banks in question in the bank transaction sec_105 the record relating to the transactions involving bb loan nos and is relatively complete although the record relat- ing to the transactions involving the ub dollar_figure radcliffe loan the ub dollar_figure loan and the ub dollar_figure loan are not poorly developed there are a number of gaps in the evidence with respect to each of those transactions may be ignored or recharacterized even though they were otherwise engaged in business and were not controlled by radcliffe bot or the foreign_corporations pledging collateral additional factors that we consider relevant to our analysis of the transactions at issue include the nature of the rela- tionships if any between a the respective rates of interest on the loans at issue and the cash deposits that secured them and b the respective dates on which interest was payable or paid on those loans and deposits and whether the respective cash deposits that secured the loans at issue were applied to repay those loans with respect to the last factor it is significant that there is nothing in the record to suggest that radcliffe or bot was in default on any of the bank loans at issue at the time such loans were repaid and petitioner does not attempt to ex- plain why any of those loans was repaid in the manner in which it was petitioner does not argue and the record does not support a finding that the manner in which repayment of any of the bank loans was made was attributable to any financial or other diffi- culties that he radcliffe or bot as the case may be and or nmsc or montgomery associates as the case may be were experiencing at the time any of those loans was repaid instead petitioner alleges on brief that radcliffe and bot had sufficientnet worth and cash_flow to repay their respective bank loans if the role of the foreign_corporations pledging collat- eral in the various bank transactions had in substance been limited to pledging their respective cash deposits as security it would seem to us absent any explanation by petitioner that radcliffe or bot itself as the case may be would have repaid each of the bank loans as petitioner alleges each could have done rather than having had the foreign_corporations pledging collateral repay those loans bearing in mind the findings we have already made we turn to each of the transactions at issue a bank transaction sec_1 bb loan no transaction while conceding that a loan in fact was made to radcliffe in the bb loan no transaction respondent contends that one or more foreign_corporations pledging collateral including inter- continental and not bangkok bank la branch was the ultimate source of that loan she asserts that at least the intercon- tinental dollar_figure deposit was pledged as security in connection with the bb loan no transaction and that she was unable to obtain information concerning any other deposits pledged with respect to that transaction with respect to respondent's suggestion that there were other deposits besides the intercontinental dollar_figure deposit that were pledged as security in connection with the bb loan no transaction we are unable to conclude from the record before us that there were any such additional deposits with respect to respondent's alleged inability to obtain information relating to any such other deposits we note that respondent did not repre- sent to the court in her motion to compel production of documents or in the evidentiary hearing on that motion that she sought documents concerning the bb loan no transaction that peti- tioner failed to produce or that the documents she sought that petitioner failed to produce related to that loan the only foreign_corporation pledging collateral involved in the bb loan no transaction that is disclosed by the record in these cases is intercontinental the deposit pledged by inter- continental was in the amount of dollar_figure bb loan no was funded by bangkok bank la branch in the amount of dollar_figure consequently under respondent's theory in these cases intercon- tinental could not have been the ultimate source of the full amount of that loan although it could have been the ultimate source of dollar_figure of that loan on the record before us we limit our analysis of the bb loan no transaction to dollar_figure of bb loan no throughout the period during which the intercon- tinental dollar_figure deposit served in form as security as part of that loan transaction the record establishes that in form bangkok bank ltd through its los angeles branch funded a dollar_figure loan to radcliffe and through its hong kong branch provided a dollar_figure we also note that during the trial of these cases petitioner provided respondent with copies of certain records of the los angeles or the hong kong branch of bangkok bank ltd that respon- dent did not seek to introduce into evidence standby_letter_of_credit guaranteeing that loan and held a dollar_figure deposit in the name of intercontinental that in turn secured that standby_letter_of_credit and thereby secured that loan to the extent of dollar_figure the record also shows that in form bangkok bank ltd through its los angeles branch received interest from radcliffe with respect to bb loan no and al- though the record is silent on this point bangkok bank ltd through its hong kong branch presumably paid interest to inter- continental on its dollar_figure deposit petitioner asserts and respondent does not dispute that bangkok bank ltd through its los angeles branch had sufficient funds to make bb loan no to radcliffe without that bank through its hong kong branch having had the intercontinental dollar_figure deposit presumably bangkok bank ltd through its hong kong branch also had sufficient funds to pay interest on the intercontinental dollar_figure deposit without that bank through its los angeles branch having received interest from radcliffe with respect to bb loan no nonetheless we are satisfied from the record before us including the relationships of a bangkok bank ltd and its los angeles and hong kong branches with petitioner mme koo radcliffe and intercontinental and b petitioner with mme koo and the lack of a nontax business_purpose for the form of the bb loan no transaction that bangkok bank ltd through its hong kong branch had a source viz the intercontinental dollar_figure deposit for dollar_figure of the dollar_figure bb loan no it funded through its los angeles branch and through its los angeles branch had a source viz the interest_paid by radcliffe to bangkok bank la branch on bb loan no for the interest it presumably paid through its hong kong branch on the interconti- nental dollar_figure deposit moreover bangkok bank ltd through its hong kong branch had an inflow of funds viz the intercon- tinental dollar_figure deposit that was sufficient to cover dollar_figure of its outflow of funds through its los angeles branch for the dollar_figure bb loan no to radcliffe and through its los angeles branch had an inflow of funds viz the interest_paid by radcliffe to bangkok bank la branch on bb loan no that was sufficient to cover its outflow of funds through its hong kong branch for the interest presumably paid on the intercontinental dollar_figure deposit we cannot determine the nature of the relationships if any between the respective rates of interest on bb loan no and the intercontinental dollar_figure deposit and the respective dates on which interest was payable or paid on that loan and that the record does not disclose the interest rates applicable to or the amounts of interest payable or paid on the intercontinental dollar_figure deposit nonetheless we find it reasonable to infer from the evidence in the record in particu- lar the evidence relating to the transactions involving bb loan nos and that the interest rates applicable to and the amounts of interest payable or paid on that deposit were always less than the interest rates applicable to and the amounts of interest payable or paid on bb loan no deposit this is because the record is inadequate in this regard while the record shows certain facts relating to that inquiry with respect to bb loan no viz the interest rate and actual interest rate percentages that were in effect for the period during which that loan was outstanding and the dates on which interest was payable and paid on that loan the record does not disclose those facts with respect to the intercontinen- tal dollar_figure deposit turning to whether the intercontinental dollar_figure deposit that secured bb loan no was applied to repay that loan peti- tioner admits on brief and respondent does not dispute that on date the intercontinental dollar_figure deposit was applied to reduce the then outstanding dollar_figure balance of bb loan no to dollar_figure based upon our examination of the entire record in these cases and bearing in mind the substantial gaps in the evidence with respect to the bb loan no transaction we find that petitioner has failed to carry his burden of showing that respon- dent erred in determining that radcliffe was required to withhold tax on the interest that it in form paid to bangkok bank la branch on dollar_figure of bangkok bank loan no for the period during which the intercontinental dollar_figure deposit served in form as security for that loan viz from on or about date until date accordingly we sustain respon- petitioner argues in the alternative with respect to bb loan no as well as bb loan nos and the ub dollar_figure renewed loan and the ub dollar_figure loan that if the court were to sustain respondent's determinations the interest_paid after date by radcliffe or bot as the case may be would not be subject_to_withholding tax because either the interest is portfo- lio interest or the loan transaction could have been restructured to qualify the interest_paid thereunder as portfolio_interest on the record before us we find that petitioner has not demon- strated that the interest_paid by radcliffe in the bb loan no transaction or in any other bank loan transaction at issue as to which he advances this alternative contention qualifies as portfolio_interest for example petitioner has not shown on the instant record that the interest at issue was not received by a 10-percent_shareholder within the meaning of sec_871 he therefore has not established that sec_881 does not apply to the interest at issue with respect to his contention that bb loan no or any of the other loan transactions as to which he advances this alternative contention could have been restructured to qualify the interest thereon as portfolio inter- est we note that a transaction is to be given effect in accord- ance with what actually occurred and not with what might have occurred see 417_us_134 petitioner advances an additional alternative argument relating solely to the bb loan no transaction which is apparently based upon the parties' erroneous stipulation that the dollar_figure standby_letter_of_credit was issued with respect to petitioner rather than radcliffe see supra note according to petitioner if the court were to sustain respondent's deter- mination bb loan no would in substance be from petitioner to radcliffe and in that event any interest_paid with respect to that loan would not be subject_to_withholding under sec_1441 because petitioner was a u s citizen during the years at issue we disagree we have found that the dollar_figure standby_letter_of_credit was issued with respect to radcliffe and not petitioner moreover on the record before us we do not find petitioner's purported promise to indemnify bangkok bank hk branch for any losses it might have incurred with respect to its dollar_figure standby_letter_of_credit to have been intended by the persons involved in the bb loan no transaction to be meaning- ful at least to the extent of dollar_figure of that loan we there- fore do not find that that purported personal obligation of peti- tioner establishes that in substance a loan was made to radcliffe by petitioner dent's determinations that for the period that commenced on or about date the date on which bb loan no was fund- ed and ended on date the date on which the interconti- nental dollar_figure deposit was applied to reduce the then outstand- ing balance of that loan radcliffe was required to withhold tax on the full amount of the interest that it in form paid to bangkok bank la branch on dollar_figure of bb loan no and peti- tioner as transferee of radcliffe is liable for that withhold- ing tax_liability of radcliffe bb loan no transaction the record establishes that in form bangkok bank ltd through its los angeles branch funded a dollar_figure loan to radcliffe later increased to dollar_figure and held various cer- tificates of deposit initially in the name of traveluck and thereafter in the name of double wealth that secured that loan the record also shows that in form bangkok bank ltd through its los angeles branch received interest from radcliffe with respect to bb loan no and paid interest initially to traveluck and thereafter to double wealth on their respective certificates of deposit petitioner asserts and respondent does not dispute that bangkok bank ltd through its los angeles branch had sufficient funds to make bb loan no to radcliffe without having had the deposit represented by the certificates of deposit that were initially in the name of traveluck and thereafter double wealth presumably bangkok bank ltd through that same branch also had sufficient funds to pay interest on the certificates of deposit that secured bb loan no without its having received interest from radcliffe with respect to bb loan no nonetheless we are satisfied from the record before us including the relationships of a bangkok bank ltd and its los angeles branch with petitioner mme koo radcliffe traveluck and double wealth and b petitioner with mme koo and the lack of a nontax business_purpose for the form of the bb loan no transaction that bangkok bank ltd through its los angeles branch had a source viz the certificates of depos- it initially in the name of traveluck and thereafter double wealth for bb loan no and had a source viz the inter- est paid_by radcliffe on bb loan no for the interest it paid on the various certificates of deposit that secured that loan moreover bangkok bank ltd through its los angeles branch had an inflow of funds viz the certificates of deposit initially in the name of traveluck and thereafter double wealth that was sufficient to cover its outflow of funds for bb loan no and had an inflow of funds viz the interest_paid by radcliffe on bb loan no that was sufficient to cover its outflow of funds for the interest_paid on the various certifi- cates of deposit that secured that loan with respect to the nature of the relationships disclosed by the record between a the respective rates of interest on bb loan no and the various certificates of deposit that in form secured that loan and b the respective dates on which interest was payable or paid on that loan and those certificates the record establishes that throughout the period during which that loan was outstanding the interest rate on that loan was percent above the corresponding interest rate on those certifi- cates in addition petitioner acknowledges on brief that inter- est was payable on bb loan no by radcliffe to bangkok bank ltd through its los angeles branch on the same day of the month on which interest was payable by that bank through that same branch on the various certificates of deposit that in form secured that loan consequently even though as petitioner petitioner suggests on brief that the due dates of the interest on bb loan no as well as on bb loan no were made coextensive with the due dates of the interest on the various certificates of deposits that secured that loan as well as bb loan no apparently to keep track of the percent dif- ference between the loan interest rates and the deposit interest rates that suggestion serves only to point out the importance to the persons involved in the bb loan no transaction as well as the bb loan no transaction of ensuring that the loan interest payments corresponded with the interest payments on the various certificates of deposit points out bangkok bank ltd through its los angeles branch could be considered to have owned the interest that radcliffe in form paid to it with respect to bb loan no the inflow of those interest payments to it was matched in both amount except for the percent difference between the interest rate on that loan and the interest rate on each of the various certificates of deposit that in form secured that loan and time by the outflow of interest payments by it initially to traveluck and thereafter to double wealth on the various certificates of deposit that secured bb loan no turning to whether the double wealth dollar_figure cd that secured bb loan no was applied to repay that loan the record discloses that that loan was repaid on date with the proceeds represented by that certificate of deposit based on our examination of the entire record in these cases we find that petitioner has failed to carry his burden of showing that respondent erred in determining that radcliffe was required to withhold tax on the interest that it in form paid to bangkok bank la branch as part of the bb loan no transac- tion accordingly we sustain respondent's determinations that for the period that commenced on date the date on which bb loan no was funded and ended on date see first paragraph supra note for our views on peti- tioner's alternative argument about portfolio_interest the date on which that loan was repaid radcliffe was required to withhold tax on the full amount of the interest that it in form paid to bangkok bank la branch on bb loan no and peti- tioner as transferee of radcliffe is liable for that withhold- ing tax_liability of radcliffe bb loan no transaction the record establishes that in form bangkok bank ltd through its los angeles branch funded a dollar_figure loan to radcliffe and held a dollar_figure certificate of deposit in the name of double wealth that secured that loan the record also shows that in form bangkok bank ltd through its los angeles branch received interest from radcliffe with respect to bb loan no and paid interest to double wealth on its dollar_figure de- posit petitioner asserts and respondent does not dispute that bangkok bank ltd through its los angeles branch had sufficient funds to make bb loan no to radcliffe without having had the double wealth dollar_figure cd presumably bangkok bank ltd through that same branch also had sufficient funds to pay inter- est on the double wealth dollar_figure cd without its having re- ceived interest from radcliffe with respect to bb loan no nonetheless we are satisfied from the record before us including the relationships of a bangkok bank ltd and its los angeles branch with petitioner mme koo radcliffe and double wealth and b petitioner with mme koo and the lack of a nontax business_purpose for the form of the bb loan no transaction that bangkok bank ltd through its los angeles branch had a source viz the double wealth dollar_figure cd for bb loan no that it funded and had a source viz the interest_paid by radcliffe on bb loan no for the interest it paid on the double wealth dollar_figure cd moreover bangkok bank ltd through its los angeles branch had an inflow of funds viz the double wealth dollar_figure cd that was sufficient to cover its outflow of funds for bb loan no and had an inflow of funds viz the interest_paid by radcliffe on bb loan no that was sufficient to cover its outflow of funds for the interest_paid on the double wealth dollar_figure cd with respect to the nature of the relationships disclosed by the record between the respective rates of interest on bb loan no and the double wealth dollar_figure cd the record establishes that throughout the period during which that loan was outstand- ing the interest rate on that loan was set at percent above the corresponding interest rate on that certificate in addi- tion petitioner acknowledges on brief that interest was payable on bb loan no by radcliffe to bangkok bank ltd through its los angeles branch on the same day of the month on which interest was payable by that bank through that same branch on the certifi- cate of deposit that in form secured that loan consequent- ly even though as petitioner points out bangkok bank ltd through its los angeles branch could be considered to have owned the interest that radcliffe in form paid to it with respect to bb loan no the inflow of those interest payments to it was matched in both amount except for the percent dif- ference between the interest rate on that loan and the interest rate on the certificate of deposit that in form secured that loan and time by the outflow of interest payments by it to double wealth on the certificate of deposit that secured bb loan no turning to whether the double wealth dollar_figure cd that secured bb loan no was applied to repay that loan the record discloses that that loan was repaid on date with the proceeds represented by that certificate of deposit based on our examination of the entire record in these cases we find that petitioner has failed to carry his burden of showing that respondent erred in determining that radcliffe was required to withhold tax on the interest that it in form paid to bangkok bank la branch as part of the bb loan no transac- see supra note for our views on petitioner's alleged reason why the due dates for the payment of interest on the loan and the deposit were made coextensive tion accordingly we sustain respondent's determinations that for the period that commenced on date the date on which bb loan no was funded and ended on date the date on which that loan was repaid radcliffe was required to withhold tax on the full amount of the interest that it in form paid to bangkok bank la branch on bb loan no and petitioner as transferee of radcliffe is liable for that withholding_tax liability of radcliffe ub dollar_figure pre-date loan and ub dollar_figure renewed loan transactions the record establishes that in form union bank funded a dollar_figure loan to bot and union bank's affiliate standard char- tered bank hk held a deposit in the name of merit that secured that loan with respect to the ub dollar_figure renewed loan transac- tion the record establishes that in form union bank renewed its dollar_figure loan to bot and union bank's affiliate standard chartered bank singapore held a deposit in the name of forward that secured that loan the record also shows that in form union bank received interest from bot with respect to the ub dollar_figure pre-date and renewed loan transactions and al- though the record is silent on this point its affiliate standard chartered bank hk presumably paid interest to merit on its dollar_figure deposit and its affiliate standard chartered bank see first paragraph supra note for our views on peti- tioner's alternative argument about portfolio_interest singapore presumably paid interest to forward on its dollar_figure deposit petitioner asserts and respondent does not dispute that union bank had sufficient funds to make the ub dollar_figure pre-date loan to bot without its affiliate standard chartered bank hk having had the merit dollar_figure deposit presumably standard chartered bank hk also had sufficient funds to pay interest on the merit dollar_figure deposit without its affiliate union bank having received interest from bot with respect to the ub dollar_figure pre-date loan nor does respondent dispute petitioner's assertion that union bank had sufficient funds to renew the dollar_figure loan to bot in date without its affiliate standard chartered bank singapore having had the forward dollar_figure depos- it presumably standard chartered bank singapore also had sufficient funds to pay interest on the forward dollar_figure deposit without its affiliate union bank having received interest from bot with respect to the ub dollar_figure renewed loan nonetheless we are satisfied from the record before us including the relationships of a union bank and its affili- ates standard chartered bank hk and standard chartered bank singapore with petitioner mme koo bot merit and forward and b petitioner with mme koo and the lack of a nontax busi- ness purpose for the form of the ub dollar_figure pre-date and renewed loan transactions that union bank through its affil- iate standard chartered bank hk had a source viz the merit dollar_figure deposit for the ub dollar_figure pre-date loan and through its affiliate standard chartered bank singapore had a source viz the forward dollar_figure deposit for the ub dollar_figure renewed loan that it funded we are also satisfied from that re- cord that standard chartered bank hk through its affiliate union bank had a source viz the interest_paid by bot to union bank on the ub dollar_figure pre-date loan for the interest it presumably paid on the merit dollar_figure deposit and standard chartered bank singapore through its affiliate union bank had a source viz the interest_paid by bot to union bank on the ub dollar_figure renewed loan for the interest it presumably paid on the forward dollar_figure deposit moreover union bank through its affiliate standard chartered bank hk had an inflow of funds viz the merit dollar_figure deposit that was sufficient to cover its outflow of funds for the ub dollar_figure pre-date loan to bot and through its affiliate standard chartered bank singapore had an inflow of funds viz the forward dollar_figure deposit that was sufficient to cover its outflow of funds to renew the ub dollar_figure renewed loan to bot in addition standard chartered bank hk through its affiliate union bank had an inflow of funds viz the interest_paid by bot to union bank on the ub dollar_figure pre-date loan that was sufficient to cover its outflow of funds for the interest presumably paid on the merit dollar_figure deposit and standard chartered bank singapore through its affiliate union bank had an inflow of funds viz the interest_paid by bot to union bank on the ub dollar_figure renewed loan that was sufficient to cover its outflow of funds for the interest presumably paid on the forward dollar_figure deposit except as noted below with respect to the first renewal of the ub dollar_figure renewed loan we cannot determine the nature of the relationships if any between a the respective rates of interest on the ub dollar_figure pre-date loan and the merit dollar_figure deposit and on the ub dollar_figure renewed loan and the forward dollar_figure deposit and b the respective dates on which interest was payable or paid on those respective loans and depos- its this is because the record is inadequate in this regard while the record shows certain facts relating to that inquiry with respect to the ub dollar_figure pre-date and renewed loan the record does not disclose the interest rates applicable to or the amounts of interest payable or paid on certain of the deposits viz the merit dollar_figure deposit the forward dollar_figure deposit and the forward dollar_figure deposit that served in form as security for certain of the union bank loans at issue viz the ub dollar_figure pre-date loan the ub dollar_figure renewed loan and the ub dollar_figure loan respectively nonetheless we find it reasonable to infer from the evidence in the record in particular the evidence relating to the transactions involving the ub dollar_figure radcliffe loan the ub dollar_figure loan and the ub dollar_figure loan that the interest rates applicable to and the amounts of interest payable or paid on those deposits were always less than the percentage interest rates on and the amounts of interest payable or paid on the respective loans that were in form secured_by those deposits transactions viz certain of the interest rates and percentage interest rates that were in effect for certain periods and cer- tain of the dates on which interest was payable or paid on those loans the record does not disclose those facts with respect to the merit dollar_figure deposit or the forward dollar_figure deposit as for the first renewal of the ub dollar_figure renewed loan the record establishes that the interest rate on that renewal was linked to the interest rate on the forward dollar_figure deposit in that the former was not to be less than percent more than the annualized effective_interest_rate on the latter turning to whether the merit dollar_figure deposit and the for- ward dollar_figure deposit that secured the ub dollar_figure pre-date loan and the ub dollar_figure renewed loan respectively were applied to repay those loans the merit dollar_figure deposit was not applied to repay the ub dollar_figure pre-date loan instead it was replaced by the forward dollar_figure deposit that was to serve as security for the ub dollar_figure renewed loan although petitioner claims on brief that bot repaid the ub dollar_figure renewed loan the record does not disclose the identity of the person or per- sons who provided the funds that were used to repay it or whether or not the forward dollar_figure deposit was so applied based upon our examination of the entire record in these we note that petitioner failed to produce certain documents of forward sought by respondent in discovery cases and bearing in mind the substantial gaps in the evidence with respect to the ub dollar_figure pre-date and renewed loan transactions we find that petitioner has failed to carry his burden of showing that respondent erred in determining that bot was required to withhold tax on the interest that it in form paid to union bank as part of those transactions accordingly we sustain respondent's determinations that for the period that commenced on date the first day of the years at issue and ended on date the date on which the dollar_figure loan to bot was repaid bot was required to withhold tax on the full amount of the interest that it in form paid to union bank on the ub dollar_figure pre-date loan and the ub dollar_figure renew- ed loan and petitioner as transferee of bot is liable for that withholding_tax liability of bot ub dollar_figure loan transaction the record establishes that in form union bank funded a dollar_figure loan to radcliffe and union bank's affiliate standard chartered bank hk held a deposit in the name of forward that secured that loan the record also shows that in form union bank received interest from radcliffe with respect to the ub dollar_figure loan and although the record is silent on this point its affiliate standard chartered bank hk presumably paid interest see first paragraph supra note for our views on peti- tioner's alternative argument about portfolio_interest to forward on its dollar_figure deposit petitioner asserts and respondent does not dispute that union bank had sufficient funds to make the ub dollar_figure loan to radcliffe without its affiliate standard chartered bank hk having had the forward dollar_figure deposit presumably standard chartered bank hk also had sufficient funds to pay interest on the forward dollar_figure deposit without its affiliate union bank's having re- ceived interest from radcliffe with respect to the ub dollar_figure loan nonetheless we are satisfied from the record before us including the relationships of a union bank and its affili- ate standard chartered bank hk with petitioner mme koo radcliffe and forward and b petitioner with mme koo and the lack of a nontax business_purpose for the form of the ub dollar_figure loan transaction that union bank through its affil- iate standard chartered bank hk had a source viz the forward dollar_figure deposit for the ub dollar_figure loan it funded and standard chartered bank hk through its affiliate union bank had a source viz the interest_paid by radcliffe to union bank on the ub dollar_figure loan for the interest it presumably paid on the forward dollar_figure deposit moreover union bank through its affiliate standard chartered bank hk had an inflow of funds viz the forward dollar_figure deposit that was sufficient to cover its outflow of funds for the ub dollar_figure loan to radcliffe and standard chartered bank hk through its affiliate union bank had an inflow of funds viz the interest_paid by radcliffe to union bank on the ub dollar_figure loan that was sufficient to cover its outflow of funds for the interest presumably paid on the forward dollar_figure deposit we cannot determine the nature of the relationships if any between a the respective rates of interest on the ub dollar_figure loan and the forward dollar_figure deposit and b the respective dates on which interest was payable or paid on that loan and that deposit this is because the record is inadequate in this re- gard while the record shows certain facts relating to that inquiry with respect to the ub dollar_figure loan at issue viz cer- tain of the interest rates and percentage interest rates that were in effect for certain periods and certain of the dates on which interest was payable or paid on that loan the record does not disclose those facts with respect to the forward dollar_figure deposit turning to whether the forward dollar_figure deposit that secured the ub dollar_figure loan was applied to repay that loan petitioner claims on brief that radcliffe repaid that loan while the re- cord does not disclose the identity of the person or persons who provided the funds to repay it or whether or not the for- ward dollar_figure deposit was so applied it does establish that the see supra note funds used to repay the ub dollar_figure loan were wired to union bank from standard chartered bank hk the same affiliate of union bank in which the forward dollar_figure deposit that secured that loan was maintained thus it appears reasonable to infer that the for- ward dollar_figure deposit could have been used to repay that loan and petitioner has not shown that that deposit was not so ap- plied based upon our examination of the entire record in these cases and bearing in mind the substantial gaps in the evidence with respect to the ub dollar_figure loan transaction we find that petitioner has failed to carry his burden of showing that respon- dent erred in determining that radcliffe was required to withhold tax on the interest that it in form paid to union bank as part of that transaction accordingly we sustain respondent's determinations that for the period that commenced in date on the date on which the ub dollar_figure loan was funded and ended on date the date on which that loan was repaid radcliffe was required to withhold tax on the full amount of the interest that it in form paid to union bank on the ub dollar_figure loan and petitioner as transferee of radcliffe is liable for that withholding_tax liability of radcliffe see first paragraph supra note for our views on peti- tioner's alternative argument about portfolio_interest ub dollar_figure radcliffe loan transaction the record establishes that in form radcliffe assumed an dollar_figure loan that union bank or one of its branches or predeces- sors in san francisco had made to nmsc and initially union bank's affiliate standard chartered bank hk and thereafter union bank's affiliate standard chartered bank singapore held a deposit in the name of multi-credit that secured that assumed loan the record also shows that in form union bank received interest from radcliffe with respect to the ub dollar_figure radcliffe loan and initially standard chartered bank hk and thereafter standard chartered bank singapore paid interest to multi-credit on its dollar_figure deposit petitioner asserts and respondent does not dispute that union bank or one of its branches or predecessors in san francis- co had sufficient funds to make the ub dollar_figure nmsc loan that was assumed by radcliffe and to continue that loan after radcliffe assumed it without its affiliate standard chartered bank hk and thereafter its affiliate standard chartered bank singapore having had the multi-credit dollar_figure deposit pre- sumably standard chartered bank hk and thereafter standard char- tered bank singapore also had sufficient funds to pay interest the parties agree on brief that the multi-credit dollar_figure deposit served as security for not only the ub dollar_figure radcliffe loan but also the ub dollar_figure nmsc loan that radcliffe assumed on the multi-credit dollar_figure deposit without their affiliate union bank's having received interest from radcliffe with respect to the ub dollar_figure radcliffe loan nonetheless we are satisfied from the record before us including the relationships of a union bank and its affili- ates standard chartered bank hk and standard chartered bank singapore with petitioner mme koo radcliffe and multi-credit and b petitioner with mme koo and the lack of a nontax business_purpose for the form of the ub dollar_figure radcliffe loan transaction that union bank through its affiliate standard char- tered bank hk and thereafter its affiliate standard chartered bank singapore had a source viz the multi-credit dollar_figure deposit for the ub dollar_figure nmsc loan that it or one of its branches or predecessors in san francisco funded and that was assumed by radcliffe we are also satisfied from that record that standard chartered bank hk and thereafter standard chartered bank singapore through their affiliate union bank had a source viz the interest_paid by radcliffe to union bank on the ub dollar_figure radcliffe loan for the interest they paid on the multi- credit dollar_figure deposit moreover union bank through its affil- iate standard chartered bank hk and thereafter its affiliate standard chartered bank singapore had an inflow of funds viz the multi-credit dollar_figure deposit that was sufficient to cover its outflow of funds for the ub dollar_figure nmsc loan that was assumed by radcliffe in addition standard chartered bank hk and thereafter standard chartered bank singapore through their affiliate union bank had an inflow of funds viz the interest_paid by radcliffe to union bank on the ub dollar_figure radcliffe loan that was sufficient to cover their outflow of funds for the interest_paid on the multi-credit dollar_figure deposit with respect to the nature of the relationship disclosed by the record between the respective rates of interest on the ub dollar_figure radcliffe loan and the multi-credit dollar_figure deposit the record establishes that for the period that began on or about date the date on which radcliffe assumed the dollar_figure loan that union bank or one of its branches or predeces- sors in san francisco had made to nmsc and ended on date the date on which the ub dollar_figure radcliffe loan was due the excess of the percentage interest rates on that loan over the corresponding interest rates on the multi-credit dollar_figure deposit that secured that loan ranged from approximately percent to percent we note that that range of difference appears to be substantial when considered in relation to the range of percent- age interest rates on the ub dollar_figure radcliffe loan viz dollar_figure percent to dollar_figure percent and the range of the interest rates on the record does not show that relationship if any for the brief period that began on date the date on which the loan was due and ended on date the date on which that loan was repaid the multi-credit dollar_figure deposit viz percent to percent with respect to the nature of the relationship disclosed by the record between the respective dates on which interest was payable or paid on the ub dollar_figure radcliffe loan and the multi- credit dollar_figure deposit that secured that loan the record es- tablishes that for the period that began on or about date the date on which radcliffe assumed the dollar_figure loan that union bank or one of its branches or predecessors in san francis- co had made to nmsc and ended on date the date on which the ub dollar_figure radcliffe loan was due of the dates on which interest was payable on the multi-credit dollar_figure depos- it were the same or nearly the same or occurred at most one week before the dates on which interest was payable on the ub dollar_figure radcliffe loan and four of the dates on which interest was payable on that deposit occurred at most days before the dates on which interest was payable on that loan we also note that the differences disclosed by the record between the percentage interest rates on the ub dollar_figure radcliffe loan over the corresponding interest rates on the multi-credit dollar_figure deposit that secured that loan were larger than any of the differences disclosed by the record between the actual interest rate percentages on each of certain other loans at issue and the interest rates on each of certain deposits that secured them viz percent with respect to bb loan nos and and dollar_figure percent with respect to the ub dollar_figure and dollar_figure loans the record does not show that relationship if any for the brief period that commenced on date and ended on date see supra note at first blush the differences disclosed by the record between the percentage interest rates on the ub dollar_figure radcliffe loan and the corresponding interest rates on the multi- credit dollar_figure deposit and the differences in the dates at least the differences exceeding one week between the respective dates on which interest was payable on that loan and that deposit might appear to be factors supporting petitioner's position that the ub dollar_figure radcliffe loan was in substance from union bank to radcliffe however we are unwilling to give any particular weight to any of those differences especially when we take into account that union bank and its affiliates standard chartered bank hk and standard chartered bank singapore desired to accom- modate and were susceptible to influence by petitioner mme koo radcliffe and multi-credit and petitioner's failure to establish a nontax business_purpose for the form of the ub dollar_figure radcliffe loan transaction turning to whether the multi-credit dollar_figure deposit that secured the ub dollar_figure radcliffe loan was applied to repay that loan petitioner claims on brief that radcliffe repaid that loan however the record does not disclose the identity of the person or persons who provided the funds that were used to repay it or whether or not the multi-credit dollar_figure deposit was so applied based upon our examination of the entire record in these cases we find that petitioner has failed to carry his burden of showing that respondent erred in determining that radcliffe was required to withhold tax on the interest that it in form paid to union bank as part of the ub dollar_figure radcliffe loan transac- tion accordingly we sustain respondent's determinations that for the period that commenced on or about date the date on which radcliffe assumed the dollar_figure loan that union bank or one of its branches or predecessors in san francisco had made to nmsc and ended on date the date on which that loan was repaid radcliffe was required to withhold tax on the full amount of the interest that it in form paid to union bank on the ub dollar_figure radcliffe loan and petitioner as transferee of radcliffe is liable for that withholding_tax liability of radcliffe ub dollar_figure loan transaction respondent concedes that a loan in fact was made to radcliffe in the ub dollar_figure loan transaction thus as she acknowledges on brief the only issue here is the identity of the lender it is petitioner's position that the lender in that transaction was union bank it is respondent's position that the lender was initially pioneer and thereafter mandalay the foreign_corporations pledging collateral for the ub dollar_figure loan the as noted above respondent's concession that a loan in fact was made to radcliffe or bot as the case may be extends to all the loan transactions at issue petitioner alleges on brief respondent disputes and the evidence in the record does not reliably establish that the ub dollar_figure loan was used to repay a loan to radcliffe that pioneer had previously made reason respondent espouses for her position is that those cor- porations were the ultimate source of the loans to radcliffe proceeding from and constrained by respondent's concession that a loan in fact was made to radcliffe in the ub dollar_figure loan transaction we limit our inquiry to a determination of the identity of the lender the record establishes that in form union bank funded the ub dollar_figure loan to radcliffe and that at the direction of petitioner and ms gaw on behalf of radcliffe the proceeds of that loan were used to purchase ini- tially the pioneer dollar_figure cd and thereafter the mandalay dollar_figure cd that secured that loan thus neither pioneer nor mandalay funded the certificates of deposit that were pledged to secure the ub dollar_figure loan consequently neither of those foreign_corporations could have been in the words of respondent the ultimate source of the ub dollar_figure loan to radcliffe based upon our examination of the entire record in these cases and bearing in mind respondent's concession that a loan was in fact made to radcliffe in the ub dollar_figure transaction we reject respondent's determination that the interest that radcliffe paid on that loan was subject_to_withholding tax as noted above respondent advances the same rationale for her position regarding all the loan transactions at issue we shall not explore for example under substance over form and related principles whether a loan in fact was made to radcliffe ub dollar_figure loan transaction respondent concedes that a loan in fact was made to bot in the ub dollar_figure loan transaction125 and acknowledges on brief that the identity of the lender is the only issue presented here it is petitioner's position that the lender in that transaction was union bank it is respondent's position that the lender was pempire the foreign_corporation pledging collateral for the ub dollar_figure loan because that corporation was the ultimate source of the loans to bot proceeding from and constrained by respondent's concession that a loan in fact was made to bot in the ub dollar_figure loan transaction we limit our inquiry to a determination of the identity of the lender the record establishes that in form union bank funded the ub dollar_figure loan to bot and that at the direction of petitioner on behalf of bot the proceeds of that loan were used to purchase the pempire dollar_figure cd that secured that loan thus pempire did not fund the certificate of deposit that was pledged to secure the ub dollar_figure loan consequently pempire could not have been in the words of respondent the ultimate source of the ub dollar_figure loan to bot based upon our examination of the entire record in these cases and bearing in mind respondent's concession that a loan petitioner testified respondent disputes and the evidence in the record does not reliably establish that the ub dollar_figure loan was used to repay a loan to bot that pempire had previously made was in fact made to bot in the ub dollar_figure loan transaction we reject respondent's determination that the interest that bot paid on that loan was subject_to_withholding tax b horbury transaction petitioner argues that the interest_paid by bot that is at issue in the horbury transaction is exempt from u s taxation under article viii of the u s -netherlands treaty article viii article viii provides interest on bonds notes debentures securities deposits or any other form of indebtedness including interest from mortgages or bonds secured_by real prop- erty paid to a resident or corporation of one of the contracting states shall be exempt from tax by the other contracting state in advancing his position petitioner contends that this court should create a presumption under rule of the federal rules of evidence that the interest at issue in the horbury transaction is exempt from u s taxation under article viii to support that contention petitioner asserts that under the circumstances relating to the horbury transaction that he alleges are present here probability and notions of social and economic policy ie the unfairness of applying the conduit doctrine retroactively nine years after the event when records are un- available justify the creation of a presumption here probability and notions of social and economic policy are two of the factors listed and discussed in weinstein berger weinstein's evidence par pincite to which petitioner cites on brief that courts have considered in deciding whether to create a presumption under rule of the federal rules of evidence the circumstances on which petitioner relies in support of his position for the creation of a presumption under rule of the federal rules of evidence include his allegations that horbury was organized in the netherlands in at the direction of s c gaw petitioner's father san francisco counsel was employed by s c gaw for that purpose horbury was a third-tier subsidiary of pioneer the horbury loan to bot was made before s c gaw's death in date peti- tioner was not responsible for the horbury loan petitioner did not handle horbury's day-to-day accounting petitioner did not know what happened to the interest at issue after bot paid it to horbury petitioner furnished respondent with all records concerning horbury and the horbury loan that were within his possession custody and control and horbury was liqui- dated in or we note first that we are not willing to accept as facts most of the foregoing allegations relied on by petitioner this is because most of them are based wholly on petitioner's testimony that we found to be vague conclusory or evasive on those points moreover based on our observation of his demeanor at trial we generally did not find him to be credible the only such allegations that are established by reliable evidence in the record are that horbury was organized in the netherlands in and that it was a third-tier subsidiary of pioneer petitioner claimed at trial that even though horbury was continued having analyzed the factors considered by courts in deciding whether to create a presumption under rule of the federal rules of evidence that are relied upon by petitioner we conclude that creation of such a presumption is not warranted or appro- priate under the circumstances presented in these cases thus petitioner has the burden of going forward with evidence to show that respondent erred in determining that bot was required to withhold tax on the interest at issue in the horbury transaction turning to the merits of petitioner's position with respect to the horbury transaction petitioner appears to advance two principal contentions to support his argument that the interest at issue in the horbury transaction is exempt from u s taxation under article viii he first contends that that interest is exempt under that article because it was paid to a corporation organized in the netherlands viz horbury and therefore the express provisions of that article have been satisfied continued a subsidiary of pioneer during the years at issue and pioneer was a public corporation horbury's records were in his father's files and those files were in the control of his mother and siblings who refused to talk to him let alone provide those files to him because of a hostile family relationship we note that petitioner was able to obtain from his mother and siblings at least one document from his father's files viz a letter to s c gaw from mr catterton that he introduced into evidence in an attempt to support his position in these cases in any event even if we were to accept petitioner's testimony concerning his inability to obtain horbury's records that inability would affect only the type of evidence that petitioner could have presented in support of his claim see 71_tc_1120 petitioner did not offer credible secondary evidence concerning the horbury transaction petitioner appears to contend further that the interest at issue in the horbury transaction is exempt from u s taxation un- der article viii because it qualifies for the grandfathering provided by revrul_85_163 1985_2_cb_349 in that ruling the commissioner announced that the holdings of revrul_84_152 1984_2_cb_381 and revrul_84_153 1984_2_cb_383 are not to be applied to interest payments made in connection with inter alia debt obligations issued prior to date in revrul_84_152 supra the service concluded that where the foreign parent of a controlled_group_of_corporations lent funds to its wholly owned netherlands antilles subsidiary that subsidiary relent those funds to a wholly owned domestic subsidiary of that parent and the netherlands antilles subsidiary was a conduit for the passage of interest payments by that domestic subsidiary to its foreign parent those interest payments were not exempt from u s taxation under the u s -neth- erlands treaty as extended to the netherlands antilles in revrul_84_153 supra the service concluded that where a revrul_95_56 1995_36_irb_20 renders rev ruls 1985_2_cb_349 1984_2_cb_381 and 1984_2_cb_383 obsolete for payments made after date that are subject_to the final regulations under sec_7701 t d fed reg date petitioner's contention presumes that rev ruls supra and supra apply to the interest at issue in the horbury transaction we have not relied upon those revenue rulings in reaching our holdings with respect to the horbury transaction rather we have relied upon the substance_over_form_doctrine the facts and circumstances disclosed by the record and petitioner's failure of proof wholly owned netherlands antilles subsidiary of a domestic parent of a controlled_group_of_corporations sold bonds to foreign persons in public offerings outside the united_states the netherlands antilles subsidiary lent the proceeds of the bond sale to a wholly owned domestic subsidiary of that parent and the netherlands antilles subsidiary was a conduit for the passage of interest payments by that domestic subsidiary to the foreign bondholders those interest payments were not exempt from u s taxation under the u s -netherlands treaty as extended to the netherlands antilles with respect to petitioner's contention that the interest at issue in the horbury transaction is exempt from u s taxation under article viii because the express provisions of that article have been satisfied it is respondent's position that petitioner has not satisfied his burden of proving that that interest is so exempt to support that position respondent relies on the substance_over_form_doctrine and related princi- ples which this court applied in aiken indus inc v commis- sioner t c pincite although respondent concedes that a loan in fact was made to bot in the horbury transaction she contends that in substance pioneer rather than horbury was the lender and the interest_paid by bot was paid to pioneer and not to horbury with respect to petitioner's contention that the interest at issue in the horbury transaction is exempt from u s taxation under article viii because it qualifies for the grandfathering provided by revrul_85_163 supra it is respondent's position that petitioner has not satisfied his burden of proving that that interest so qualifies turning to petitioner's contention that the interest at issue in the horbury transaction is exempt from u s taxation un- der article viii because the express provisions of that arti- cle have been satisfied we agree with respondent that under substance over form and related principles which we applied in aiken indus inc v commissioner t c pincite the question whether a payment of interest is exempt from u s taxa- tion under the provisions of a treaty is determined by the sub- stance rather than the form of the transaction with respect to which such a payment is made the record in these cases is de- void of reliable evidence that would enable us to determine whether or not the form of the horbury loan to bot reflected its substance we therefore cannot conclude that the interest at issue in the horbury transaction was in substance paid to horbury as petitioner contends on the instant record we find that petitioner has failed to satisfy his burden of showing that that interest is exempt from u s taxation under article viii respondent seems to agree with petitioner that if the horbury loan were to qualify for the grandfathering afforded by revrul_85_163 supra the interest at issue in the horbury transaction would be exempt from u s taxation under article viii because the express provisions of that article have been satis- fied we now turn to petitioner's contention that the interest at issue in the horbury transaction is exempt from u s taxation un- der article viii because it qualifies for the grandfathering provided by revrul_85_163 supra with respect to interest payments on inter alia debt obligations issued prior to date to support that suggestion petitioner relies on his testimony that the horbury loan was made prior to s c gaw's death in date for the reasons previously stated herein we do not find that testimony to be credible we therefore are unwilling to accept it accordingly petitioner has not estab- lished that the horbury loan was made prior to date consequently he has failed to satisfy his burden of showing that the interest at issue that was paid with respect to that loan is exempt from u s taxation under article viii because it qualifies for the grandfathering provided by rev_rul the only reliable evidence in the record relevant to deter- mining when the horbury loan was made is inconclusive the parties stipulated that bot claimed a deduction of dollar_figure in its income_tax return for interest it paid to horbury the record does not contain reliable evidence showing whether or not any of that interest was paid prior to date and there- fore the payment of that interest does not indicate whether or not the horbury loan was made prior to that date it would be unfortunate if in fact the horbury loan had been made prior to date and thus would have qualified for the grandfather- ing provided by the commissioner in revrul_85_163 1985_2_cb_349 however the instant cases are no different from any other case in which a taxpayer fails to satisfy his or her burden_of_proof through credible_evidence 1985_2_cb_349 based upon our examination of the entire record in these cases and bearing in mind the dearth of evidence with respect to the horbury transaction we find that petitioner has failed to carry his burden of showing that respondent erred in determining that bot was required to withhold tax on the interest that it in form paid to horbury in as part of that transaction ac- cordingly we sustain respondent's determination that for bot was required to withhold tax on the full amount of the interest that it in form paid to horbury with respect to the horbury transaction and petitioner as transferee of bot is liable for that withholding_tax liability of bot vi petitioner's constitutional and abuse_of_discretion claims having sustained respondent's determinations to the extent stated herein with respect to the transactions at issue we consider petitioner's claims that respondent violated his right to equal protection of the law under the fifth_amendment to the respondent also contends that petitioner may show error in her determination with respect to the interest at issue in the horbury transaction by demonstrating that that interest qualifies for the grandfathering provided by sec_127 of the deficit_reduction_act_of_1984 publaw_98_369 stat which protects certain cfc's involved in specified types of financing transactions from being recharacterized as conduits in those transactions on brief petitioner has abandoned any reliance on the grandfathering afforded by that provision in any event he has not shown by reliable evidence that the requirements of sec_127 of the deficit_reduction_act_of_1984 have been satis- fied constitution fifth_amendment and abused her discretion by determining under revrul_87_89 1987_2_cb_195 situations and that the interest at issue in the bank transac- tions involved herein was in substance paid_by radcliffe and bot respectively to one or more of the foreign_corporations pledging collateral and that therefore such interest was subject_to_withholding tax under sec_1442 by those two compa- nies petitioner presumably contends although he does not explicitly argue that if we were to sustain his constitutional and or abuse_of_discretion claims we would reject respondent's determinations relating to the bank transactions involved in these cases in revrul_87_89 supra the service purported to rely on although the determinations that petitioner claims on brief were the result of respondent's unconstitutional conduct were made with respect to radcliffe and bot he contends that those determinations violated his right to equal protection of the law under the fifth_amendment rather than any constitutional rights of radcliffe and bot accordingly we address petitioner's constitutional claim on the terms in which he has framed it revrul_95_56 1995_36_irb_20 rendered revrul_87_89 1987_2_cb_195 situations and obsolete for pay- ments made after date that are subject_to the final regulations under sec_7701 t d fed reg date we do not understand petitioner to argue that and therefore we do not consider whether respondent violated petitioner's right to equal protection of the law under the fifth_amendment and abused her discretion by determining the deficiencies at issue with respect to the horbury transaction in any event petitioner has not shown that respondent violated the fifth_amendment or abused her discretion in making her determinations regarding that transaction the substance_over_form_doctrine that was first enunciated in 293_us_465 when it concluded inter alia that where funds denominated as a demand deposit were in form deposited into a publicly held bank by a foreign member of a controlled_group_of_corporations a loan was made in form by that bank to a domestic_member of that group the loan would not have been made or maintained on the same terms without the deposit and the bank was publicly held and unrelated to the controlled_group such a transaction will be treated as in substance a loan from the foreign member of the controlled_group_of_corporations to the domestic_member of that group before turning to the parties' contentions regarding revrul_87_89 supra we note that we have not applied or relied upon that ruling in making our findings or in reaching our hold- ings in these cases we have applied and relied upon the substance_over_form_doctrine on which the service purported to rely in reaching its conclusion in revrul_87_89 supra in advancing his constitutional and abuse_of_discretion claims petitioner contends that this court should create a presumption under rule of the federal rules of evidence that respondent's determinations were the result of her unconstitu- a revenue_ruling merely represents the commissioner's posi- tion with respect to a specific factual situation and does not constitute substantive authority for deciding a case in this court 86_tc_243 tional and or otherwise improper selective enforcement of the tax laws against petitioner radcliffe and bot to support that contention petitioner asserts that under the circumstances relating to those determinations that he alleges on brief are present here all of the factors discussed in weinstein berger weinstein's evidence par pincite to favor creation of such a presumption petitioner offers no analysis of those factors or of their application if any to the facts and circumstances presented in these cases the circumstances on which petitioner relies in support of his position for the creation of a presumption under rule of the federal rules of evidence include his allegations on brief that the back-to-back_loan transaction involved in revrul_87_89 supra was and the national_office of the service was aware that it was commonplace at the time that ruling was is- sued although the retroactive effect of that ruling was not limited by the commissioner under sec_7805 the general administrative practice of the service was to apply it prospec- tively only and respondent's examining agent who proposed the deficiencies relating to the bank transactions bore personal animosity toward petitioner we note first that for the reasons discussed below we are not willing to accept as facts the allegations on brief on which petitioner relies in support of his contention that this court should create a presumption that respondent's determinations in the notices involving the bank transactions were the result of her unconstitutional and or otherwise improper selective enforce- ment of the tax laws against him radcliffe and bot nonethe- less we have analyzed the various factors relied on by peti- tioner in advancing that contention under the circumstances presented here we conclude that creation of such a presumption under rule of the federal rules of evidence is not warranted or appropriate thus petitioner has the burden of going forward with evidence to establish that respondent's determinations in the notices involving the bank transactions violated his fifth_amendment rights and or constituted an abuse_of_discretion by respondent a petitioner's constitutional claim petitioner alleges on brief that respondent's determinations with respect to the bank transactions resulted from her selective enforcement of the tax laws and that consequently respondent has violated his constitutional right to equal protection of the law under the fifth_amendment to prevail on such an allega- tion petitioner must show that he was singled out for audit and deficiency determination while others similarly situated were not and that respondent's selection of him was based upon constitutionally impermissible considerations such as race although the fifth_amendment contains no equal protection clause its due process guarantees incorporate similar prin- ciples 102_tc_558 affd 37_f3d_216 5th cir religion or the desire to prevent the exercise of his constitu- tional rights see 35_f3d_472 9th cir st german of alaska e orthodox catholic church v united 840_f2d_1087 2d cir 673_f2d_1062 9th cir affg 73_tc_1163 74_tc_720 this court has on numerous occasions described our respon- sibility in cases before us we have described that responsi- bility as follows it is the well-established position of this court that our responsibility is to apply the law to the facts of the case before us and to determine the correct_tax liability of the petitioner how the commissioner may have treated other taxpayers generally has been con- sidered irrelevant in reaching our decision see 65_tc_1014 and the cases cited therein 64_tc_453 it is conceivable however that there may be situations where a taxpayer should be accorded some relief if he were selected for audit on a constitutionally impermissible criterion although such situations are extremely rare 62_tc_324 penn- field indus inc v commissioner supra pincite petitioner's claim that he was singled out in support of his claim that he was singled out by respon- dent when she made the determinations with respect to the bank transactions at issue petitioner contends that the back-to- back loan transaction involved in revrul_87_89 1987_2_cb_195 was and the national_office was aware that it was com- monplace at the time that ruling was issued although the retroactive effect of that ruling was not limited by the commis- sioner under sec_7805 the general administrative practice of the service was to apply it prospectively only and re- spondent's examining agent who proposed the deficiencies relating to the bank transactions bore personal animosity toward peti- tioner respondent denies petitioner's contentions we find on the record before us that petitioner has not es- tablished the allegations on brief that form the basis of his first contention viz the back-to-back_loan transaction in- volved in revrul_87_89 supra was and the national_office of the service was aware that it was commonplace at the time that ruling was issued even assuming arguendo that those allega- tions were established by the record herein they would not cause us to conclude that respondent singled out petitioner for audit and deficiency determination while others similarly situated were not to establish his contention that the back-to-back_loan transaction involved in revrul_87_89 1987_2_cb_195 was commonplace at the time that ruling was issued petitioner relies upon the newspaper article in the financial_times and the date memorandum prepared by an attorney in the national_office that for the reasons discussed above we have not admitted into evidence to establish his contention that the national_office was aware that the back-to-back_loan transaction analyzed in revrul_87_89 supra was commonplace petitioner relies on the date memorandum as discussed above we have not admitted the date memorandum into evidence for that purpose the commissioner is not required to exercise her discretion under sec_7805 to limit the retroactive application of a revenue_ruling solely because it may apply to a type of transac- tion that is and that the service knows is commonplace if the commissioner decides not to exercise her authority to limit the retroactive effect of a revenue_ruling she generally has an obligation to apply the ruling retroactively to all similarly situated taxpayers petitioner has the burden of showing that the commissioner failed to apply revrul_87_89 supra retroac- tively to all similarly situated taxpayers or that he otherwise was singled out by respondent with respect to petitioner's second contention viz the service's general administrative practice was to apply revrul_87_89 supra on a prospective basis only except for the present cases the only instance of the application of that ruling disclosed by the record is fu inv co v commissioner docket no in this connection the parties entered into the following stipulation after making reasonable inquiry of the office of asso- ciate chief_counsel international the office of the assistant_commissioner international the office of western regional_counsel and the san francisco dis- trict office respondent has not discovered any un- agreed_case in the examination_division or docketed_case other than these cases and the case of fu invest- ment company v commissioner docket no in which revrul_87_89 has been applied retroactively as we understand petitioner's position he asks us to infer from the foregoing stipulation the existence of a policy by the service of applying revrul_87_89 supra on a prospective basis only we decline to draw any such inference we also note that there are other inferences that may be drawn from the par- ties' stipulation for example there may have been other cases pending in respondent's examination_division and or in the courts of which the offices of respondent specified in that stipulation were aware but as to which the parties there involved reached agreement and therefore such cases were no longer unagreed or docketed with respect to petitioner's third contention viz respon- dent's examining agent who proposed the deficiencies relating to the bank transactions bore personal animosity toward petitioner the record does not establish that that agent harbored any per- sonal animosity toward petitioner even assuming arguendo that such animosity were shown by the record petitioner has not demonstrated that it was the basis for the determinations in the notices while the agent admitted in his testimony that he we are not persuaded by the examining agent's acknowledgment at trial that he previously had indicated that rich people from hong kong undermine the u s tax system that that agent harbored personal animosity toward petitioner we note that petitioner does not suggest that personal ani- mosity played a role in the determination of the deficiencies at issue in fu inv co v commissioner docket no the continued previously stated that rich people from hong kong undermine the u s tax system he further testified that he proposed the deficiencies that became the bases for the notices because he believed that such proposed deficiencies were required by the substance_over_form_doctrine and revrul_87_89 1987_2_cb_195 we have no reason to question the examining agent's credi- bility and in fact we found him to be totally credible and candid based on our review of the entire record before us we find that petitioner has not established that he was singled out by respondent for audit and deficiency determination while others similarly situated were not petitioner's claim that he was singled out based on constitutionally impermissible grounds even assuming arguendo that petitioner had shown that he was singled out that showing standing alone would not have jus- tified our holding that he was denied equal protection of the law under the fifth_amendment in this connection we have had occasion to observe that the supreme court has held that the conscious exercise of some selectivity in enforcement is not in itself a federal constitutional violation of due process or continued parties have stipulated that the deficiencies in that case are based upon deficiencies in withholding_tax proposed by the same examining agent who proposed the deficiencies in withholding_tax that form the bases for the notices herein equal protection where the selection was not deliber- ately based upon an unjustifiable standard such as race religion or other arbitrary classification 368_us_448 penn-field indus inc v commissioner t c pincite although petitioner alleges on brief that the examining agent who proposed the deficiencies that form the bases for the notices herein was personally biased against 'rich people from hong kong' who he believed all cheated he does not argue that that allegation or any other alleged fact establishes that he was singled out based on a constitutionally impermissible ground based on our review of the entire record before us and assuming arguendo that petitioner had shown that he was singled out for audit and deficiency determination while others similarly situated were not we find that he has not established that respondent's selection of him was based upon a constitutionally impermissible ground on the record in the instant cases we reject petitioner's contention that respondent's determination of the deficiencies in these cases relating to the bank transactions constituted a denial of his right to equal protection of the law under the fifth_amendment see 102_tc_558 affd 37_f3d_216 5th cir penn- field indus inc v commissioner t c pincite b petitioner's abuse_of_discretion claim sec_1 petitioner's claim that revrul_87_89 should not be applied retroactively petitioner contends that respondent's retroactive applica- tion of revrul_87_89 supra to taxpayers generally including specifically radcliffe and bot constituted an abuse of discre- tion that is to say the commissioner's decision not to exercise the discretion provided by sec_7805 to limit the retroac- tive effect of that ruling was an abuse of that discretion see 353_us_180 85_tc_291 as we understand the thrust of petitioner's contention the commis- sioner changed settled law on which taxpayers had relied when with no prior notice to the public the service held inter alia in revrul_87_89 supra that a bank engaged in commercial banking and not controlled by either the borrower or the purport- ed lender in a back-to-back_loan transaction could be treated as a conduit for withholding_tax purposes respondent disputes petitioner's contention that revrul_87_89 supra changed settled law she points out that the substance_over_form_doctrine on which revrul_87_89 supra i sec_142 we note that petitioner's claim that respondent abused her discretion appears to be inconsistent with his constitutional claim that despite respondent's general administrative practice of applying revrul_87_89 1987_2_cb_195 on a prospective basis only that ruling was applied retroactively to the bank transactions in any event we addressed and rejected above petitioner's constitutional claim based is a long-standing well-known and firmly established doctrine_of federal tax law she also cites revrul_76_192 1976_1_cb_205 to illustrate that the service years before the issuance of revrul_87_89 supra treated as a conduit a bank that was engaged in commercial banking and that was not con- trolled by the other persons involved in the transaction pre- sented in that ruling while we agree with petitioner that the retroactive applica- tion of a revenue_ruling may constitute an abuse_of_discretion where such application changes settled law upon which taxpayers justifiably relied 562_f2d_972 5th cir 91_tc_1101 affd 882_f2d_820 3d cir we reject his contention that revrul_87_89 supra changed settled law on which taxpayers justifiably relied petitioner has not estab- lished that prior to revrul_87_89 supra the law was settled in the manner he contends nor has he shown that prior to the issuance of that ruling taxpayers were not on notice that a bank or another entity involved in a transaction may be treated as a conduit even though it is otherwise engaged in business and is not controlled by the other persons involved in that transaction in this connection petitioner does not cite any authority hold- ing that such a bank or other entity can never be treated as a conduit in point of fact the well-established substance_over_form_doctrine and related principles are so broad in their reach as to permit ignoring or recharacterizing the role of a person in a transaction that is otherwise engaged in business and is not con- trolled by any of the other persons involved in that transaction see koehring co v united_states f 2d pincite burns v commissioner t c pincite estate of weiskopf v com- missioner t c pincite bank of am natl trust sav association v commissioner t c pincite moreover as pointed out by respondent the public was put on notice when she issued revrul_76_192 supra years before the issuance of revrul_87_89 1987_2_cb_195 that a bank involved in a transac- tion may be treated as a conduit even though it is engaged in commercial banking and is not controlled by the other persons involved in that transaction in revrul_76_192 supra the service relying on factors similar to those relied on in revrul_87_89 supra held that such a bank was a conduit for pur- poses of determining whether the foreign_corporation involved in revrul_76_192 supra had made an investment in u s property under sec_956 petitioner cites 435_us_561 to support his contention his reliance on that case is misplaced it is distinguishable from the instant cases see supra note the service had not prior to the issuance of revrul_87_ supra issued a revenue_ruling in which under the substance_over_form_doctrine it treated a bank involved in a back-to-back_loan transaction as a conduit for withholding_tax purposes even though it was engaged in commercial banking and was not con- trolled by the other persons involved in that transaction how- ever the service's failure to do so does not indicate that it believed that the then existing law precluded such treatment the service is under no duty to announce its position on a parti- cular issue as soon as the law authorizes that position see 465_us_330 at worst the absence of any public announcement by the service that specifically addressed its position on the treatment for withholding_tax purposes of such a bank involved in a back- to-back loan transaction may simply have indicated the service's view that the law with respect to such treatment was unsettled prior to the issuance of revrul_87_89 supra however as was made clear in anderson clayton co v united_states f 2d pincite ndollar_figure quoting davis administrative law text sec_5 pincite 3d ed it is retroactive change_of settled law not retroactive settling of unsettled law which may produce unjust results the retroactive application of an interpre- tation of unsettled law whether by ruling or regulation is not an abuse_of_discretion see id pincite 453_f2d_300 2d cir 96_tc_421 based on our review of the entire record before us we con- clude that the commissioner did not abuse her discretion by fail- ing to limit the retroactive effect of revrul_87_89 supra see anderson clayton co v united_states supra pincite petitioner's claim that respondent did not comply with her duty to en- force the federal tax law consistently petitioner appears to argue that respondent abused her discretion by not complying with her duty to enforce the federal tax law consistently144 when she applied revrul_87_89 supra retroactively in these cases but allegedly not in cases involving similarly situated taxpayers in support of his argument petitioner relies on the same circumstances on which he relies on brief in advancing his position that respondent violated his right to equal protection of the law under the fifth_amendment based on our review of the entire record before us and for in advancing his abuse_of_discretion claim petitioner refers to respondent's alleged inconsistent treatment of taxpay- ers as selective enforcement we note that in the context of allegations of respondent's abuse_of_discretion respondent's obligation to enforce the federal tax law consistently and not to enforce that law selectively is generally referred to as respondent's duty_of_consistency see 76_tc_222 see supra note regarding the inconsistency of peti- tioner's contentions the reasons stated above for our rejection of petitioner's con- stitutional claim we find that petitioner has not established that respondent abused her discretion by not complying with her duty to enforce the tax law consistently with respect to him radcliffe and bot vii additions to tax neither radcliffe nor bot filed withholding_tax returns for the years at issue nor did either of those corporations make a deposit of withholding_tax with respect to those years respondent determined that radcliffe and bot are liable for the additions to tax imposed by sec_6651 for fail- ure to file timely withholding_tax returns the additions to tax imposed by sec_6653 for negligence or disregard of rules or regulations and the penalties imposed by sec_6656 for failure_to_make_timely_deposits of taxes respondent further determined that petitioner is liable as a transferee of those corporations for those additions to tax and penalties sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return if the failure continues for more than four months the addition_to_tax is equal to percent of the amount of tax required to be shown in the return the addition_to_tax prescribed by sec_6651 does not apply if the failure is due to reasonable_cause and not to willful neglect sec_6651 in order to establish reasonable_cause a taxpayer must show that despite the exercise of ordinary busi- ness care and prudence such taxpayer was unable to file the required tax_return within the prescribed time 469_us_241 92_tc_899 sec_301_6651-1 proced admin regs for and sec_6653 and for sec_6653 impose an addition_to_tax that is equal to per- cent of the entire underpayment if any part of it was due to negligence or disregard of rules or regulations if that addi- tion to tax applies for and sec_6653 and for sec_6653 impose a further addition_to_tax in an amount that is equal to percent of the interest payable with respect to the portion of the underpayment that is attrib- utable to negligence or disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and prudent person would do under the circumstances 925_f2d_348 9th cir affg 92_tc_1 see crocker v commissioner supra pincite 85_tc_934 sec_6656 imposes a penalty for failure to deposit timely a tax in a government depositary that is equal to percent of the underpayment that section does not apply if sec_8001 of the omnibus budget reconciliation act of continued the failure to deposit timely is due to reasonable_cause and not to willful neglect sec_6656 the parties advance essentially the same arguments with respect to respondent's determinations involving the various additions to tax and penalties we therefore consider those determinations and arguments together petitioner argues that the additions to tax and penalties at issue should not be imposed on radcliffe or bot because neither of those corporations had any reason to expect that the payment of the interest at issue in these cases was subject_to_withholding tax in this connection petitioner contends that respondent's determinations against radcliffe and bot involving the bank transactions resulted from revrul_87_89 1987_2_cb_195 that he alleges set forth the service's unprecedented treatment as a conduit of a bank involved in a back-to-back_loan transaction that was otherwise engaged in commercial banking and that was not controlled by the other persons involved in that transaction petitioner further asserts on brief that the horbury loan was made prior to date and that therefore the interest at issue in the horbury transaction is exempt from u s taxation under article viii continued publaw_99_509 100_stat_1951 sets the amount of that penalty pincite percent of the amount of the underpayment and under sec_8001 of that act that amendment is effective for amounts assessed after date the date of its enactment because it qualifies for the grandfathering provided by revrul_85_163 1985_2_cb_349 with respect to the bank transactions petitioner also alleges on brief that accountants prepared radcliffe's and income_tax returns and bot's income_tax return and that those corporations relied on those advisers in that regard with respect to the horbury transac- tion petitioner also claims that his father relied on counsel in organizing horbury respondent argues that petitioner has failed to establish that the additions to tax and penalties determined against radcliffe and bot should be rejected she contends that the payment of interest to the respective u s banks in question involved in the bank transactions was arranged for the purpose of evading the tax on interest_paid to foreign persons that is required to be withheld by the payor respondent also asserts that petitioner was personally involved in and acted on behalf of radcliffe and bot respectively in arranging and carrying out the bank transactions at issue and that his knowledge of the law with respect to the withholding_tax on the payment of interest to foreign_corporations including the provision exempting from withholding_tax interest_paid by a u s bank to such corpora- tions must be imputed to radcliffe and bot with respect to the bank transactions at the time revrul_87_89 supra was issued application of the substance_over_form_doctrine and related principles in order to ignore or recharac- terize the role of a person in a transaction that was otherwise engaged in business and that was not controlled by any of the other persons involved in that transaction was not unprecedented as petitioner contends especially in cases such as the instant cases where no nontax business_purpose had been shown for the form of the transaction see koehring co v united_states f 2d pincite burns v commissioner t c pincite estate of weiskopf v commissioner t c pincite bank of am natl trust sav association v commissioner t c pincite moreover petitioner who acted on behalf of radcliffe and bot respectively in arranging and carrying out the bank trans- actions at issue herein admitted at trial that he was familiar with the u s withholding_tax requirements applicable to interest from a u s source that was paid to foreign_corporations in short on the instant record we reject petitioner's contention that radcliffe and bot had no reason to expect that withholding was required on the interest payments they made as part of the bank transactions in respect of which we have sus- tained respondent's determinations see also rev_rul 1976_1_cb_205 in which the service announced to the public that a bank engaged in commercial banking and not controlled by the other persons involved in a transaction could be treated as a conduit under the circumstances set forth in that ruling with respect to the horbury transaction petitioner has not shown that the interest at issue in the horbury transaction is exempt from u s taxation under article viii because it was paid on a loan made before date and therefore qual- ifies for the grandfathering provided by revrul_85_163 supra indeed the record is virtually devoid of any reliable evidence relating to that transaction on the instant record we find that petitioner has failed to show that bot had no reason to expect that its payment of the interest at issue in the horbury transaction was subject_to_withholding tax petitioner's suggestion on brief that radcliffe and bot relied on advisers is not supported by the record petitioner has not shown that an accountant attorney or other adviser gave advice to radcliffe and bot regarding their respective withhold- ing obligations with respect to the bank transactions nor has petitioner shown that counsel gave advice to petitioner's father concerning whether horbury might be treated as a conduit for withholding_tax purposes or that an accountant attorney or petitioner does not argue that bot had no reason to expect that the interest at issue in the horbury transaction was subject_to_withholding because that interest satisfied the express provisions of article viii in any event in when that interest was paid application of the substance over form doc- trine and related principles in order to ignore or recharacterize the role of a person in a transaction was not unprecedented see eg 56_tc_925 other adviser gave advice to bot regarding its withholding obli- gations with respect to the horbury transaction thus the instant cases are distinguishable from 69_tc_966 and aiken indus inc v commissioner t c pincite on which petitioner relies based upon our examination of the entire record in these cases we find that to the extent we have sustained respondent's determinations with respect to the withholding_tax obligations of radcliffe and bot petitioner has failed to carry his burden of showing that respondent erred in determining that radcliffe and bot are liable for the additions to tax and penalties that she imposed in respect of such obligations accordingly we sustain respondent's determinations with respect to the liability of radcliffe and bot for the additions to tax provided under sec_6651 for failure_to_file timely withholding_tax re- turns with respect to the amounts required to be shown as tax in such returns that result from this opinion the additions to tax provided under sec_6653 for negligence and or dis- regard of rules or regulations with respect to the underpayments as defined in sec_6653 that result from this opinion and the penalties provided under sec_6656 for failure_to_make_timely_deposits with respect to the underpayments as de- fined in sec_6656 that result from this opinion we also sustain respondent's determinations that petitioner as trans- feree of radcliffe and of bot is liable for their respective liabilities for the additions to tax and penalties determined by respondent that we have sustained herein to reflect the foregoing and the concessions of the parties decisions will be entered under rule
